



Exhibit 10.1


EXECUTION VERSION


Deal CUSIP Number: 30291LAE8
Revolver CUSIP Number: 30291LAF5








SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
Dated as of June 5, 2019
among
FTD COMPANIES, INC.,
as the Company and the Borrower,






CERTAIN SUBSIDIARIES OF FTD COMPANIES, INC. IDENTIFIED HEREIN,
as the Guarantors,
BANK OF AMERICA, N.A.,
as Administrative Agent,


THE LENDERS PARTY HERETO





--------------------------------------------------------------------------------





Table of Contents
 
 
Page
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1
 
1.01
Defined Terms
1
 
1.02
Other Interpretive Provisions
24
 
1.03
Accounting Terms
25
 
1.04
Times of Day
26
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
26
 
2.01
Revolving Loans
26
 
2.02
Borrowings, Conversions and Continuations of Loans
26
 
2.03
[Reserved]
27
 
2.04
[Reserved]
27
 
2.05
Prepayments
27
 
2.06
Termination or Reduction of Revolving Commitments
28
 
2.07
Repayment of Loans
28
 
2.08
Interest
29
 
2.09
Fees
29
 
2.10
Computation of Interest and Fees
29
 
2.11
Evidence of Debt
30
 
2.12
Payments Generally; Administrative Agent's Clawback
30
 
2.13
Sharing of Payments by Lenders
31
 
2.14
[Reserved]
32
 
2.15
Defaulting Lenders
32
 
2.16
Priority and Liens
33
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
36
 
3.01
Taxes
36
 
3.02
[Reserved]
40
 
3.03
[Reserved]
40
 
3.04
Increased Costs
40
 
3.05
[Reserved]
41
 
3.06
Mitigation Obligations; Replacement of Lenders
41
 
3.07
[Reserved]
42
 
3.08
Survival
42
ARTICLE IV GUARANTY
42
 
4.01
The Guaranty
42
 
4.02
Obligations Unconditional
43
 
4.03
Reinstatement
43
 
4.04
Certain Additional Waivers
44
 
4.05
Remedies
44
 
4.06
Rights of Contribution
44
 
4.07
Guarantee of Payment; Continuing Guarantee
45
ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
45
 
5.01
Conditions of Initial Credit Extension
45
 
5.02
Conditions to all Credit Extensions (other than the Initial Credit Extension)
48
ARTICLE VI REPRESENTATIONS AND WARRANTIES
49



i

--------------------------------------------------------------------------------





Table of Contents (continued)


 
 
Page
 
6.01
Organization, Powers, Qualification, Good Standing, Business and Restricted
Subsidiaries
49
 
6.02
Authorization of Borrowing, Etc
50
 
6.03
[Reserved]
51
 
6.04
No Material Adverse Change
51
 
6.05
Title to Properties; Liens; Real Property; Intellectual Property
51
 
6.06
Litigation; Adverse Facts
52
 
6.07
Payment of Taxes
52
 
6.08
No Default; Performance of Agreements
52
 
6.09
Governmental Regulation
52
 
6.10
Securities Activities
53
 
6.11
Employee Benefit Plans
53
 
6.12
[Reserved]
54
 
6.13
Environmental Protection
54
 
6.14
Employee and Labor Matters
54
 
6.15
Bankruptcy Matters
54
 
6.16
Matters Relating to Collateral
55
 
6.17
Disclosure
56
 
6.18
Insurance
56
 
6.19
Compliance with Laws
56
 
6.20
OFAC
57
 
6.21
EEA Financial Institutions
57
 
6.22
[Reserved].
57
 
6.23
Use of Proceeds
57
ARTICLE VII AFFIRMATIVE COVENANTS
57
 
7.01
Financial Statements and Other Reports.
57
 
7.02
Existence, Etc
58
 
7.03
Payment of Taxes
59
 
7.04
Maintenance of Properties; Insurance
59
 
7.05
Inspection Rights; Lender Conference Calls
60
 
7.06
Compliance with Laws, Etc
60
 
7.07
Environmental Matters
60
 
7.08
Execution of Guaranty and Personal Property Collateral Documents After the
Closing Date
62
 
7.09
Matters Relating to Additional Real Property Collateral
62
 
7.10
Further Assurances
63
 
7.11
Use of Proceeds
63
 
7.12
KYC
64
 
7.13
[Reserved]
64
 
7.14
Chief Restructuring Officer
64
 
7.15
Milestones
64
 
7.16
Investment Banker
64
 
7.17
Postpetition Obligations
64
 
7.17
Post-Closing Covenant
65
ARTICLE VIII NEGATIVE COVENANTS
65
 
8.01
Indebtedness
65
 
 
 
 



ii

--------------------------------------------------------------------------------





Table of Contents (continued)


 
 
Page
 
8.02
Liens and Related Matters
66
 
8.03
Investments
67
 
8.04
Contingent Obligations
67
 
8.05
Restricted Junior Payments
68
 
8.06
Financial Covenants
68
 
8.07
Restriction on Fundamental Changes; Asset Sales
68
 
8.08
Transactions with Affiliates
69
 
8.09
Sales and Lease-Backs
70
 
8.10
Conduct of Business
70
 
8.11
Fiscal Year
70
 
8.12
Sanctions
70
 
8.13
CRO
71
 
8.14
Bankruptcy Matters.
71
ARTICLE IX EVENTS OF DEFAULT AND REMEDIES
72
 
9.01
Events of Default
72
 
9.02
Remedies Upon Event of Default
76
 
9.03
Application of Funds
77
ARTICLE X ADMINISTRATIVE AGENT
77
 
10.01
Appointment and Authority
77
 
10.02
Rights as a Lender
78
 
10.03
Exculpatory Provisions
78
 
10.04
Reliance by Administrative Agent
79
 
10.05
Delegation of Duties
79
 
10.06
Resignation of Administrative Agent
80
 
10.07
Non-Reliance on Administrative Agent and Other Lenders
81
 
10.08
No Other Duties; Etc
81
 
10.09
Administrative Agent May File Proofs of Claim
81
 
10.10
Collateral and Guaranty Matters
82
 
10.11
Secured Cash Management Agreements
82
 
10.12
ERISA Matters
83
ARTICLE XI MISCELLANEOUS
84
 
11.01
Amendments, Etc
84
 
11.02
Notices; Effectiveness; Electronic Communications
85
 
11.03
No Waiver; Cumulative Remedies; Enforcement
87
 
11.04
Expenses; Indemnity; Damage Waiver
88
 
11.05
Payments Set Aside
90
 
11.06
Successors and Assigns
90
 
11.07
Treatment of Certain Information; Confidentiality
94
 
11.08
Rights of Setoff
95
 
11.09
Interest Rate Limitation
95
 
11.10
Counterparts; Integration; Effectiveness
96
 
11.11
Collateral Release
96
 
11.12
Survival of Representations and Warranties
96
 
11.13
Severability
97
 
11.14
Replacement of Lenders
97
 
 
 
 



iii

--------------------------------------------------------------------------------





Table of Contents (continued)


 
 
Page
 
11.15
Governing Law; Jurisdiction; Etc
98
 
11.16
Waiver of Jury Trial
99
 
11.17
No Advisory or Fiduciary Responsibility
99
 
11.18
Electronic Execution of Assignments and Certain Other Documents
100
 
11.19
USA PATRIOT Act Notice
100
 
11.20
[Reserved]
100
 
11.21
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
100
 
11.22
Acknowledgement Regarding any Supported QFC’s
101





iv

--------------------------------------------------------------------------------





SCHEDULES
2.01        Commitments and Applicable Percentages
6.01         Corporate Structure
6.05(b)        Real Property
6.05(c)        Intellectual Property
6.11        Certain Employee Benefit Plans
6.18        Insurance
8.01        Certain Existing Indebtedness
8.02        Certain Existing Liens
8.03        Certain Existing Investments
8.04        Certain Existing Contingent Obligations
11.02        Certain Addresses for Notices
EXHIBITS
1.01        Form of Secured Party Designation Notice
2.02        Form of Loan Notice
2.05        Form of Notice of Loan Prepayment
2.11         Form of Note
3.01        Forms of U.S. Tax Compliance Certificates
7.08        Form of Joinder Agreement
11.06(b)    Form of Assignment and Assumption
11.06(b)(iv)     Form of Administrative Questionnaire
A        Form of Interim DIP Order




i

--------------------------------------------------------------------------------





SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
This SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT is entered into
as of June 5, 2019 among FTD COMPANIES, INC., a Delaware corporation (the
“Company” or the “Borrower”), the Guarantors (defined herein), the Lenders
(defined herein) and BANK OF AMERICA, N.A., as Administrative Agent.
PRELIMINARY STATEMENTS
On June 3, 2019 (the “Petition Date”), the Borrower and the other Loan Parties
filed voluntary petitions for relief under Title 11 of the United States Code
(as now or hereafter in effect, or any successor thereto, the “Bankruptcy Code”)
in the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”) (such cases being jointly administered under Case No.
19-11240-LSS and are referred to herein as the “Chapter 11 Case”), and such
debtor-Loan Parties continue to operate their businesses and manage their
properties as debtors and debtors-in-possession pursuant to Sections 1107 and
1108 of the Bankruptcy Code.
The Borrower has requested that the Lenders provide a senior secured super
priority debtor-in-possession credit facility to the Borrower in an aggregate
principal amount not to exceed (i) $47,000,000 following the Bankruptcy Court’s
entry of the Interim DIP Order and (ii) $94,485,608 following the Bankruptcy
Court’s entry of the Final DIP Order (the “DIP Facility”) for the purposes set
forth herein, and the Lenders are willing to do so on the terms and conditions
set forth herein.
Each of the Loan Parties acknowledges that such Loan Party will receive
substantial direct and indirect benefits by reason of making of the loans and
other financial accommodations to the Loan Parties as provided in this
Agreement.
To provide for the security and repayment of all obligations of any kind of the
Loan Parties hereunder and under the other Loan Documents, each of the Loan
Parties will provide to the Administrative Agent (for the benefit of the
Lenders) the Liens, status and protection set forth in the Interim DIP Order and
the Final DIP Order.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms.
As used in this Agreement, the following terms shall have the meanings set forth
below:
“Administrative Agent” means Bank of America in its capacity as administrative
agent and/or, in the case of certain Collateral Documents governed by English
Law as trustee, under any of the Loan Documents, or any successor administrative
agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Company
and the Lenders.




1



--------------------------------------------------------------------------------



“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit 11.06(b)(iv) or any other form approved by the
Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders.
“Agreement” means this Superpriority Secured Debtor-in-Possession Credit
Agreement, as amended, restated, supplemented or otherwise modified from time to
time.
“Applicable Percentage” means, with respect to any Lender’s Revolving Commitment
at any time, the percentage (carried out to the ninth decimal place) of the
Aggregate Revolving Commitments represented by such Lender’s Revolving
Commitment at such time, provided that if the commitment of each Lender to make
Revolving Loans have been terminated pursuant to Section 9.02, or if the
Revolving Commitments have expired, then such Applicable Percentage of each
Lender with respect to such Lender’s Revolving Commitment shall be determined
based on the Applicable Percentage of such Lender with respect to such Lender’s
Revolving Commitment most recently in effect, giving effect to any subsequent
assignments. The initial Applicable Percentage of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption or other documentation pursuant to which such Lender becomes a party
hereto, as applicable. The Applicable Percentages of the Lenders shall be
subject to adjustment as provided in Section 2.15.
“Applicable Rate” means 6.0% per annum.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Asset Sale” means the sale, transfer, lease or other disposition by the Company
or any of its Restricted Subsidiaries to any Person of (i) any of the stock of
any of the Company’s Restricted Subsidiaries, (ii) substantially all of the
assets of any division or line of business of the Company or any of its
Restricted Subsidiaries, or (iii) any other assets (whether tangible or
intangible) of the Company or any of its Restricted Subsidiaries.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit 11.06(b) or any other form (including
electronic documentation generated by use of an electronic platform) approved by
the Administrative Agent.
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Revolving Commitments pursuant to Section 2.06 and (c) the date of termination
of the Commitment of each Lender to make Revolving Loans pursuant to Section
9.02.
“Avoidance Actions” means actions for preferences, fraudulent conveyances and
other avoidance power claims under Sections 544, 545, 547, 548, 550 and 553 of
the Bankruptcy Code.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.




2



--------------------------------------------------------------------------------



“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A. and its successors.
“Bankruptcy Code” has the meaning specified in the recitals hereto.
“Bankruptcy Court” has the meaning specified in the recitals hereto.
“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 0.50%, and (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”. The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such “prime rate” announced by Bank of America shall take effect
at the opening of business on the day specified in the public announcement of
such change. In no event shall the Base Rate be less than 0% for purposes of
this Agreement.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Beneficially Own” has the meaning assigned to that term in Rules 13d-3 and
13d-5 of the Exchange Act. The term “Beneficial Owner” shall have a
corresponding meaning.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Internal Revenue Code or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Internal Revenue Code) the assets of any such “employee benefit
plan” or “plan”.
“Borrower Materials” has the meaning specified in Section 7.01.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrowing” means a borrowing consisting of Revolving Loans made by the Lenders
pursuant to this Agreement.
“Budget” means the detailed weekly budget of projected receipts and expenditures
of the Loan Parties for the period commencing on the Petition Date and ending on
the date that is thirteen (13) weeks after the Petition Date, delivered to the
Administrative Agent on or prior to the Closing Date.
“Budget Reconciliation Report” has the meaning specified in Section 7.01(b)(i).
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located.




3



--------------------------------------------------------------------------------



“Capital Lease,” as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP as in effect on the Closing Date, is accounted for as a capital lease
on the balance sheet of that Person (subject to Section 1.03(b)).
“Capital Stock” means, with respect to any Person, all of the shares of capital
stock of (or other ownership or profit interests in) such Person, all of the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination;
provided that notwithstanding the foregoing any debt securities convertible into
or exchangeable for Capital Stock shall not constitute Capital Stock at any time
prior to such conversion or exchange.
“Carve-Out” has the meaning given to such term in the Interim DIP Order and, as
applicable, the Final DIP Order.
“Cash” means money, currency or a credit balance in a Deposit Account.
“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed or insured as
to interest and principal by the United States Government or any agency or
instrumentality thereof or (b) issued by any agency of the United States the
obligations of which are backed by the full faith and credit of the United
States, in each case maturing within one year after such date; (ii) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof, in each
case maturing within two years after such date and having, at the time of the
acquisition thereof, one of the two highest ratings obtainable from either S&P
or Moody’s (or reasonably equivalent ratings of another internationally
recognized rating agency); (iii) commercial paper maturing no more than one year
from the date of creation thereof and having, at the time of the acquisition
thereof, a rating of at least A-2 from S&P or at least P-2 from Moody’s; (iv)
demand deposits, time deposits and certificates of deposit or bankers’
acceptances maturing within one year after such date and issued or accepted by
any Lender or by any commercial bank organized under the Laws of the United
States or any state thereof or the District of Columbia that at the time of
investment (a) is at least “adequately capitalized” (as defined in the
regulations of its primary federal banking regulator) and (b) has Tier 1 capital
(as defined in such regulations) of not less than $100,000,000; (v) repurchase
agreements and reverse repurchase agreements with any Lender or any Affiliate
thereof (determined at the time such agreement is entered into) relating to
marketable securities meeting the criteria set forth in clause (i) above; (vi)
repurchase obligations with a term of not more than 28 days for underlying
securities of the types described in clauses (i) and (v) above entered into with
any financial institution meeting the qualifications specified in clause (iv)
above (determined at the time such agreement is entered into); (vii) shares of
any money market mutual fund that has at least 95% of its assets invested
continuously in the types of investments referred to in clauses (i) through (vi)
above (determined at the time of acquisition thereof); or (viii) with respect to
Investments by any Foreign Subsidiary, any demand deposit account or other
Investment having credit quality (in the reasonable judgment of the Company)
similar to the foregoing (taking into account Investments available to such
Foreign Subsidiary in the jurisdiction in which such Foreign Subsidiary
operates) and available for investment in the jurisdiction where such Foreign
Subsidiary operates.
“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards,




4



--------------------------------------------------------------------------------



debit cards, p-cards (including purchasing cards and commercial cards), funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services and other cash management services.
“Cash Management Bank” means any Person that (i) at the time it enters into a
Cash Management Agreement, is a Lender or the Administrative Agent or an
Affiliate of a Lender or the Administrative Agent, (ii) in the case of any Cash
Management Agreement in effect on or prior to the Closing Date, is, as of the
Closing Date or within 30 days thereafter, a Lender or the Administrative Agent
or an Affiliate of a Lender or the Administrative Agent and a party to a Cash
Management Agreement or (iii) within 30 days after the time it enters into the
applicable Cash Management Agreement, becomes a Lender, the Administrative Agent
or an Affiliate of a Lender or the Administrative Agent, in each case, in its
capacity as a party to such Cash Management Agreement.
“Change in Control” means the occurrence of any one of the following:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act) is or becomes the Beneficial Owner, directly or
indirectly, of 40% or more of the voting power (in an election of members of the
Governing Body of the Company) of the total outstanding Voting Stock of the
Company;
(b)    the majority of the Governing Body of the Company constitutes individuals
who are not individuals who constituted the Governing Body of the Company as of
the Closing Date; or
(c)    the occurrence of a “Change in Control” (or similar term) as defined in
any item of Indebtedness of the Company or its Restricted Subsidiaries in the
outstanding principal amount of $20,000,000 or more.
For purposes of this definition, a person shall not be deemed to Beneficially
Own Capital Stock subject to a stock purchase agreement, merger agreement or
similar agreement until the consummation of the transactions contemplated by
such agreement.
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Law, (b) any change in any
Law or in the administration, interpretation, implementation or application
thereof by any Government Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Government Authority; provided that notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Chapter 11 Case” has the meaning specified in the recitals hereto.
“Closing Date” means June 5, 2019.
“Collateral” means a collective reference to all property with respect to which
Liens in favor of the Administrative Agent, for the benefit of itself and the
other holders of the Obligations, are purported to be granted pursuant to and in
accordance with the terms of the Collateral Documents.




5



--------------------------------------------------------------------------------



“Collateral Documents” means a collective reference to the Security Agreement,
the Mortgages and other security documents as may be executed and delivered by
any Loan Party pursuant to the terms of Sections 7.08, 7.09 or 7.10 or any of
the Loan Documents.
“Commitment” means a Revolving Commitment.
“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.) as
amended or otherwise modified, and any successor statute.
“Company” has the meaning specified in the introductory paragraph hereto.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Contingent Obligation,” as applied to any Person, means any direct or indirect
liability, contingent or otherwise, of that Person (i) with respect to any
Indebtedness, lease, dividend or other obligation of another if the primary
purpose or intent thereof by the Person incurring the Contingent Obligation is
to provide assurance to the obligee of such obligation of another that such
obligation of another will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such obligation
will be protected (in whole or in part) against loss in respect thereof, (ii)
with respect to any letter of credit, bank guaranty or similar instrument issued
for the account of that Person or as to which that Person is otherwise liable
for reimbursement of drawings, or (iii) under Hedge Agreements. Contingent
Obligations shall include (a) the direct or indirect guaranty, endorsement
(otherwise than for collection or deposit in the ordinary course of business),
co-making, discounting with recourse or sale with recourse by such Person of the
obligation of another, (b) the obligation to make take-or-pay or similar
payments if required regardless of non-performance by any other party or parties
to an agreement, and (c) any liability of such Person for the obligation of
another through any agreement (contingent or otherwise) (1) to purchase,
repurchase or otherwise acquire such obligation or any security therefor, or to
provide funds for the payment or discharge of such obligation (whether in the
form of loans, advances, stock purchases, capital contributions or otherwise) or
(2) to maintain the solvency or any balance sheet item, level of income or
financial condition of another if, in the case of any agreement described under
clauses (1) or (2) of this sentence, the primary purpose or intent thereof is as
described in the preceding sentence. The amount of any Contingent Obligation
shall be equal to the principal amount of the obligation so guaranteed or
otherwise supported or, if less, the amount to which such Contingent Obligation
is specifically limited or, if not stated, the maximum reasonably anticipated
liability in respect thereof as determined by such Person in good faith.
“Contractual Obligation,” as applied to any Person, means any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Extension” means a Borrowing.
“CRO” means a chief restructuring officer reasonably acceptable to the
Administrative Agent and the Lenders, it being acknowledged that Alan Holtz of
AP Services, LLC shall be deemed to be acceptable to the Administrative Agent
and the Lenders.




6



--------------------------------------------------------------------------------



“CRO Scope” means the scope of the CRO’s engagement, which shall include
performing the day-to-day restructuring management of the Loan Parties and their
Subsidiaries, preserving the working capital of the Loan Parties and their
Subsidiaries and reporting directly to the Company’s Board of Directors.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, administration,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2%) in excess of the rate
otherwise applicable thereto and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate plus
the Applicable Rate for Revolving Loans plus two percent (2%), in each case, to
the fullest extent permitted by applicable Law.
“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Company in writing that such failure is the result of such
Lender’s good faith determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within two Business Days of the date
when due, (b) has notified the Company and the Administrative Agent in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s good faith determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Company, to confirm in
writing to the Administrative Agent and the Company that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Company), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal or other governmental (domestic or foreign) regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any
Capital Stock in that Lender or any direct or indirect parent company thereof by
a Government Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Government Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender as of
the date established therefor by the Administrative Agent in a written notice of
such determination,




7



--------------------------------------------------------------------------------



which shall be delivered by the Administrative Agent to the Company and each
other Lender promptly following such determination.
“Deposit Account” means a demand, time, savings, passbook or similar account
maintained with a Person engaged in the business of banking, including a savings
bank, savings and loan association, credit union or trust company.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“DIP Orders” means the Interim DIP Order and the Final DIP Order.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary of the Company that is incorporated
or organized under the Laws of the United States, any state thereof or in the
District of Columbia.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).
“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which is or was maintained or contributed to by the Company, any
of its Subsidiaries or any of their respective ERISA Affiliates.
“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Government Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law, (ii) in connection with any Hazardous
Materials or any actual or alleged Hazardous Materials Activity, or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.
“Environmental Laws” means any and all current or future statutes, ordinances,
orders, rules, regulations, guidance documents, judgments, applicable
Governmental Authorizations, or any other requirements of any Government
Authority relating to (i) environmental matters, including those relating to any
Hazardous Materials Activity, (ii) the generation, use, storage, transportation
or disposal of Hazardous Materials, or (iii) occupational safety and health and
industrial hygiene (as such matters




8



--------------------------------------------------------------------------------



related to Hazardous Materials), land use or the protection of human, plant or
animal health or welfare, in any manner applicable to the Company or any of its
Restricted Subsidiaries or any Facility.
“ERISA” means the Employee Retirement Income Security Act of 1974 and the rules
and regulations promulgated thereunder.
“ERISA Affiliate,” as applied to any Person, means (i) any corporation that is a
member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member; (ii) any
trade or business (whether or not incorporated) that is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which that Person is a member; and (iii) any
member of an affiliated service group within the meaning of Section 414(m) or
(o) of the Internal Revenue Code of which that Person, any corporation described
in clause (i) above or any trade or business described in clause (ii) above is a
member. Any former ERISA Affiliate of a Person or any of its Restricted
Subsidiaries shall continue to be considered an ERISA Affiliate of such Person
or such Restricted Subsidiary within the meaning of this definition with respect
to the period such entity was an ERISA Affiliate of such Person or such
Restricted Subsidiary and with respect to liabilities arising after such period
for which such Person or such Restricted Subsidiary could be liable under the
Internal Revenue Code or ERISA.
“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(d) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 412(m) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by the administrator of any Pension Plan pursuant to Section
4041(a)(2) of ERISA of a notice of intent to terminate such plan in a distress
termination described in Section 4041(c) of ERISA; (iv) the withdrawal by the
Company, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability pursuant to Section 4063 or 4064
of ERISA with respect to any Loan Party; (v) the institution by the PBGC of
proceedings to terminate any Pension Plan, or the occurrence of any event or
condition which might constitute grounds under ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan; (vi) the
imposition of liability on the Company, any of its Restricted Subsidiaries or
any of their respective ERISA Affiliates pursuant to Section 4062(e) or 4069 of
ERISA or by reason of the application of Section 4212(c) of ERISA; (vii) the
withdrawal of the Company, any of its Subsidiaries or any of their respective
ERISA Affiliates in a complete or partial withdrawal (within the meaning of
Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if there is any
potential liability therefor with respect to any Loan Party, or the receipt by
the Company, any of its Subsidiaries or any of their respective ERISA Affiliates
of notice from any Multiemployer Plan that it is in reorganization or insolvency
pursuant to Section 4241 or 4245 of ERISA, or that it intends to terminate or
has terminated under Section 4041A or 4042 of ERISA; (viii) the assertion of a
material claim (other than routine claims for benefits) against any Employee
Benefit Plan other than a Multiemployer Plan or the assets thereof, or against
the Company, any of its Restricted Subsidiaries or any of their respective ERISA
Affiliates in connection with any Employee Benefit Plan; (ix) receipt from the
IRS of notice of the failure of any Pension Plan (or any other Employee Benefit
Plan intended to be qualified under Section 401(a) of the Internal Revenue Code)
to qualify under Section 401(a) of the Internal Revenue Code, or the failure of
any trust forming part of any Pension Plan to qualify for exemption from
taxation under Section 501(a) of the Internal Revenue Code; or (x) the
imposition of a Lien pursuant to Section 401(a)(29) or 412(n) of the Internal
Revenue Code or pursuant to ERISA with respect to any Pension Plan.




9



--------------------------------------------------------------------------------



“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” has the meaning specified in Section 9.01.
“Exchange Act” means the Securities Exchange Act of 1934.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated
including gross receipts and gross profits Taxes), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of such Recipient being
organized under the Laws of, or having its principal office or, in the case of
any Lender, its Lending Office located in, the jurisdiction imposing such Tax
(or any political subdivision thereof) or (ii) that are Other Connection Taxes,
(b) in the case of any Recipient (other than a Lender), any U.S. federal
withholding Taxes imposed on amounts payable to such Person pursuant to a Law in
effect on the date such Person becomes a party hereto and, in the case of a
Lender, U.S. federal withholding Taxes imposed on amounts payable to or for the
account of such Lender or with respect to an applicable interest in a Loan or
Commitment or Obligation pursuant to a Law in effect on the date on which (i)
such Lender or L/C Issuer acquires such interest in the Loan or Commitment or
Obligation (other than pursuant to an assignment request by the Company under
Section 3.06) or (ii) such Lender or L/C Issuer changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or
3.01(c), amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.
“Extraordinary Receipts” means any cash received by or paid to or for the
account of any Person not in the ordinary course of business, including tax
refunds, pension plan reversions, proceeds of insurance (other than proceeds of
business interruption insurance to the extent such proceeds constitute
compensation for lost earnings and proceeds of Recovery Events), indemnity
payments and any purchase price adjustments; provided, that an Extraordinary
Receipt shall not include cash receipts from proceeds of insurance or indemnity
payments to the extent that such proceeds, awards or payments are received by
any Person in respect of any third party claims against such Person and applied
to pay (or to reimburse such Person for its prior payment of) such claim and the
costs and expenses of such Person with respect thereto.
“Facilities” means any and all real property (including all buildings, fixtures
or other improvements located thereon) now, hereafter or heretofore owned,
leased, operated or used by the Company or any of its Restricted Subsidiaries.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
Closing Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Internal Revenue Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that




10



--------------------------------------------------------------------------------



(a) if such day is not a Business Day, the Federal Funds Rate for such day shall
be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent and (c) if the Federal Funds Rate shall
be less than zero, such rate shall be deemed zero for purposes of this
Agreement.
“Fee Letter” means the letter agreement, dated June 5, 2019 among the Company
and the Administrative Agent.
“Final DIP Order” means, collectively, the final order or orders entered by the
Bankruptcy Court with respect to the Loan Parties in the Chapter 11 Case after a
hearing under Bankruptcy Rule 4001(c)(2), authorizing and approving the DIP
Facility and the terms of this Agreement and the other Loan Documents (including
the payment of interest, fees, costs and expenses hereunder and thereunder) and
granting the Liens, status and protections set forth in Section 2.16 hereof and
provided for in the Collateral Documents, which order or judgment is in effect
and not stayed, and as to which no appeal, petition for certiorari or other
proceeding for re-argument or re-hearing shall then be pending, or, if pending,
no stay pending appeal shall have been granted, as the same may be amended,
modified or supplemented from time to time in accordance with the terms hereof
and which order shall be in form and substance satisfactory to each Lender.
“Final Order Entry Date” means the date on which the Final DIP Order (which, for
purposes of this definition, shall be determined without regard to whether or
not the time to appeal, petition for certiorari or move for re-argument or
re-hearing has expired) shall have been entered on the docket of the Bankruptcy
Court in the Chapter 11 Case.
“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that (i) such Lien is perfected
and has priority over any other Lien on such Collateral (other than Liens
permitted pursuant to clauses (i)-(v) of Section 8.02(a) to the extent that such
liens are otherwise permitted to be senior to the Liens of the Administrative
Agent).
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
“Fiscal Year” means the fiscal year of the Company and its Restricted
Subsidiaries ending on December 31 of each calendar year. For purposes of this
Agreement, any particular Fiscal Year shall be designated by reference to the
calendar year in which such Fiscal Year ends.
“Flood Hazard Property” means a Mortgaged Property located in an area designated
by the Federal Emergency Management Agency as having special flood or mud slide
hazards.
“Floral Support Center SPE” means a special purpose Subsidiary of the Company
organized solely to (i) act as the tenant under a lease or leases for local
distribution centers used in the business of the Company and its Subsidiaries
and (ii) operate such distribution center for the benefit of the Company and its
Subsidiaries.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Plan” means any employee benefit plan maintained by the Company or any
of its Restricted Subsidiaries that is mandated or governed by any Law, rule or
regulation of any Government Authority other than the United States, any state
thereof or any other political subdivision thereof.




11



--------------------------------------------------------------------------------



“Foreign Subsidiary” means any Restricted Subsidiary that is not a Domestic
Subsidiary.
“Foreign Subsidiary Holdco” means any Domestic Subsidiary substantially all the
assets of which consist, directly or indirectly, of Capital Stock in one or more
(i) Foreign Subsidiaries or (ii) Unrestricted Subsidiaries that are not
incorporated or organized under the laws of the United States, any state thereof
or in the District of Columbia.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.
“Governing Body” means the board of directors or other body having the power to
direct or cause the direction of the management and policies of a Person that is
a corporation, partnership, trust or limited liability company.
“Government Authority” means the government of the United States, the United
Kingdom or any other nation, or any political subdivision thereof, whether state
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Governmental Authorization” means any permit, license, registration,
authorization, plan, directive, accreditation, consent, order or consent decree
of or from, or notice to, any Government Authority.
“Guarantors” means, collectively, (a) each Restricted Subsidiary of the Company
identified as a “Guarantor” on the signature pages hereto, (b) each Person that
joins as a Guarantor pursuant to Section 7.08 or otherwise, (c) with respect to
Obligations under any Secured Cash Management Agreement, the Company, and (d)
the successors and permitted assigns of the foregoing (in each case, except to
the extent that such Guarantor has been released pursuant to Section 11.11).
“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the other holders of the Obligations pursuant to
Article IV.
“Hazardous Materials” means: (i) any chemical, material or substance at any time
defined as or included in the definition of “hazardous substances,” “hazardous
wastes,” “hazardous materials,” “extremely hazardous waste,” “acutely hazardous
waste,” “radioactive waste,” “biohazardous waste,” “pollutant,” “toxic
pollutant,” “contaminant,” “restricted hazardous waste,” “infectious waste,”
“toxic substances,” or any other term or expression intended to define, list or
classify substances by reason of properties harmful to health, safety or the
indoor or outdoor environment (including harmful properties such as
ignitability, corrosivity, reactivity, carcinogenicity, toxicity, reproductive
toxicity, “TCLP toxicity” or “EP toxicity” or words of similar import under any
applicable Environmental Laws); (ii) any oil, petroleum, petroleum fraction or
petroleum derived substance; (iii) any drilling fluids, produced waters and
other wastes associated with the exploration, development or production of crude
oil, natural




12



--------------------------------------------------------------------------------



gas or geothermal resources; (iv) any flammable substances or explosives; (v)
any radioactive materials; (vi) any asbestos-containing materials; (vii) urea
formaldehyde foam insulation; (viii) electrical equipment which contains any oil
or dielectric fluid containing polychlorinated biphenyls; (ix) pesticides; and
(x) any other chemical, material or substance, exposure to which is prohibited,
limited or regulated by any Government Authority.
“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, location, Release, threatened
Release, discharge, placement, generation, transportation, processing,
treatment, abatement, removal, remediation, disposal, disposition or handling of
any Hazardous Materials, and any corrective action or response action with
respect to any of the foregoing.
“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.
“Indebtedness,” as applied to any Person, means (without duplication) (i) all
indebtedness for borrowed money, (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP, (iii) issued and outstanding letters of credit, bank
guaranties or similar instruments, (iv) notes payable and drafts accepted
representing extensions of credit whether or not representing obligations for
borrowed money (other than trade payables in the ordinary course), (v) any
obligation owed for all or any part of the deferred purchase price of property
or services (excluding any such obligations incurred under ERISA, trade payables
or any such obligations which are not reflected as a liability on such Person’s
balance sheet under GAAP), which purchase price is (a) due more than six months
from the date of incurrence of the obligation in respect thereof or (b)
evidenced by a note or similar written instrument, (vi) Synthetic Lease
Obligations, (vii) [reserved], (viii) all Indebtedness secured by any Lien on
any property or asset owned or held by that Person regardless of whether the
Indebtedness secured thereby shall have been assumed by that Person or is
nonrecourse to the credit of that Person and (ix) all Contingent Obligations
consisting of guarantees by such Person with respect to the forgoing
Indebtedness of another Person.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitees” has the meaning specified in Section 11.04(b).




13



--------------------------------------------------------------------------------



“Information” has the meaning specified in Section 11.07.
“IP Collateral” means collectively, the Intellectual Property that constitutes
Collateral under the Security Agreement.
“Intellectual Property” means all patents, trademarks, tradenames, copyrights,
technology, software, know-how and processes owned or held by, or used in the
conduct of the business of, the Company or its Restricted Subsidiaries.
“Interest Payment Date” means the last Business Day of each calendar month and
the Maturity Date.
“Interim DIP Order” means, collectively, the interim order or orders entered by
the Bankruptcy Court with respect to the Loan Parties in the Chapter 11 Case on
or prior to the date occurring three (3) calendar days after the Petition Date,
together with all extensions, modifications and amendments thereto, in form and
substance satisfactory to each Lender, which, among other matters but not by way
of limitation, authorizes, on an interim basis, the Loan Parties to execute and
perform under the terms of this Agreement and the other Loan Documents, as
applicable, and incur (and guarantee) and secure the Loans and other Obligations
in connection therewith, which order shall be in form and substance satisfactory
to each Lender, and which shall be deemed satisfactory to each Lender if such
order is substantially in the form of Exhibit A.
“Internal Revenue Code” means the Internal Revenue Code of 1986.
“Investment” means (i) any direct or indirect purchase or other acquisition by
the Company or any of its Restricted Subsidiaries of, or of a beneficial
interest in, any Securities of any other Person (including any Restricted
Subsidiary of the Company), (ii) any direct or indirect loan, advance (other
than advances to employees for moving, entertainment and travel expenses,
drawing accounts and similar expenditures in the ordinary course of business) or
capital contribution by the Company or any of its Restricted Subsidiaries to any
other Person, including all indebtedness and accounts receivable from that other
Person that are not current assets or did not arise from sales to that other
Person in the ordinary course of business, (iii) the acquisition, by purchase or
otherwise, by the Company or any of its Restricted Subsidiaries of all or
substantially all of the business, property or fixed assets of any Person or any
division or line of business of any Person, or (iv) Hedge Agreements; provided,
however, that Investments shall not include prepaid expenses of any Person
incurred and prepaid in the ordinary course of business. The amount of any
Investment shall be the original cost of such Investment plus the cost of all
additions thereto, without any adjustments for increases or decreases in value,
or write-ups, write-downs or write-offs with respect to such Investment (but
with deductions for all amounts received in Cash or Cash Equivalents with
respect to such Investment, whether as principal, dividends, interest or
otherwise).
“Investment Bankers” means the investment banking firms satisfactory to the
Administrative Agent (it being understood that Moelis & Company and Piper
Jaffray Companies are satisfactory) retained by the Loan Parties to market the
assets of the Loan Parties and their Subsidiaries for sale.
“IRS” means the United States Internal Revenue Service.
“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit 7.08 executed and delivered by a Subsidiary in accordance with the
provisions of Section 7.08 or any other documents as the Administrative Agent
shall deem appropriate for such purpose.




14



--------------------------------------------------------------------------------



“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Government Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Government Authority, in
each case whether or not having the force of law.
“Lender” means any Person that has a Revolving Commitment or portion of the
Total Revolving Outstandings, each other Person that becomes a “Lender” in
accordance with this Agreement and their successors and assigns.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.
“Lien” means any lien, mortgage, pledge, assignment for security, or security
interest, charge or encumbrance intended for security (including any conditional
sale or other title retention agreement, any lease in the nature thereof, and
any agreement to give any security interest other than in connection with the
refinancing of all Obligations) and any trust or other preferential arrangement
having the practical effect of any of the foregoing.
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan.
“Loan Documents” means this Agreement, each Note, each Joinder Agreement, the
Collateral Documents, the Fee Letter and any other agreement, instrument or
document entered into in connection with this Agreement and designated by its
terms as a “Loan Document” (but specifically excluding any Secured Cash
Management Agreements).
“Loan Notice” means a notice of a Borrowing of Revolving Loans, which shall be
substantially in the form of Exhibit 2.02 or such other form as may be approved
by the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative Agent)
appropriately completed and signed by a Responsible Officer of the Borrower.
“Loan Parties” means, collectively, the Borrower and each Guarantor.
“Margin Stock” has the meaning assigned to that term in Regulation U of the FRB.
“Master Agreement” has the meaning specified in the definition of “Hedge
Agreement.”
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, liabilities or financial
condition of the Company and its Restricted Subsidiaries taken as a whole; (b) a
material impairment of the rights and remedies of the Administrative Agent or
the Lenders under the Loan Documents, or of the ability of the Loan Parties,
taken as a whole, to satisfy their payment obligations under any Loan Document
to which it is a party; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any




15



--------------------------------------------------------------------------------



Loan Document to which it is a party; provided that changes, events, effects, or
circumstances which, directly or indirectly, to the extent they relate to or
result from the following, shall be excluded from the determination of a
Material Adverse Effect: (i) the filing of the Chapter 11 Case (and any defaults
under pre-petition agreements, so long as the exercise of remedies as a result
of such defaults are stayed under the Bankruptcy Code or such agreements are
voided or invalidated by the Bankruptcy Court); (ii) any litigation or claim
threatened or initiated by creditors of the Loan Parties against the Loan
Parties or any of its officers or directors, in each case, arising out of filing
of the Chapter 11 Case or the transactions contemplated thereby; (iii) the
existence of any claim or liability from the period prior to the commencement of
the Chapter 11 Case, which is unsecured and junior in priority to the
Obligations.
“Maturity Date” means the earliest to occur of (a) September 3, 2019; (b) the
date upon which any Plan of Reorganization becomes effective.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage” means (i) a security instrument (whether designated as a deed of
trust or a mortgage or by any similar title) executed and delivered by any Loan
Party, in such form as may be approved by the Administrative Agent in its
reasonable discretion, in each case with such reasonable changes thereto as may
be recommended by the Administrative Agent’s local counsel based on local Laws
or customary local mortgage or deed of trust practices, or (ii) at the
Administrative Agent’s option, in the case of any Real Property Asset acquired
after the Closing Date, an amendment to an existing Mortgage, in form reasonably
satisfactory to the Administrative Agent, adding such Real Property Asset to the
Real Property Assets encumbered by such existing Mortgage.
“Mortgaged Property” means any Real Property Asset of the Loan Parties that is
subject to a Mortgage.
“Multiemployer Plan” means any Employee Benefit Plan that is a “multiemployer
plan” as defined in Section 3(37) of ERISA.
“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by any Loan Party or any Subsidiary in respect of any Asset Sale or
Recovery Event, net of (a) direct costs incurred in connection therewith
(including legal, accounting and investment banking fees, and sales
commissions), (b) taxes paid or payable as a result thereof and (c) the amount
necessary to retire any Indebtedness secured by a Permitted Lien (ranking senior
to any Lien of the Administrative Agent) on the related property; it being
understood that “Net Cash Proceeds” shall include any cash or Cash Equivalents
received upon the sale or other disposition of any non-cash consideration
received by any Loan Party or any Subsidiary in any Asset Sale or Recovery
Event.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders (or affected Lenders holding a majority of the
Commitments and Loans (without duplication) of the affected Lenders).
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Note” has the meaning specified in Section 2.11.
“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit 2.05 or such other form as
may be approved by the Administrative




16



--------------------------------------------------------------------------------



Agent (including any form on an electronic platform or electronic transmission
system as shall be approved by the Administrative Agent), appropriately
completed and signed by a Responsible Officer
“Obligations” means with respect to each Loan Party (i) all advances to, and
debts, liabilities and payment obligations of, such Loan Party arising under any
Loan Document or otherwise with respect to any Loan made or issued for the
account of such Loan Party, (ii) all obligations of such Loan Party owing to a
Cash Management Bank in respect of Secured Cash Management Agreements, and (iii)
all obligations of such Loan Party as a Guarantor under Article IV hereof, in
each case identified in clauses (i), (ii) and (iii) whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Officer’s Certificate,” as applied to any Person that is a corporation,
partnership, trust or limited liability company, means a certificate executed on
behalf of such Person by one or more Responsible Officers of such Person or one
or more Responsible Officers of a general partner or a managing member if such
general partner or managing member is a corporation, partnership, trust or
limited liability company.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Government Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity (including any certificates of change of name of
such entity).
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Outstanding Amount” means with respect to any Loans on any date, the Dollar
amount of the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of any Loans occurring on such
date.




17



--------------------------------------------------------------------------------



“Overnight Rate” means, for any day, the greater of (i) the Federal Funds Rate
and (ii) an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
“Participant” has the meaning specified in Section 11.06(d).
“Participant Register” has the meaning specified in Section 11.06(d).
“Party” means a party to this Agreement.
“Patriot Act” means the Uniting and Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act)
Act of 2001.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
that is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA, and, for purposes of Section 9.01(h), any Foreign Plan.
“Permitted Encumbrances” means the following types of Liens (excluding any such
Lien expressly prohibited by any applicable terms of any of the Collateral
Documents):
(i)Liens for taxes, fees, assessments or governmental charges (excluding any
Lien imposed pursuant to any of the provisions of ERISA or Environmental Laws)
or claims; provided that (a) such taxes, fees, assessments or governmental
charges are being contested in good faith by appropriate proceedings, (b) such
reserves or other appropriate provisions as required in conformity with GAAP
shall have been made therefor, and (c) in the case of a taxes, fees, assessments
or governmental charges which have become a Lien against any of the Collateral,
such proceedings stay the sale of any material portion of the Collateral to
satisfy such charge or claim;
(ii)Liens of landlords for unpaid rent, Liens of collecting banks under the UCC
on items in the course of collection, statutory Liens and rights of set-off of
banks, statutory Liens of carriers, warehousemen, mechanics, repairmen, workmen
and materialmen (and similar contractual Liens of such Persons), and other Liens
imposed by Law, in each case incurred in the ordinary course of business (a) for
amounts not yet overdue or (b) for amounts that are overdue and that (in the
case of any such amounts overdue for a period in excess of five days) are being
contested in good faith by appropriate proceedings, so long as (1) such reserves
or other appropriate provisions, if any, as shall be required by GAAP shall have
been made for any such contested amounts, and (2) in the case of a Lien with
respect to any material portion of the Collateral, such contest proceedings stay
the sale of any material portion of the Collateral on account of such Lien;
(iii)Liens incurred on or deposits of Cash or Cash Equivalents made in the
ordinary course of business in connection with (or to secure letters of credit
or bankers acceptances issued in connection with) workers’ compensation,
unemployment insurance and other types of social security, or to secure the
performance of statutory obligations, bids, leases, government contracts, trade
contracts, and other similar obligations (exclusive of obligations for the
payment of borrowed money), so long as no foreclosure, sale or similar
proceedings have been commenced with respect to any material portion of the
Collateral on account thereof;




18



--------------------------------------------------------------------------------



(iv)any attachment or judgment Lien not constituting an Event of Default under
Section 9.01(f);
(v)licenses (with respect to Intellectual Property and other property), leases
or subleases (i) existing as of the Closing Date, (ii) granted after the Closing
Date to third parties in a manner not prohibited by the Loan Documents and not
interfering in any material respect with the ordinary conduct of the business of
the Company or any of its Restricted Subsidiaries or (iii) between the Borrower
and a Restricted Subsidiary;
(vi)easements, rights-of-way, restrictions, access agreements, licenses,
encroachments, and other exceptions to and/or defects or irregularities in
title, in each case which do not and will not interfere in any material respect
with the ordinary conduct of the business of the Company or any of its
Restricted Subsidiaries or result in a material diminution in the value of any
Collateral as security for the Obligations;
(vii)any (a) interest or title of a lessor or sublessor under any lease not
prohibited by this Agreement, (b) Lien or restriction that the interest or title
of such lessor or sublessor may be subject to, or (c) subordination of the
interest of the lessee or sublessee under such lease to any Lien or restriction
referred to in the preceding clause (b), so long as the holder of such Lien or
restriction agrees to recognize the rights of such lessee or sublessee under
such lease;
(viii)Liens arising from filing UCC financing statements relating solely to
leases not prohibited by this Agreement and, subject to Section 7.10, UCC
financing statements previously filed and not yet terminated in connection with
Indebtedness that has been repaid;
(ix)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
(x)any zoning or similar Law or right reserved to or vested in any Government
Authority to control or regulate the use of any real property;
(xi)[reserved];
(xii)Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business of the Company and
its Restricted Subsidiaries;
(xiii)[reserved];
(xiv)exceptions to title disclosed by a title policy, preliminary title report
or certificate of title delivered to the Administrative Agent other than Liens
securing Indebtedness prohibited by Section 8.01 or Contingent Obligations
prohibited by Section 8.04;
(xv)Liens arising by virtue of deposits made in the ordinary course of business
to secure liability for premiums to insurance carriers and Liens on insurance
policies or proceeds thereof securing obligations relating to the financing of
insurance premiums;
(xvi)[reserved];
(xvii)[reserved];




19



--------------------------------------------------------------------------------



(xviii)Liens on amounts deposited to defease or discharge Indebtedness or
acquire Indebtedness for cancellation or redemption thereof not prohibited by
Section 8.05;
(xix)Liens on assets subject to sale and lease-back transactions permitted by
Section 8.09 securing Indebtedness or obligations in respect of such sale and
lease-back transactions; and
(xx)Liens in existence as of the Petition Date.
“Permitted Liens” means Liens permitted pursuant to Section 8.02(a).
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Government Authority or
other entity.
“Petition Date” has the meaning set forth in the recitals hereto.
“Plan of Reorganization” means a plan of reorganization or a plan of
liquidation.
“Platform” has the meaning specified in Section 7.02.
“Postpetition” means the time period beginning immediately upon the filing of
the Chapter 11 Case.
“Postpetition Indebtedness” means, the obligations of the Loan Parties arising
on or after the Petition Date relating to the Loan Parties’ bankruptcy estates,
including related to the Postpetition operation of the Loan Parties’ business
(including the Obligations).
“Prepetition” means the time period prior to filing of the Chapter 11 Case.
“Prepetition Agent” means, the “Administrative Agent” under and as defined in
the Prepetition Credit Agreement.
“Prepetition Collateral” means all collateral securing the obligations under the
Prepetition Loan Documents.
“Prepetition Credit Agreement” means the Credit Agreement dated as of July 17,
2013 by and among the Borrower, Interflora British Unit, the guarantors party
thereto, the lenders party thereto, and Bank of America, N.A., as administrative
agent, swingline lender and l/c issuer thereunder, as amended, supplemented or
otherwise modified from time to time.
“Prepetition Facility Obligations” means all obligations from time to time owing
by any Loan Party to the Prepetition Agent or any Prepetition Lender under the
Prepetition Loan Documents.
“Prepetition Lenders” means the Lenders under the Prepetition Credit Agreement.
“Prepetition Loan Documents” means, the “Loan Documents” under and as defined in
the Prepetition Credit Agreement, in each case as amended, supplemented or
otherwise modified from time to time.
“Prepetition Payment” means a direct or indirect payment, redemption, purchase,
defeasance or acquisition for value (by way of adequate protection or otherwise)
of principal or interest or otherwise on account of any Prepetition (i)
Indebtedness (including, without limitation, the Indebtedness under the




20



--------------------------------------------------------------------------------



Prepetition Loan Documents), (ii) “critical vendor payments” or (iii) trade
payables (including, without limitation, in respect of reclamation claims), or
other Prepetition claims against any Loan Party.
“Primed Liens” has the meaning specified in Section 2.16(a)(iii).
“Priming Lien” has the meaning specified in Section 2.16(a)(iii).
“Proceedings” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration.
“Professional Fees” means fees and expenses of third party professionals engaged
by or for the benefit of the Loan Parties, the Administrative Agent or the
Lenders.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning specified in Section 7.02.
“Real Property Asset” means, at any time of determination, any interest then
owned by any Loan Party (other than any Foreign Subsidiary) in any real
property.
“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder.
“Recovery Event” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Subsidiary.
“Register” has the meaning specified in Section 11.06(c).
“Regulation D” means Regulation D of the FRB.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Materials), including the movement
of any Hazardous Materials through the air, soil, surface water or groundwater.
“Request for Credit Extension” means conversion or continuation of Loans or a
Loan Notice.
“Required Lenders” means, at any time, Lenders having Total Credit Exposure
representing more than 50% of the Total Credit Exposure of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
and, solely for purposes of the delivery of incumbency certificates, the
secretary or any assistant secretary of a Loan Party and, solely for purposes of
notices given pursuant to Article II, any other officer or employee of the
applicable Loan Party so designated by any of the foregoing officers in a notice
to the Administrative Agent or any other officer or




21



--------------------------------------------------------------------------------



employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
“Restricted Junior Payment” means, with respect to any Person (i) any dividend
or other distribution, direct or indirect, on account of any shares of any class
of Capital Stock of such Person now or hereafter outstanding, except a dividend
payable solely in shares of that class of Capital Stock or other Capital Stock,
(ii) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any shares of any class of
Capital Stock of such Person now or hereafter outstanding, (iii) any payment
made to retire, or to obtain the surrender of, any outstanding Capital Stock of
such Person now or hereafter outstanding, and (iv) any payment or prepayment of
principal of, premium, if any, or interest on, or redemption, purchase,
retirement, defeasance (including in-substance or legal defeasance), sinking
fund or similar payment with respect to, any Subordinated Indebtedness.
“Restricted Subsidiary” means any Subsidiary of the Company other than an
Unrestricted Subsidiary. Each Guarantor shall be a Restricted Subsidiary.
“Revolving Commitment” means, as to each Lender, its obligation to make
Revolving Loans to the Company pursuant to Section 2.01, in an aggregate
principal amount at any one time outstanding not to exceed the Dollar amount set
forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto or in any
documentation executed by such Lender pursuant to Section 2.01, as applicable as
such amount may be adjusted from time to time in accordance with this Agreement.
For the avoidance of doubt, the Revolving Commitment will be the aggregate of
the “DIP Commitment”, the “New Money Rollup Commitment” and the “Prepetition
Rollup Commitment” as such terms are used in and as set forth on Schedule 2.01
in the respective percentages set forth therein.
“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
Outstanding Amount at such time of such Lender’s Revolving Loans.
“Revolving Loan” has the meaning specified in Section 2.01.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw
Hill Companies, Inc. and any successor thereto.
“Same Day Funds” means disbursements and payments in Dollars in immediately
available funds.
“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury in the
United Kingdom or other relevant sanctions authority.
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank with
respect to such Cash Management Agreement. For the avoidance of doubt, a holder
of Obligations in respect of Secured Cash Management Agreements shall be subject
to the last paragraph of Section 9.03 and Section 10.11.
“Secured Obligations” means all Obligations.




22



--------------------------------------------------------------------------------



“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Cash Management Banks, the Indemnitees, the co-agents or sub-agents
appointed by the Administrative Agent from time to time pursuant to Section
10.05.
“Secured Party Designation Notice” shall mean a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit 1.01.
“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated,
certificated or uncertificated, or otherwise, or in general any instruments
commonly known as “securities” or any certificates of interest, shares or
participations in temporary or interim certificates for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.
“Securities Account” means an account to which a financial asset is or may be
credited in accordance with an agreement under which the Person maintaining the
account undertakes to treat the Person for whom the account is maintained as
entitled to exercise the rights that comprise the financial asset.
“Securities Act” means the Securities Act of 1933.
“Security Agreement” means the security and pledge agreement, dated as of the
Closing Date, executed in favor of the Administrative Agent for the benefit of
the holders of the Obligations by each of the Loan Parties.
“Subordinated Indebtedness” means any Indebtedness of the Company incurred from
time to time and subordinated in right of payment to the Obligations.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Company.
“Superpriority Claim” means, a claim against the Company or other Loan Parties
in the Chapter 11 Case which is an administrative expense claim having priority
over any or all administrative expenses of a Chapter 11 and Chapter 7 trustee,
subject and subordinate to the Carve-Out, of the kind specified in Sections
364(c)(1), 503(b), 507(a)(2) and 507(d) of the Bankruptcy Code.
“Swap Obligation”: with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (i)
a so-called synthetic, off-balance sheet or tax retention lease, or (ii) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).




23



--------------------------------------------------------------------------------



“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Government Authority, including any interest, additions to tax or
penalties applicable thereto.
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments of such Lender at such time, the outstanding Loans of such Lender at
such time.
“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans.
“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.
“United Kingdom” means the United Kingdom of Great Britain and Northern Ireland.
“United Online” means United Online, Inc., a Delaware corporation.
“United States” and “U.S.” mean the United States of America.
“Unrestricted Subsidiary” means any Subsidiary that is not a debtor in the
Chapter 11 Cases.
“Unsecured Creditors Committee” means the official committee of unsecured
creditors appointed in the Chapter 11 Case, as the composition may be amended
from time to time.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(3).
“Voting Stock” means, with respect to any Person, any issued and outstanding
shares of Capital Stock of such Person entitled (without regard to the
occurrence of any contingency) to vote for the election of members of the
Governing Body of such Person.
“Wholly Owned Restricted Subsidiary” means a Restricted Subsidiary all of the
Capital Stock (other than director’s qualifying shares) of which are owned by
the Company or any Restricted Subsidiary.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.02    Other Interpretive Provisions.
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other




24



--------------------------------------------------------------------------------



document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(iii) the words “hereto,” “herein,” “hereof” and “hereunder,” and words of
similar import when used in any Loan Document, shall be construed to refer to
such Loan Document in its entirety and not to any particular provision thereof,
(iv) all references in a Loan Document to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, the Loan Document in which such references appear, (v) any
reference to any Law shall include all statutory and regulatory rules,
regulations, orders and provisions consolidating, amending, replacing or
interpreting such Law and any reference to any Law or regulation shall, unless
otherwise specified, refer to such Law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
assets and properties, tangible and intangible, real and personal, including
cash, securities, accounts and contract rights.
(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(d)In the event of a conflict between, or inconsistency among, the Interim DIP
Order or the Final DIP Order, on the one hand, and any Loan Document, on the
other hand, the Interim DIP Order or the Final DIP Order, as applicable, shall
control.
1.03    Accounting Terms.
(a)Generally. All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP as in
effect on the date of determination. Notwithstanding the foregoing, for purposes
of determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Loan Parties and their
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.
(b)Changes in GAAP. If at any time any change in GAAP (including the adoption of
IFRS), or any election by the Company to change its accounting practices or the
application of GAAP during the term of this Agreement from that used in the
financial statements delivered by the Company under the Prepetition Credit
Agreement, would affect the computation of any financial ratio or requirement
set forth in any Loan Document, and either the Company or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Company shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change (subject to the approval of the
Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP and accounting
practices and application of GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and




25



--------------------------------------------------------------------------------



other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change. Without limiting
the foregoing, leases (whether in effect on or after the Closing Date) shall
continue to be classified and accounted for on a basis consistent with that
reflected in the financial statements delivered by the Company under the
Prepetition Credit Agreement for all purposes of this Agreement, notwithstanding
any change in GAAP relating thereto, unless the parties hereto shall enter into
a mutually acceptable amendment addressing such changes, as provided for above.
Notwithstanding any other provision contained herein, the definitions set forth
in this Agreement and any financial calculations required by this Agreement
shall be computed to exclude any change to lease accounting rules from those in
effect on the Closing Date pursuant to Financial Accounting Standards Board
Accounting Standards Codification 840 (Leases) and other related lease
accounting guidance as in effect on the date hereof.
(c)Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Company and its Restricted Subsidiaries
or to the determination of any amount for the Company and its Restricted
Subsidiaries on a consolidated basis or any similar reference shall, in each
case, be deemed to include each variable interest entity that the Company is
required to consolidate pursuant to FASB ASC 810 as if such variable interest
entity were a Subsidiary as defined herein.
1.04    Times of Day.
Unless otherwise specified, all references herein to times of day shall be
references to Central time (daylight or standard, as applicable).
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01    Revolving Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Revolving Loan”)
to the Company in Dollars from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of such Lender’s Revolving Commitment; provided, however, that after
giving effect to any Borrowing of Revolving Loans, (y) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments, and (z) the
Revolving Credit Exposure of any Lender shall not exceed such Lender’s Revolving
Commitment. Within the limits of each Lender’s Revolving Commitment, and subject
to the other terms and conditions hereof, the Company may borrow under this
Section 2.01, prepay under Section 2.05, and reborrow under this Section 2.01.
2.02    Borrowings, Conversions and Continuations of Loans.
(a)Each Borrowing shall be made upon the Borrower’s irrevocable notice to the
Administrative Agent, which may be given by (A) telephone, or (B) a Loan Notice;
provided that any telephonic notice must be confirmed immediately by delivery to
the Administrative Agent of a Loan Notice. Each such Loan Notice must be
received by the Administrative Agent not later than 11:00 a.m. on the requested
date of any Borrowing. Each Borrowing shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof. Each Loan Notice shall




26



--------------------------------------------------------------------------------



specify (i) the requested date of the Borrowing (which shall be a Business Day)
and (ii) the principal amount of Loans to be borrowed.
(b)Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the Loans. Each
Lender shall make the amount of its Loan available to the Administrative Agent
in Same Day Funds at the Administrative Agent’s Office not later than 1:00 p.m.
on the Business Day specified in the Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 5.02 (and, if such Borrowing is the
initial Credit Extension, Section 5.01) with respect to all Credit Extensions,
the Administrative Agent shall make all funds so received available to the
Borrower in like funds as received by the Administrative Agent either by (i)
crediting the account of the Borrower on the books of Bank of America with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower.
2.03    [Reserved].
2.04    [Reserved].
2.05    Prepayments.
(a)    Voluntary Prepayments of Loans. The Borrower may, upon notice to the
Administrative Agent pursuant to delivery to the Administrative Agent of a
Notice of Loan Prepayment, at any time or from time to time voluntarily prepay
Revolving Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Administrative Agent not later than
11:00 a.m. on the date of prepayment; and (B) any prepayment shall be in a
principal amount of $250,000 or a whole multiple of $250,000 in excess thereof
(or, if less, the entire principal amount thereof then outstanding). Each such
notice shall specify the date and amount of such prepayment. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s Applicable Percentage of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Subject to Section 2.15, each such prepayment shall be paid
to the Lenders in accordance with their respective Applicable Percentages of
such prepayment.
(b)    Mandatory Prepayments of Loans.
(i)Revolving Overadvance. If for any reason (A) at any time prior to the entry
of the Final DIP Order the Total Revolving Outstandings exceed $47,000,000 or
(B) at any time after entry of the Final DIP Order, the Total Revolving
Outstandings exceed the Aggregate Revolving Commitments at such time, then in
each case, the Borrower shall, without a corresponding reduction in the
Aggregate Revolving Commitments, immediately repay the Revolving Loans in an
aggregate amount equal to such excess.
(ii)Asset Sales and Recovery Events. Subject to any requirements to the contrary
in the DIP Orders, immediately following any Asset Sale or Recovery Event, the
Company shall prepay the Loans as hereinafter provided in an aggregate amount
equal to 100% of the Net Cash Proceeds received by any Loan Party from all Asset
Sales and Recovery Events.




27



--------------------------------------------------------------------------------



(iii)Extraordinary Receipts. Immediately upon the receipt by any Loan Party of
any Extraordinary Receipts, the Borrower shall repay the Loans as hereinafter
provided in an aggregate principal amount equal to 100% of such Extraordinary
Receipt.
(iv)Application of Payments. Each payment required pursuant to Section
2.05(b)(ii) or (iii) shall be applied, first, to the payment of any fees or
expenses owing to the Administrative Agent, second, to the payment of any fees
or expenses owing to any Lender, third, to the Revolving Loans (with a
corresponding permanent reduction of the Revolving Commitments), and fourth,
after the Revolving Loans have been paid in full, in accordance with a
Bankruptcy Court order, deposited in a segregated interest-bearing deposit
account maintained at the Administrative Agent, and subject to the Liens
securing this Agreement, the Prepetition Credit Agreement and the Liens and
replacement Liens in favor of the Prepetition Lenders, for disposition as
provided for under a confirmed plan of reorganization or liquidation or other
order of the Bankruptcy Court.
All prepayments under this Section 2.05(b) shall be without premium or penalty,
and shall be accompanied by accrued interest on the principal amount prepaid as
of the date of such prepayment in accordance with Section 2.10.
2.06    Termination or Reduction of Revolving Commitments.
(a)Optional. The Company may, upon notice to the Administrative Agent, terminate
the Aggregate Revolving Commitments, or from time to time permanently reduce in
part the Aggregate Revolving Commitments; provided that (i) any such notice
shall be received by the Administrative Agent not later than 11:00 a.m. three
Business Days prior to the date of termination or reduction, or upon such lesser
number of days as determined by the Administrative Agent in its sole discretion,
(ii) any such partial reduction shall be in an aggregate amount of $3,000,000 or
any whole multiple of $1,000,000 in excess thereof, (iii) the Company shall not
terminate or reduce the Aggregate Revolving Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Revolving
Outstandings would exceed the Aggregate Revolving Commitments.
(b)Mandatory. The Revolving Commitments shall be permanently reduced in an
amount equal to the amount of Net Cash Proceeds or Extraordinary Receipts, as
applicable, that is available to be applied to the prepayment of the Revolving
Loans pursuant to Section 2.05(b)(ii) and (iii), irrespective of the Total
Revolving Outstandings at such time. Notwithstanding anything to the contrary,
all Commitments shall terminate upon the occurrence of the Maturity Date.
(c)Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any such notice of termination or
reduction of the Aggregate Revolving Commitments. Any reduction of the Aggregate
Revolving Commitments shall be applied to the Revolving Commitment of each
Lender according to its Applicable Percentage. All fees accrued until the
effective date of any termination of the Revolving Commitments shall be paid on
the effective date of such termination.
2.07    Repayment of Loans. The Borrower shall repay to the Lenders the
aggregate principal amount of all Revolving Loans outstanding on such date,
together with all interest, fees and other amounts payable hereunder, on (a) the
date that is 30 days after entry of the Interim DIP Order or (b) if the Final
DIP Order is entered as and when required hereunder, the Maturity Date.




28



--------------------------------------------------------------------------------



2.08    Interest.
(a)Interest. Subject to the provisions of subsection (b) below, each Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the sum of the Base Rate plus the
Applicable Rate.
(b)Default Rate. Upon the occurrence and during the continuance of any Event of
Default, at the election of the Required Lenders, all outstanding Obligations
shall bear interest at a fluctuating interest rate per annum equal to the
Default Rate to the fullest extent permitted by applicable Laws. Accrued and
unpaid interest on past due amounts (including interest on past due interest)
shall be due and payable on demand.
(c)Interest Payments. Interest on each Loan shall be due and payable in arrears
on each Interest Payment Date applicable thereto and at such other times as may
be specified herein. Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.09    Fees.
(a)Commitment Fee.
The Company shall pay to the Administrative Agent, for the account of each
Lender in accordance with its Applicable Percentage, a commitment fee (the
“Commitment Fee”) in Dollars equal to the product of (i) one-half of one percent
(0.50%) per annum times (ii) the actual daily amount by which the Aggregate
Revolving Commitments exceed Outstanding Amount of Revolving Loans subject to
adjustment as provided in Section 2.15. For the avoidance of doubt, the
Commitment Fee shall be determined based upon the full $94,485,608 of Revolving
Commitments prior to entry of the Final DIP Order. The Commitment Fee shall
accrue at all times during the applicable Availability Period, including at any
time during which one or more of the conditions in Article V is not met, and
shall be due and payable monthly in arrears on the second Business Day of each
month, commencing with the first such date to occur after the Closing Date, and
on the last day of the Availability Period.
(b)Upfront Fee. The Borrower shall pay to the Administrative Agent, for the
account of each Lender in accordance with its Applicable Percentage, an upfront
fee in the amount of $1,375,000 (the “Upfront Fee”). The Upfront Fee shall be
due and payable upon entry of the Interim DIP Order.
(c)Other Fees. The Company shall pay to the Administrative Agent for its own
account, in Dollars, fees in the amounts and at the times specified in the Fee
Letter. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.
2.10    Computation of Interest and Fees. All computations of interest shall be
made on the basis of a year of 365 or 366 days, as the case may be, and actual
days elapsed. Computations of fees shall be made on the basis of a 360-day year
and actual days elapsed. Interest shall accrue on each Loan for the day on which
the Loan is made, and shall not accrue on a Loan, or any portion thereof, for
the day on which the Loan or such portion is paid, provided that any Loan that
is repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.




29



--------------------------------------------------------------------------------



2.11    Evidence of Debt. The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a
promissory note, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each such promissory note shall be in the form of Exhibit
2.11 (a “Note”). Each Lender may attach schedules to its Note and endorse
thereon the date, amount and maturity of its Loans and payments with respect
thereto.
2.12    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Same Day Funds not later than 2:00
p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent after 2:00 p.m. shall at the discretion of the Administrative Agent in
each case be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
(b)    (i)    Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to 12:00
noon on the date of a Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with and at the time required by Section 2.02 and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount in Same Day Funds with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the Overnight Rate, plus
any administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall




30



--------------------------------------------------------------------------------



be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.
(ii)Payments by the Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders, as the case may be, the amount due. In such event, if
the Borrower has not in fact made such payment, then each of the Lenders
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender, in Same Day Funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Overnight
Rate.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)Failure to Satisfy Conditions Precedent. If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions to
the applicable Credit Extension set forth in Article V are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.
(d)Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and to make payments
pursuant to Section 11.04(c) are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 11.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under Section
11.04(c).
(e)Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
2.13    Sharing of Payments by Lenders.
If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of, interest on or fee in
respect of any of the Loans made by it resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of such Loans and accrued
interest and fees thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest and fees on their respective Loans and other amounts owing
them, provided that:




31



--------------------------------------------------------------------------------





(i)if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), or (B) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant, other than an assignment to any
Loan Party or any Subsidiary (as to which the provisions of this Section shall
apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
2.14    [Reserved].
2.15    Defaulting Lenders.
(a)Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
11.01.
(ii)Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Company may request (so long as no Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, if so determined by the
Administrative Agent and the Company, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement and; fourth, to
the payment of any amounts owing to the Lenders, as a result of any judgment of
a court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans in respect of which such Defaulting




32



--------------------------------------------------------------------------------



Lender has not fully funded its appropriate share, and (y) such Loans were made
at a time when the conditions set forth in Section 5.02 were satisfied or
waived, such payment shall be applied solely to pay the Loans of all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of such Defaulting Lender until such time as all Loans are held by
the Lenders pro rata in accordance with the Commitments hereunder without giving
effect to Section 2.15(b). Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender pursuant to this Section 2.15(a)(ii) shall be deemed paid to
and redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)Certain Fees. No Defaulting Lender shall be entitled to receive any fee
payable under Section 2.09(a) for any period during which that Lender is a
Defaulting Lender (and the Company shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).
(b)[Reserved].
(c)[Reserved].
(d)Defaulting Lender Cure. If the Company and the Administrative Agent agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein, that Lender
will, to the extent applicable, purchase at par that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans to be held on a pro rata
basis by the Lenders in accordance with their Applicable Percentages (without
giving effect to Section 2.15(b)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Company while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.
2.16    Priority and Liens.
(a)Superpriority Claims and Liens. Each of the Loan Parties hereby covenants,
represents and warrants that, upon entry of the Interim DIP Order, the
Obligations authorized by the DIP Orders of the Borrower and the Guarantors
under the Loan Documents:
(i)pursuant to Sections 364(c)(1) and 507(b) of the Bankruptcy Code, constitute
joint and several allowed administrative expense claims in the Chapter 11 Case
having superpriority over all administrative expenses of the kind specified in
Section 364(c)(1), 503(b), 507(a)(2), 507(b) or 507(d) of the Bankruptcy Code;
(ii)pursuant to Sections 361, 362, 364(c)(2), 364(c)(3) and 364(d) of the
Bankruptcy Code and the Collateral Documents, shall be secured by, and each Loan
Party shall have granted to the Administrative Agent, for the benefit of the
Secured Parties, a perfected first priority Lien on all presently owned and
hereafter acquired unencumbered tangible and intangible property and assets of
the Borrower, the Guarantors and their respective estates wherever located, and
any proceeds and products thereof, including, without limitation, accounts,
deposit accounts, cash, chattel paper,




33



--------------------------------------------------------------------------------



investment property, letter-of-credit rights, securities accounts, commercial
tort claims, causes of action, investments, instruments, documents, inventory,
contract rights, general intangibles, intellectual property, real property,
fixtures, goods, equipment, vessels and other fixed assets and proceeds and
products of all of the foregoing (including earnings and insurance proceeds);
(iii)pursuant to Section 364(d)(1) of the Bankruptcy Code and the Collateral
Documents, shall be secured by, and each Loan Party shall have granted to the
Administrative Agent, for the benefit of the Secured Parties, a perfected first
priority, senior priming Lien (the “Priming Lien”) on the Prepetition
Collateral, which Priming Lien shall prime all Liens securing the Prepetition
Facility Obligations and any Liens that are junior thereto, and shall also be
senior to any Liens arising after the Petition Date to provide adequate
protection in respect of any Liens to which the Priming Lien is senior
(collectively, the “Primed Liens”); and
(iv)pursuant to Section 364(c)(3) of the Bankruptcy Code and the Collateral
Documents, shall be secured by, and each Loan Party shall have granted to the
Administrative Agent, for the benefit of the Secured Parties, a perfected junior
priority Lien on all presently owned and hereafter acquired tangible and
intangible property and assets of the Borrower, the Guarantors and their
respective estates wherever located, and any proceeds and products thereof,
including, without limitation, accounts, deposit accounts, cash, chattel paper,
investment property, letter-of-credit rights, securities accounts, commercial
tort claims, causes of action, investments, instruments, documents, inventory,
contract rights, general intangibles, intellectual property, real property,
fixtures, goods, equipment, vessels and other fixed assets and proceeds and
products of all of the foregoing (including earnings and insurance proceeds)
that are subject to (x) valid and perfected Liens in existence on the Petition
Date with a priority senior to the Prepetition Facility Obligations or (y) valid
Liens in existence on the Petition Date as permitted by Section 546(b) of the
Bankruptcy Code, if any (in each case, other than Liens securing the Prepetition
Facility Obligations) (the “Existing Liens”).
Each of the Loan Parties further covenants, represents and warrants that,
immediately and automatically upon Bankruptcy Court authorization of such grant
pursuant to the Final DIP Order or otherwise, each Loan Party shall be deemed to
have automatically granted to the Administrative Agent for the benefit of the
holders of Obligations, as security for the Obligations, a first priority Lien
on all proceeds and other property recovered in any Avoidance Action of the Loan
Parties. This Section 2.16(a) shall be subject to the Carve-Out.
(b)Collateral Security Perfection. Each of the Loan Parties agrees to take all
action that the Administrative Agent or the Required Lenders may reasonably
request as a matter of nonbankruptcy law to perfect and protect the
Administrative Agent’s Liens for the benefit of the Secured Parties, and upon
the Collateral and for such Liens to obtain the priority therefor contemplated
hereby, including, without limitation, executing and delivering such documents
and instruments, financing statements, providing such notices and assents of
third parties, obtaining such governmental authorizations and providing such
other instruments and documents in recordable form as the Administrative Agent
or any Lender may reasonably request. Each Loan Party hereby irrevocably
authorizes the Administrative Agent at any time and from time to time to file in
any filing office in any UCC jurisdiction any initial financing statements and
amendments thereto that (a) indicate the Collateral (i) as all assets of such
Loan Party or words of similar effect, regardless of whether any particular
asset comprised in the Collateral falls within the scope of Article 9 of the
UCC, or (ii) as being of an equal or lesser scope or with greater




34



--------------------------------------------------------------------------------



detail, and (b) provide any other information required by part 5 of Article 9 of
the UCC for the sufficiency or filing office acceptance of any financing
statement or amendment, including (i) whether such Loan Party is an
organization, the type of organization and any organization identification
number issued to such Loan Party and, (ii) in the case of a financing statement
filed as a fixture filing, a sufficient description of real property to which
the Collateral relates. Such Loan Party agrees to use commercially reasonable
efforts to furnish any such information to the Administrative Agent promptly
upon request. Notwithstanding the provisions of this Section 2.16(b), the
Administrative Agent and the Lenders shall have the benefits of the Interim DIP
Order and the Final DIP Order.
(c)Real Property. Subject in all respects to the priorities set forth in Section
2.16(a) above and to the Carve-Out, the Borrower and the Guarantors shall grant
to the Administrative Agent on behalf of the Secured Parties a security interest
in, and mortgage on, all of the right, title and interest of the Borrower and
the Guarantors in all real property, if any, owned or leased by the Borrower or
any of the Guarantors, together in each case with all of the right, title and
interest of the Borrower and such Guarantor in and to all buildings,
improvements, and fixtures related thereto, any lease or sublease thereof, all
general intangibles relating thereto and all proceeds thereof. The Borrower and
the Guarantors shall acknowledge that, pursuant to the DIP Orders, the Liens in
favor of the Administrative Agent on behalf of the Secured Parties in all of
such real property and leasehold interests shall be perfected without the
recordation of any instruments of mortgage or assignment and the Administrative
Agent and the Lenders shall have the benefits of the DIP Orders. Notwithstanding
the foregoing, at the request of the Administrative Agent after the Closing
Date, the Loan Parties shall enter into separate fee mortgages in recordable
form with respect to such properties on terms reasonably satisfactory to the
Administrative Agent, which the Administrative Agent may, in its sole
discretion, elect to record.
(d)Except as otherwise agreed to by the Lenders, the Liens, Lien priorities,
Superpriority Claims and other rights and remedies granted to the Secured
Parties pursuant to the DIP Orders, this Agreement or the other Loan Documents
(specifically including, but not limited to, the existence, perfection,
enforceability and priority of the Liens provided for herein and therein, and
the DIP Superpriority Claims provided herein and therein) shall not be modified,
altered or impaired in any manner by any other financing or extension of credit
or incurrence of indebtedness by the Borrower or any other Loan Party (pursuant
to Section 364 of the Bankruptcy Code or otherwise), or by dismissal or
conversion of the Chapter 11 Case, or by any other act or omission whatsoever.
(e)In connection with any sale or Asset Sale of all or any portion of the
Collateral, including in each case pursuant to Sections 9-610 or 9-620 of the
UCC, at any sale thereof conducted under the provisions of the Bankruptcy Code,
including Section 363 of the Bankruptcy Code or as part of restructuring plan
subject to confirmation under Section 1129(b)(2)(A)(iii) of the Bankruptcy Code,
or at any sale or foreclosure conducted by the Administrative Agent, in
accordance with applicable law and, with respect to any credit bid, Section
363(k) of the Bankruptcy Code, the Borrower and each other Loan Party hereby
gives the Administrative Agent (at the direction of the Required Lenders) the
power and right, without assent by such Loan Party, to “credit bid” up to the
full amount of all Obligations in order to purchase (either directly or through
one or more acquisition vehicles) all or any portion of the Collateral.








35



--------------------------------------------------------------------------------



ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.
(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.
(i)Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent or a Loan
Party) require the deduction or withholding of any Tax from any such payment by
the Administrative Agent or a Loan Party, then the Administrative Agent or such
Loan Party shall be entitled to make such deduction or withholding, upon the
basis of the information and documentation to be delivered pursuant to
subsection (e) below.
(ii)If any Loan Party or the Administrative Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes, including both United
States federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Government Authority in accordance with the Internal Revenue Code,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.
(iii)If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Internal Revenue Code to withhold or deduct any
Taxes from any payment, then (A) such Loan Party or the Administrative Agent, as
required by such Laws, shall withhold or make such deductions as are determined
by it to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) such Loan Party or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Government Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
(b)Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay to the relevant
Government Authority in accordance with applicable Laws, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.




36



--------------------------------------------------------------------------------



(c)Tax Indemnifications. Without duplicating of the provisions of subsection (a)
above, (i) each of the Loan Parties shall, and does hereby, jointly and
severally indemnify each Recipient, and shall make payment in respect thereof
within ten days after written demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Government Authority. A certificate as to the amount
of such payment or liability delivered to the Company by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error. Each of the
Loan Parties shall, and does hereby, jointly and severally indemnify the
Administrative Agent, and shall make payment in respect thereof within ten days
after written demand therefor, for any amount which a Lender for any reason
fails to pay indefeasibly to the Administrative Agent as required pursuant to
Section 3.01(c)(ii) below; provided that, such Lender shall indemnify each Loan
Party to the extent of any payment such Loan Party makes to the Administrative
Agent pursuant to this sentence with respect to Taxes described in clauses (y)
and (z) of Section 3.01(c)(ii).
(ii)    Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (y) the Administrative Agent and the
Loan Parties, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 11.06(d) relating to the
maintenance of a Participant Register and (z) the Administrative Agent and the
Loan Parties, as applicable, against any Excluded Taxes attributable to such
Lender that are payable or paid by the Administrative Agent or a Loan Party in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Government Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent or a Loan Party shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due to the Administrative Agent under
this clause (ii).
(d)Evidence of Payments. Upon request by any Loan Party or the Administrative
Agent, as the case may be, after any payment of Taxes by such Loan Party, the
Administrative Agent or any Recipient to a Government Authority as provided in
this Section 3.01, such Loan Party and/or other Recipient shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to such Loan
Party, as the case may be, the original or a certified copy of a receipt issued
by such Government Authority evidencing such payment, a copy of any return
required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to such Loan Party or the Administrative Agent, as the
case may be.
(e)Status of Lenders; Tax Documentation.
(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Company and the Administrative Agent, at the time or times reasonably requested




37



--------------------------------------------------------------------------------



by the Company or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable Law or the taxing authorities of a
jurisdiction pursuant to such applicable Law or reasonably requested by the
Company or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation either (1) set forth in Section 3.01(e)(ii)(A), 3.01(e)(ii)(B) and
3.01(e)(ii)(D) below (or substantively comparable successor to such
documentation that is not materially more onerous to comply with) or (2)
required by applicable Law other than the Internal Revenue Code or the taxing
authorities of the jurisdiction pursuant to such applicable Law to comply with
the requirements for exemption or reduction of withholding tax in that
jurisdiction) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense (it being understood that the Company shall be
given a reasonable opportunity to reimburse such cost or expense) such or would
materially prejudice the legal or commercial position of such Lender.
(ii)Without limiting the generality of the foregoing,
(A)any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:
(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;
(2)executed originals of IRS Form W-8ECI;




38



--------------------------------------------------------------------------------



(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or 881(c) of the Internal Revenue Code,
(x) a certificate substantially in the form of Exhibit 3.01-A to the effect that
such Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A)
of the Internal Revenue Code, a “10 percent shareholder” of the Company within
the meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the
Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or
(4)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 3.01-B or Exhibit 3.01-C, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 3.01-D on behalf of each such direct and
indirect partner;
(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Company and the Administrative
Agent at the time or times prescribed by Law and at such time or times
reasonably requested by the Company or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Company or the Administrative Agent as may be
necessary for the Company and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this




39



--------------------------------------------------------------------------------



clause (D), “FATCA” shall include any amendments made to FATCA after the Closing
Date.
(iii)Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.
(f)Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender, as the case may be. If any Recipient determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified by any Loan Party or with respect to which any Loan
Party has paid additional amounts pursuant to this Section 3.01, it shall pay to
the Loan Party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by a Loan Party under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient in
connection with such refund, and without interest (other than any interest paid
by the relevant Government Authority with respect to such refund), provided that
the Loan Party, upon the request of the Recipient, agrees to repay the amount
paid over to the Loan Party (plus any penalties, interest or other charges
imposed by the relevant Government Authority) to the Recipient in the event the
Recipient is required to repay such refund to such Government Authority.
Notwithstanding anything to the contrary in this subsection, in no event will
the applicable Recipient be required to pay any amount to the Loan Party
pursuant to this subsection the payment of which would place the Recipient in a
less favorable net after-Tax position than such Recipient would have been in if
the Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other Person.
(g)Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.
3.02    [Reserved].
3.03    [Reserved].
3.04    Increased Costs.
(a)Increased Costs Generally. If any Change in Law shall:
(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender,
other than as set forth below);




40



--------------------------------------------------------------------------------



(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes,
(C) Connection Income Taxes on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto); or
(iii)impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan), or to reduce the amount of any sum received or receivable
by such Lender hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender, the Company will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.
(b)Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.
(c)Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Company shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within ten
days after receipt thereof; provided that a Lender shall not be entitled to any
compensation pursuant to this Section 3.04 to the extent such Lender is not
generally imposing such charges or requesting such compensation from other
similarly situated borrowers under similar circumstances.
(d)Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender, as
the case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).
3.05    [Reserved].
3.06    Mitigation Obligations; Replacement of Lenders.




41



--------------------------------------------------------------------------------



(a)Designation of a Different Lending Office. Each Lender may make any Credit
Extension to the Borrower through any Lending Office, provided that the exercise
of this option shall not affect the obligation of the Borrower to repay the
Credit Extension in accordance with the terms of this Agreement. If any Lender
requests compensation under Section 3.04, or the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Government
Authority for the account of any Lender pursuant to Section 3.01, then at the
request of the Company such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender as applicable, such designation
or assignment (i) would eliminate or reduce amounts payable pursuant to Section
3.01 or 3.04, as the case may be, in the future, and (ii) in each case, would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Company hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.
(b)If any Lender requests compensation under Section 3.04, or if the Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Government Authority for the account of any Lender pursuant to Section 3.01,
and, in each case, such Lender has declined or is unable to designate a
different lending office in accordance with Section 3.06(a), the Company may
replace such Lender in accordance with Section 11.14.
3.07    [Reserved].
3.08    Survival. All of the Loan Parties’ obligations under this Article III
shall survive termination of the Commitments, repayment of all other Obligations
hereunder, and resignation of the Administrative Agent.
ARTICLE IV
GUARANTY
4.01    The Guaranty.
Each of the Guarantors hereby jointly and severally guarantees to each Lender
and each other holder of the Obligations as hereinafter provided, as primary
obligor and not as surety, the prompt payment of the Obligations in full when
due (whether at stated maturity, as a mandatory prepayment, by acceleration, as
a mandatory cash collateralization or otherwise) strictly in accordance with the
terms thereof. The Guarantors hereby further agree that if any of the
Obligations are not paid in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise), the Guarantors will, jointly and severally, promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Obligations, the same will be
promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
in accordance with the terms of such extension or renewal.
Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or the other documents relating to the Obligations, (i)
the Obligations guaranteed by each Guarantor under this Article IV, shall only
include the Obligations for which such Guarantor is defined as a Guarantor of
pursuant to the definition of “Guarantor”, and (ii) the obligations of each
Guarantor under this Agreement and the other Loan Documents shall not exceed an
aggregate amount equal to the largest amount that would not render such
obligations subject to avoidance under applicable Debtor Relief Laws.




42



--------------------------------------------------------------------------------



4.02    Obligations Unconditional.
The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents or other documents
relating to the Obligations, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable Law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 4.02 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances. Each Guarantor agrees that
such Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against the Borrower or any other Loan Party for amounts paid under
this Article IV until such time as the Obligations have been paid in full and
the Commitments have expired or terminated. Without limiting the generality of
the foregoing, it is agreed that, to the fullest extent permitted by Law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:
(a)at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;
(b)any of the acts mentioned in any of the provisions of any of the Loan
Documents or other documents relating to the Obligations shall be done or
omitted;
(c)the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents or other documents relating to the
Obligations shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with;
(d)any Lien granted to, or in favor of, the Administrative Agent or any other
holder of the Obligations as security for any of the Obligations shall fail to
attach or be perfected; or
(e)any of the Obligations shall be determined to be void or voidable (including,
without limitation, for the benefit of any creditor of any Guarantor) or shall
be subordinated to the claims of any Person (including, without limitation, any
creditor of any Guarantor).
With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any other
holder of the Obligations exhaust any right, power or remedy or proceed against
any Person under any of the Loan Documents or any other document relating to the
Obligations, or against any other Person under any other guarantee of, or
security for, any of the Obligations.
4.03    Reinstatement.
The obligations of each Guarantor under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
Debtor Relief Law or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each other holder of the Obligations on demand for
all reasonable costs and expenses (including, without limitation, the fees,
charges and disbursements of counsel) incurred by the




43



--------------------------------------------------------------------------------



Administrative Agent or such holder of the Obligations in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any Debtor Relief Law.
4.04    Certain Additional Waivers.
Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.
4.05    Remedies.
The Guarantors agree that, to the fullest extent permitted by Law, as between
the Guarantors, on the one hand, and the Administrative Agent and the other
holders of the Obligations, on the other hand, the Obligations may be declared
to be forthwith due and payable as specified in Section 9.02 (and shall be
deemed to have become automatically due and payable in the circumstances
specified in Section 9.02) for purposes of Section 4.01 notwithstanding any
stay, injunction or other prohibition under any Debtor Relief Law (or other
applicable Law) preventing such declaration (or preventing the Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration in accordance with the terms of the Loan Documents
(or the Obligations being deemed to have become automatically due and payable),
the Obligations (whether or not due and payable by any other Person as a result
of any such stay, injunction or prohibition) shall forthwith become due and
payable by the Guarantors for purposes of Section 4.01. The Guarantors
acknowledge and agree that their obligations hereunder are secured in accordance
with the terms of the Collateral Documents and that the holders of the
Obligations may exercise their remedies thereunder in accordance with the terms
thereof.
4.06    Rights of Contribution.
The Guarantors hereby agree as among themselves that, if any Guarantor shall
make an Excess Payment (as defined below), such Guarantor shall have a right of
contribution from each other Guarantor in an amount equal to such other
Guarantor's Contribution Share (as defined below) of such Excess Payment. The
payment obligations of any Guarantor under this Section 4.06 shall be
subordinate and subject in right of payment to the Obligations until such time
as the Obligations have been paid-in-full and the Commitments have terminated,
and none of the Guarantors shall exercise any right or remedy under this Section
4.06 against any other Guarantor until such Obligations have been paid-in-full
and the Commitments have terminated. For purposes of this Section 4.06, (a)
“Excess Payment” shall mean the amount paid by any Guarantor in excess of its
Ratable Share of any Obligations; (b) “Ratable Share” shall mean, for any
Guarantor in respect of any payment of Obligations, the ratio (expressed as a
percentage) as of the date of such payment of Obligations of (i) the amount by
which the aggregate present fair salable value of all of its assets and
properties exceeds the amount of all debts and liabilities of such Guarantor
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of such Guarantor hereunder) to (ii) the amount by
which the aggregate present fair salable value of all assets and other
properties of all of the Loan Parties exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties hereunder) of the
Loan Parties; provided, however, that, for purposes of calculating the Ratable
Shares of the Guarantors in respect of any payment of Obligations, any Guarantor
that became a Guarantor subsequent to the date of any such payment shall be
deemed to have been a Guarantor on the date of such payment and the financial
information for such Guarantor as of the date such Guarantor became a Guarantor
shall be utilized for such Guarantor in connection with such payment; and (c)
“Contribution Share” shall mean, for any Guarantor in respect of any Excess
Payment made by any other Guarantor, the ratio (expressed as a percentage) as of
the date of such Excess Payment




44



--------------------------------------------------------------------------------



of (i) the amount by which the aggregate present fair salable value of all of
its assets and properties exceeds the amount of all debts and liabilities of
such Guarantor (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of such Guarantor hereunder) to (ii)
the amount by which the aggregate present fair salable value of all assets and
other properties of the Loan Parties other than the maker of such Excess Payment
exceeds the amount of all of the debts and liabilities (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of the Loan Parties) of the Loan Parties other than the maker of
such Excess Payment; provided, however, that, for purposes of calculating the
Contribution Shares of the Guarantors in respect of any Excess Payment, any
Guarantor that became a Guarantor subsequent to the date of any such Excess
Payment shall be deemed to have been a Guarantor on the date of such Excess
Payment and the financial information for such Guarantor as of the date such
Guarantor became a Guarantor shall be utilized for such Guarantor in connection
with such Excess Payment. This Section 4.06 shall not be deemed to affect any
right of subrogation, indemnity, reimbursement or contribution that any
Guarantor may have under Law against the Borrower in respect of any payment of
Obligations.
4.07    Guarantee of Payment; Continuing Guarantee.
The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to the Obligations whenever arising.
ARTICLE V
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
5.01    Conditions of Initial Credit Extension.
The obligation of each Lender to make its initial Credit Extension hereunder is
subject to the satisfaction of the following conditions precedent:
(a)Receipt by the Administrative Agent of the following, each in form and
substance reasonably satisfactory to the Administrative Agent and each Lender:
(i)Loan Documents. Executed counterparts of this Agreement and the other Loan
Documents, each properly executed by a Responsible Officer of the signing Loan
Party and, in the case of this Agreement, by each Lender.
(ii)[Reserved].
(iii)Organization Documents, Resolutions, Etc.
(A)copies of the Organization Documents of each Loan Party certified to be true
and complete as of a recent date by the appropriate Government Authority of the
state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the Closing Date;
(B)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible




45



--------------------------------------------------------------------------------



Officer in connection with this Agreement and the other Loan Documents to which
such Loan Party is a party; and
(C)such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and is
validly existing, in good standing and qualified to engage in business in its
state of organization or formation; and
(iv)Personal Property Collateral.
(A)UCC financing statements for each appropriate jurisdiction as is necessary,
in the Administrative Agent’s discretion, to perfect the Administrative Agent’s
security interest in the Collateral;
(B)all certificates evidencing any certificated Capital Stock pledged to the
Administrative Agent pursuant to the Security Agreement, together with duly
executed in blank, undated stock powers attached thereto (unless, with respect
to the pledged Capital Stock of any Foreign Subsidiary, such stock powers are
deemed unnecessary by the Administrative Agent in its reasonable discretion
under the Law of the jurisdiction of organization of such Person); and
(C)duly executed notices of grant of security interest in the form required by
the Security Agreement as are necessary, in the Administrative Agent’s
reasonable discretion, to perfect the Administrative Agent’s security interest
in the United States registered Intellectual Property of the Loan Parties.
(v)[Reserved].
(vi)[Reserved].
(vii)Closing Certificate. A certificate signed by a Responsible Officer of the
Company certifying that the conditions specified in Sections 5.02(a) and 5.02(b)
have been satisfied.
(b)[Reserved].
(c)Fees. Receipt by the Administrative Agent and the Lenders of any and all fees
required to be paid on or before the Closing Date.
(d)Attorney Costs. The Company shall have paid all reasonable fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) to the extent invoiced in reasonable
detail at least one Business Day prior to the Closing Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Company
and the Administrative Agent).
(e)Request for Credit Extension. The Administrative Agent shall have received a
Request for Credit Extension in accordance with the requirements hereof with
respect to the Loans to be made on the Closing Date.




46



--------------------------------------------------------------------------------



(f)Due Diligence; PATRIOT ACT. The Administrative Agent and the Lenders shall
have received all documentation and other information required under applicable
“know your customer” and anti-money laundering rules and regulations, including
the PATRIOT Act, at least three Business Days prior to the requested Borrowing.
(g)Collateral Requirement. On or prior to the Closing Date, the Security
Agreement and the Interim DIP Order, upon entry of the Interim DIP Order, shall
be effective to create in favor of the Administrative Agent, for the benefit of
the holders of the Obligations, a legal, valid and enforceable: (i) first
priority (except for Existing Liens entitled to priority under applicable Laws)
perfected security interest in and Lien on the Collateral, subject to the
Carve-Out; and (ii) with respect to the Collateral subject to Existing Liens
entitled to priority under applicable Laws, junior perfected security interest
in and Lien on such Collateral, subject to such applicable Existing Lien and the
Carve-Out. All filings, recordings, deliveries of instruments and other actions
necessary or desirable in the reasonable opinion of the Administrative Agent to
protect and preserve such security interests and Liens shall have been duly
effected. The Administrative Agent shall have received evidence thereof in form
and substance satisfactory to the Administrative Agent.
(h)Interim DIP Order. Prior to the Closing Date, the Bankruptcy Court shall have
entered the Interim DIP Order, which Interim DIP Order shall be in full force
and effect and shall not have been amended, modified, stayed or reversed. If the
Interim DIP Order is the subject of a pending appeal in any respect, neither the
Interim DIP Order nor the making of the Loans or the performance by any Loan
Party of any of its obligations under any of the Loan Documents shall be the
subject of a presently effective stay pending appeal.
(i)First Day Orders. On the Closing Date, all of the “first day orders” entered
by the Bankruptcy Court in the Chapter 11 Case and all adequate protection
payments and critical vendor payments approved by the Bankruptcy Court in the
Interim DIP Order or otherwise shall be reasonably satisfactory in form and
substance to the Administrative Agent and the Required Lenders.
(j)Other Orders. On the Closing Date, all orders (if any) providing for payment
of Prepetition indebtedness of the Loan Parties or affecting in any way the
Obligations or Collateral submitted for entry in the Chapter 11 Case shall be
reasonably satisfactory in form and substance to the Administrative Agent and
the Required Lenders, as entered, shall not deviate from the form thereof
approved by the Administrative Agent and Required Lenders in any material
respect which is adverse to the interests of the Lenders or the Prepetition
Lenders.
(k)Budget; Financial Statements. On the Closing Date, the Lenders shall have
received and be satisfied with (i) the initial Budget; and (ii) such historical
and pro forma financial statements for such periods as the Administrative Agent
may reasonably request, each of which shall be in form and substance
satisfactory to the Lenders.
(l)Chapter 11 Case Jurisdiction. The Loan Parties shall have commenced the
Chapter 11 Case in the Bankruptcy Court.
(m)Environmental. The Loan Parties shall have granted the Administrative Agent
and its financial advisor access to, and the right to inspect, all reports,
audits and other internal information of the Loan Parties relating to
environmental matters and any third party verification of certain matters
relating to compliance with environmental laws and regulations requested by the
Administrative Agent, and the Administrative Agent shall be satisfied that the
Loan Parties




47



--------------------------------------------------------------------------------



are in compliance in all material respects with all applicable environmental
laws and regulations and be satisfied with the costs of maintaining such
compliance.
(n)Insurance. The Administrative Agent shall have received a certificate from
the Company’s insurance broker or other evidence satisfactory to it that all
insurance required to be maintained pursuant to the Loan Documents is in full
force and effect and that the Administrative Agent, on behalf of the holders of
Obligations, has been named as additional insured and/or lenders loss payee
thereunder to the extent required under the Loan Documents.
(o)CRO. Subject to the Bankruptcy Court’s approval (which approval may be
pending but may not have been denied), the Loan Parties shall have retained the
CRO to perform the services included in the CRO Scope and vested the CRO with
full operational authority and managerial control to carry out the CRO Scope.
The CRO Scope shall be satisfactory to the Administrative Agent and the Lenders.
Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
5.02    Conditions to all Credit Extensions (other than the Initial Credit
Extension).
The obligation of each Lender to honor any Request for Credit Extension is
subject to the following conditions precedent:
(a)Representations and Warranties. The representations and warranties of each
Loan Party contained in Article VI or any other Loan Document shall be true and
correct in all material respects (or if such representation and warranty is
qualified by materiality or Material Adverse Effect, it shall be true and
correct) on and as of the date of such Credit Extension, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects (or if
such representation and warranty is qualified by materiality or Material Adverse
Effect, it shall be true and correct) as of such earlier date.
(b)Default. No Default shall exist, or would result immediately after giving
effect to, such proposed Credit Extension or from the application of the
proceeds thereof.
(c)Request for Credit Extension. The Administrative Agent shall have received a
Request for Credit Extension in accordance with the requirements hereof,
including, for the avoidance of doubt, a Loan Notice in accordance with the
requirements hereof.
(d)[Reserved].
(e)[Reserved].
(f)Orders. At the time of each Borrowing, and also after giving effect thereto,
(i) if an extension of credit has been requested before the Final DIP Order has
been entered by the Bankruptcy Court, the Interim DIP Order shall be in full
force and effect and shall not have been vacated, reversed, stayed, modified or
amended in any respect without the prior written consent




48



--------------------------------------------------------------------------------



of the Administrative Agent and the Required Lenders, and (ii) if an extension
of credit is requested after the Final DIP Order has been entered by the
Bankruptcy Court, the Administrative Agent and the Lenders shall have received a
copy of the Final DIP Order and the Final DIP Order shall be in full force and
effect and shall not have been vacated, reversed, stayed, modified or amended in
any respect without the prior written consent of the Administrative Agent and
the Required Lenders. If either the Interim DIP Order or the Final DIP Order is
the subject of a pending appeal in any respect, none of such DIP Order, the
making of the Loans or the performance by any Loan Party of any of its
obligations under any of the Loan Documents shall be the subject of a presently
effective stay pending appeal. The Loan Parties, the Administrative Agent and
the Lenders shall be permitted and required to perform their respective
obligations in compliance with this Agreement, notwithstanding any such
objection or appeal unless the relevant Order has been stayed by a court of
competent jurisdiction.
(g)Fees and Expenses. The Borrower shall have paid the balance of all fees and
expenses then due and payable to the Administrative Agent and the Lenders as of
the date of such Credit Extension.
(h)Budget. The Borrower shall have operated in all material respects in
accordance with the Budget.
(i)Repayment of Existing Indebtedness. Following entry of the Interim DIP Order,
receipt by the Administrative Agent of evidence satisfactory to the
Administrative Agent that $12,000,000 of the principal amount of the revolving
indebtedness under the “Revolver A Loans” (as defined in the Prepetition Credit
Agreement) has been (or concurrent with such Borrowing will be) converted into
Loans under the “New Money Rollup Commitment” (as set forth on Schedule 2.01)
and following entry of the Final DIP Order, receipt by the Administrative Agent
of evidence satisfactory to the Administrative Agent that $27,485,608 of the
principal amount of all loans under the Prepetition Credit Agreement (excluding,
for the avoidance of doubt, amounts converted into the “New Money Rollup
Commitment” described above) has been (or concurrent with such Borrowing will
be) converted into Loans under the “Pre-Petition Rollup Commitment” (as set
forth on Schedule 2.01).
Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in Sections
5.02(a), (b), (g), (h) and, if applicable (i) have been satisfied on and as of
the date of the applicable Credit Extension.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:
6.01    Organization, Powers, Qualification, Good Standing, Business and
Restricted Subsidiaries.
(a)Organization and Powers. The Company and each of its Restricted Subsidiaries
is duly organized, validly existing and in good standing under the Laws of its
jurisdiction of organization as specified in Schedule 6.01. The Company and each
of its Restricted Subsidiaries has all requisite power and authority to own and
operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Loan Documents to which it is a
party and to carry out the transactions contemplated thereby.




49



--------------------------------------------------------------------------------



(b)Qualification and Good Standing. The Company and each of its Restricted
Subsidiaries is qualified to do business and in good standing in every
jurisdiction where its assets are located and wherever necessary to carry out
its business and operations, except in jurisdictions where the failure to be so
qualified or in good standing has not had and could not reasonably be expected
to result in a Material Adverse Effect.
(c)Conduct of Business. The Company and each of its Restricted Subsidiaries are
engaged only in the businesses permitted to be engaged in pursuant to Section
8.10.
(d)Subsidiaries. All of the Subsidiaries of the Company and their jurisdictions
of organization are identified in Schedule 6.01, as said Schedule 6.01 may be
supplemented from time to time. The Capital Stock of each of the Restricted
Subsidiaries identified in Schedule 6.01 (as so supplemented by the Company) is
duly authorized and validly issued, and none of such Capital Stock constitutes
Margin Stock; except as set forth in Schedule 6.01 (as so supplemented), such
Capital Stock is fully paid and nonassessable. Each of the Restricted
Subsidiaries identified in Schedule 6.01 (as so supplemented by the Company) is
duly organized, validly existing and in good standing under the Laws of its
respective jurisdiction of organization set forth therein, has all requisite
power and authority to own and operate its properties and to carry on its
business as now conducted and as proposed to be conducted, and is qualified to
do business and in good standing in every jurisdiction where its assets are
located and wherever necessary to carry out its business and operations, in each
case except where failure to be so qualified or in good standing or a lack of
such power and authority has not had and could not reasonably be expected to
result in a Material Adverse Effect. Schedule 6.01 (as so supplemented)
correctly sets forth the ownership interest of the Company and each of its
Subsidiaries in each of the Subsidiaries of the Company identified therein.
6.02    Authorization of Borrowing, Etc.
(a)Authorization of Borrowing. Subject to entry of the Interim DIP Order and, as
applicable, the Final DIP Order, the execution, delivery and performance of each
of the Loan Documents have been duly authorized by all necessary action on the
part of each Loan Party that is a party thereto.
(b)No Conflict. Subject to entry of the Interim DIP Order and, as applicable,
the Final DIP Order, the execution, delivery and performance by the Loan Parties
of the Loan Documents to which they are parties and the consummation of the
transactions contemplated by the Loan Documents do not and will not (i) violate
any provision of any Law applicable to the Company or any of its Restricted
Subsidiaries, or any order, judgment or decree of any court or other Government
Authority binding on the Company or any of its Restricted Subsidiaries, (ii)
violate any provision of the Organization Documents of the Company or any of its
Restricted Subsidiaries, (iii) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
Contractual Obligation of the Company or any of its Restricted Subsidiaries,
(iv) result in or require the creation or imposition of any Lien upon any of the
properties or assets of the Company or any of its Restricted Subsidiaries (other
than any Liens created under any of the Loan Documents, the Interim DIP Order
and, as applicable, the Final DIP Order in favor of the Administrative Agent, on
behalf of the holders of the Obligations, and, with respect to the Interim DIP
Order and Final DIP Order only, the Prepetition Lenders), or (v) require any
approval of stockholders or any approval or consent of any Person under any
Contractual Obligation of the Company or any of its Restricted Subsidiaries,
except for such approvals or consents which will be obtained on or before the
Closing Date and except, in the case of clauses (i), (iii), (iv) or (v), to the
extent such violation, conflict, breach, Lien or failure to obtain such approval
or consent could not reasonably be expected to result in a Material Adverse
Effect.




50



--------------------------------------------------------------------------------



(c)Governmental Consents. Subject to entry of the Interim DIP Order and, as
applicable, the Final DIP Order, the execution, delivery and performance by the
Loan Parties of the Loan Documents to which they are parties and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any Governmental Authorization except any thereof which (x)
have been duly obtained and are in full force and effect or (y) the failure to
obtain could not reasonably be expected to have a Material Adverse Effect.
(d)Binding Obligation. Each of the Loan Documents has been duly executed and
delivered by each Loan Party that is a party thereto and is the legally valid
and binding obligation of such Loan Party, enforceable against such Loan Party
in accordance with its respective terms, except as may be limited by applicable
Debtor Relief Laws or by equitable principles relating to enforceability.
6.03    [Reserved].
6.04    No Material Adverse Change.
Since the Petition Date, no event or change has occurred that has had or could
reasonably be expected to result in, either in any case or in the aggregate, a
Material Adverse Effect.
6.05    Title to Properties; Liens; Real Property; Intellectual Property.
(a)Title to Properties; Liens. The Company and its Restricted Subsidiaries have
(i) good, sufficient and legal title to (in the case of fee interests in real
property), (ii) valid leasehold interests in (in the case of leasehold interests
in real or personal property), or (iii) good title to (in the case of all other
personal property), all of their respective properties and assets, in each case
except for assets disposed of since the Petition Date in the ordinary course of
business or as otherwise permitted by Section 8.07 and except for such defects
that individually or in the aggregate would not reasonably be expected to have a
Material Adverse Effect. All such properties and assets are free and clear of
Liens except for Permitted Liens.
(b)Real Property. As of the Closing Date, Schedule 6.05(b) contains a true,
accurate and complete list of (i) all fee interests in any Real Property Assets
of the Company and its Restricted Subsidiaries and (ii) all material leases,
subleases or assignments of leases (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) affecting each Real Property
Asset, regardless of whether a Loan Party is the landlord or tenant (whether
directly or as an assignee or successor in interest) under such lease, sublease
or assignment.
(c)Intellectual Property. As of the Closing Date, the Company and its Restricted
Subsidiaries own or have the right to use, all Intellectual Property used in the
conduct of their business, except where the failure to own or have such right to
use in the aggregate could not reasonably be expected to result in a Material
Adverse Effect. No claim has been asserted and is pending by any Person
challenging the use of any such Intellectual Property or the validity or
effectiveness of any such Intellectual Property, nor does any Responsible
Officer of the Company know of any valid basis for any such claim, except for
such claims that in the aggregate could not reasonably be expected to result in
a Material Adverse Effect. To the Company’s knowledge, the




51



--------------------------------------------------------------------------------



use of such Intellectual Property by the Company and its Restricted Subsidiaries
does not infringe on the rights of any Person, except for such claims and
infringements that, in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect. All United States federal registrations of and
applications for Intellectual Property that are owned by the Company or any of
its Domestic Subsidiaries on the Closing Date are listed on Schedule 6.05(c).
6.06    Litigation; Adverse Facts.
There are no Proceedings (whether or not purportedly on behalf of the Company or
any of its Restricted Subsidiaries) at Law or in equity, or before or by any
court or other Government Authority (including any Environmental Claims) that
are pending or, to the knowledge of any Responsible Officer of the Company,
threatened against or affecting the Company or any of its Restricted
Subsidiaries or any property of the Company or any of its Restricted
Subsidiaries and that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. Neither the Company nor any of
its Restricted Subsidiaries (i) is in violation of any applicable Laws
(including Environmental Laws) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect, or (ii) is
subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or other Government
Authority that, individually or in the aggregate, could reasonably be expected
to result in a Material Adverse Effect.
6.07    Payment of Taxes.
Except as could not reasonably be expected to have a Material Adverse Effect,
all tax returns and reports of the Company and its Restricted Subsidiaries
required to be filed by any of them have been timely filed, and except to the
extent permitted by Section 7.03, all Taxes shown on such tax returns to be due
and payable and all assessments, fees and other governmental charges upon the
Company and its Restricted Subsidiaries and upon their respective properties,
assets, income, businesses and franchises that are due and payable have been
paid prior to delinquency other than those (i) currently payable without penalty
or interest, or (ii) being contested in good faith by appropriate proceedings;
provided that the Company or such Restricted Subsidiary, as the case may be, has
set aside on its books adequate reserves therefor in accordance with GAAP and
the failure to pay such amounts would not reasonably be expected to result in a
Material Adverse Effect.
6.08    No Default; Performance of Agreements.
(a)No Default has occurred and is continuing.
(b)Neither the Company nor any of its Restricted Subsidiaries is in default in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in any of its Contractual Obligations (excluding any
default arising solely as a result of the commencement of the Chapter 11 Case
and the effects therefore or arising under any agreement that the applicable
Loan Party has rejected under Section 365 of the Bankruptcy Code not in
prohibition of this Agreement), and no condition exists that, with the giving of
notice or the lapse of time or both, would constitute such a default, except
where the consequences, direct or indirect, of such default or defaults, if any,
could not reasonably be expected to result in a Material Adverse Effect.
6.09    Governmental Regulation.




52



--------------------------------------------------------------------------------



Neither the Company nor any of its Restricted Subsidiaries is subject to
regulation under the Investment Company Act of 1940 or under any other Law which
may limit its ability to incur Indebtedness or which may otherwise render all or
any portion of the Obligations unenforceable.
6.10    Securities Activities.
(a)Neither the Company nor any of its Restricted Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock.
(b)Following application of the proceeds of each Credit Extension, not more than
25% of the value of the assets (either of the Company only or of the Company and
its Restricted Subsidiaries on a consolidated basis) subject to the provisions
of Section 8.02 or 8.07 or subject to any restriction contained in any agreement
or instrument, between the Company and any Lender or any Affiliate of any
Lender, relating to Indebtedness and within the scope of Section 9.01(b), will
be Margin Stock.
6.11    Employee Benefit Plans.
(a)The Company, each of its Restricted Subsidiaries and each of their respective
ERISA Affiliates are in compliance in all material respects with all applicable
provisions and requirements of ERISA and the regulations and published
interpretations thereunder with respect to each Employee Benefit Plan, and have
performed all their material obligations under each Employee Benefit Plan. Each
Employee Benefit Plan that is intended to qualify under Section 401(a) of the
Internal Revenue Code has received a determination letter stating that it is so
qualified and, to the knowledge of the Company, no event has occurred which
would result in the loss of such qualification.
(b)No ERISA Event has occurred or is reasonably expected to occur.
(c)Except to the extent required under Section 4980B of the Internal Revenue
Code or except as set forth in Schedule 6.11, no Employee Benefit Plan provides
health or welfare benefits (through the purchase of insurance or otherwise) for
any retired or former employee of the Company, any of its Restricted
Subsidiaries or any of their respective ERISA Affiliates.
(d)As of the most recent valuation date for any Pension Plan, the amount of
unfunded benefit liabilities (as defined in Section 4001(a)(18) of ERISA),
individually or in the aggregate for all Pension Plans (excluding for purposes
of such computation any Pension Plans with respect to which assets exceed
benefit liabilities), does not exceed $5,000,000.
(e)As of the most recent valuation date for each Multiemployer Plan for which
the actuarial report is available, the potential liability of the Company, its
Restricted Subsidiaries and their respective ERISA Affiliates for a complete
withdrawal from such Multiemployer Plan (within the meaning of Section 4203 of
ERISA), when aggregated with such potential liability for a complete withdrawal
from all Multiemployer Plans, based on information available pursuant to Section
4221(e) of ERISA, does not exceed $5,000,000.
(f)The Company and its Restricted Subsidiaries have made full payment when due
of all required contributions to any Foreign Plan, except where the failure to
do so would not result in a Material Adverse Effect.




53



--------------------------------------------------------------------------------



(g)The Borrower represents and warrants as of the Closing Date that the Borrower
is not and will not be using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments.
6.12    [Reserved].
6.13    Environmental Protection.
(a)Neither the Company nor any of its Restricted Subsidiaries nor any of their
respective Facilities or operations are subject to any outstanding written
order, consent decree or settlement agreement with any Person relating to (i)
any Environmental Law, (ii) any Environmental Claim, or (iii) any Hazardous
Materials Activity, in each case, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect;
(b)neither the Company nor any of its Restricted Subsidiaries has received any
letter or written request for information under Section 104 of the Comprehensive
Environmental Response, Compensation, and Liability Act (42 U.S.C. § 9604) or
any comparable state Law, in each case, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect;
(c)to any Responsible Officer of the Company’s knowledge there are, and have
been, no conditions, occurrences, or Hazardous Materials Activities that could
reasonably be expected to form the basis of an Environmental Claim against the
Company or any of its Restricted Subsidiaries that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect;
(d)(i) as of the Closing Date, neither the Company nor any of its Restricted
Subsidiaries nor, to any Responsible Officer of the Company’s knowledge, any
predecessor of the Company or any of its Restricted Subsidiaries has filed any
notice under any Environmental Law indicating past or present treatment of
Hazardous Materials at any Facility, and (ii) none of the Company’s or any of
its Restricted Subsidiaries’ operations involves the generation, transportation,
treatment, storage or disposal of hazardous waste, as defined under 40 C.F.R.
Parts 260-270 or any state equivalent, in each case, that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect; and
(e)compliance with all current or reasonably foreseeable future requirements
pursuant to or under Environmental Laws could not, individually or in the
aggregate, be reasonably expected to result in a Material Adverse Effect.
6.14    Employee and Labor Matters.
No Loan Party nor any Subsidiary has suffered any strikes, walkouts, work
stoppages or other material labor difficulty that would reasonably be expected
to result in a Material Adverse Effect.
6.15    Bankruptcy Matters.
(a)The Interim DIP Order and, at all times after its entry by the Bankruptcy
Court, the Final DIP Order, is in full force and effect, and has not been
reversed, modified, amended, stayed or vacated absent the written consent of the
Required Lenders.




54



--------------------------------------------------------------------------------



(b)Upon the maturity (whether by acceleration or otherwise) of any of the
Obligations, the Lenders shall, subject to the provisions of the Final DIP
Order, be entitled to immediate payment of such Obligations, and to enforce the
remedies provided for hereunder in accordance with the terms hereof, without
further application to or order by the Bankruptcy Court.
(c)If either the Interim DIP Order or the Final DIP Order is the subject of a
pending appeal in any respect, none of such Order, the making of the Loans or
the performance by the Loan Parties of any of their obligations under any of the
Loan Documents is or shall be the subject of a presently effective stay pending
appeal. The Loan Parties, the Administrative Agent and the Lenders shall be
entitled to rely in good faith upon the DIP Orders, notwithstanding objection
thereto or appeal therefrom by any interested party. The Loan Parties, the
Administrative Agent and the Lenders shall be permitted and required to perform
their respective obligations in compliance with this Agreement notwithstanding
any such objection or appeal unless the relevant Order has been stayed by a
court of competent jurisdiction.
(d)The Loan Parties are in compliance with all material agreements entered into
and all orders entered by the Bankruptcy Court from and after the Petition Date.
6.16    Matters Relating to Collateral.
(a)Creation, Perfection and Priority of Liens. The execution and delivery of the
Collateral Documents by the Loan Parties, together with (i) entry of the Interim
DIP Order and, as applicable, the Final DIP Order, (ii) the actions taken to
date pursuant to Sections 5.01, 7.08 and 7.09 and (iii) the delivery to the
Administrative Agent of any pledged certificated Capital Stock or instruments
not delivered to the Administrative Agent at the time of execution and delivery
of the applicable Collateral Document (and the execution of control agreements
with respect to Deposit Accounts pledged as Collateral which are required to be
subject to perfected Liens) are effective to create in favor of the
Administrative Agent for the benefit of the Lenders, as security for the
Obligations, a valid First Priority Lien on all of the Collateral, and all
registrations or filings (including filing of any UCC financing statements)
necessary to perfect and maintain the perfection and First Priority status of
such Liens that can be perfected by registration or filings (including filing of
any UCC financing statements) have been duly made or taken and remain in full
force and effect (or will be duly made or taken within applicable time periods),
other than the filing of any UCC financing statements delivered to the
Administrative Agent for filing (but not yet filed) and the periodic filing of
UCC continuation statements in respect of UCC financing statements filed by or
on behalf of the Administrative Agent and Intellectual Property filings to be
made following the Closing Date or following the acquisition of the applicable
Intellectual Property.
(b)Governmental Authorizations. Subject to entry of the Interim DIP Order and,
as applicable, the Final DIP Order, no authorization, approval or other action
by, and no notice to or filing with, any Government Authority is required for
either (i) the pledge or grant by any Loan Party of the Liens purported to be
created in favor of the Administrative Agent pursuant to any of the Collateral
Documents or (ii) the exercise by the Administrative Agent of any rights or
remedies in respect of any Collateral (whether specifically granted or created
pursuant to any of the Collateral Documents or created or provided for by
applicable Law), except for filings, registrations or recordings contemplated by
the Collateral Documents and except as may be required, in connection with the
disposition of any pledged Capital Stock, by Laws generally affecting the
offering and sale of Securities.




55



--------------------------------------------------------------------------------



(c)Absence of Third-Party Filings. Except such as may have been filed in favor
of the Administrative Agent as contemplated by the Collateral Documents and to
evidence permitted lease obligations and other Permitted Liens, (i) no effective
UCC financing statement, fixture filing or other instrument similar in effect
covering all or any part of the Collateral is on file in any filing or recording
office and (ii) no effective filing covering all or any part of the IP
Collateral is on file in the U.S. Patent and Trademark Office or the U.S.
Copyright Office.
(d)Margin Regulations. The pledge of the Capital Stock of the Restricted
Subsidiaries pursuant to the Collateral Documents does not violate Regulation U
or X of the FRB.
(e)Information Regarding Collateral. All information supplied to the
Administrative Agent by or on behalf of any Loan Party with respect to any of
the Collateral (in each case taken as a whole with respect to any particular
Collateral) is accurate and complete in all material respects.
6.17    Disclosure.
No information (excluding projections, forward-looking information and
information of a general economic or industry nature) furnished by or on behalf
of any Loan Party to the Administrative Agent or any Lender in connection with
the negotiation of any Loan Document or included therein or delivered pursuant
thereto, taken as a whole, contained or contains any untrue statement of a
material fact or omitted or omits to state a material fact necessary to make the
statements contained therein not materially misleading, in light of the
circumstances under which they were or are made as of the date such information
is dated or certified (and giving effect to all supplements and updates
thereto). All projections furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the negotiation of any
Loan Document were prepared in good faith based upon assumptions that were
believed by the preparer thereof to be reasonable at the time made, it being
understood and agreed that such projections are not a guarantee of financial
performance and actual results may differ from the projections and such
differences may be material.
6.18    Insurance.
(a)The properties of the Company and its Restricted Subsidiaries are insured
with financially sound and reputable insurance companies (determined at the time
such insurance is obtained) not Affiliates of the Company, in such amounts
(giving effect to self-insurance), with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Company or the applicable Restricted
Subsidiary operates. The property and general liability insurance coverage of
the Loan Parties as in effect on the Closing Date is outlined as to carrier,
policy number, expiration date, type, amount and deductibles on Schedule 6.18.
(b)The Company and its Restricted Subsidiaries maintain, if available, fully
paid flood hazard insurance on all real property that is located in a special
flood hazard area and that constitutes Collateral, on such terms and in such
amounts as required by The National Flood Insurance Reform Act of 1994 or as
otherwise required by the Administrative Agent.
6.19    Compliance with Laws.
Each of the Company and its Restricted Subsidiaries is in compliance with the
requirements of all applicable Laws and orders of any Government Authority
(including all Environmental Laws, ERISA and the Patriot Act) and all orders,
writs, injunctions and decrees applicable to it or to its properties, except in




56



--------------------------------------------------------------------------------



such instances in which (i) such requirement of Law or order, writ, injunction
or decree is being contested in good faith by appropriate proceedings diligently
conducted or (ii) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.
6.20    OFAC.
None of the Company, nor any of its Subsidiaries, nor, to the knowledge of the
Company, any director, officer, employee, agent, affiliate or representative
thereof, is an individual or entity currently the subject of any Sanctions, nor
is the Company or any Subsidiary located, organized or residing in a Designated
Jurisdiction. The Company and its Subsidiaries have conducted their businesses
in compliance with the United States Foreign Corrupt Practices Act of 1977, the
UK Bribery Act 2010, or other similar legislation in any applicable
jurisdiction, as applicable, and have instituted and maintained policies and
procedures designed to promote and achieve compliance with such Laws.
6.21    EEA Financial Institutions.
No Loan Party is an EEA Financial Institution.
6.22    [Reserved].
6.23    Use of Proceeds.
After giving effect to each Credit Extension and the use of proceeds thereof,
the Borrower shall be in compliance with Section 7.11 hereof.
ARTICLE VII
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied:
7.01    Financial Statements and Other Reports.
The Company will maintain, and cause each of its Restricted Subsidiaries to
maintain, a system of accounting established and administered in accordance with
sound business practices to permit preparation of financial statements in
conformity with GAAP. The Company will deliver to the Administrative Agent:
(a)Events of Default, Etc.: promptly upon any Responsible Officer of the Company
obtaining knowledge (i) of any condition or event that constitutes a Default,
(ii) that any Person has given any notice to the Company or any of its
Restricted Subsidiaries or taken any other action with respect to a claimed
default or event or condition of the type referred to in Section 9.01(b), (iii)
of any change in the Company’s independent certified accountants, any changes in
the Company’s Organization Documents, or any restatement of the Company’s
financial statements or (iv) of the occurrence of any event or change that has
caused or evidences, either in any case or in the aggregate, a Material Adverse
Effect, an Officer’s Certificate specifying the nature and period of existence
of such condition, event or change, or specifying the notice given or action
taken by any such Person and the nature of such claimed Default, default, event
or condition, and what action the Company has taken, is taking and proposes to
take with respect thereto;




57



--------------------------------------------------------------------------------





(b)Financial Statements.
(i)On or before 5:00 p.m. Chicago time on the fourth Business Day of each
calendar week, in each case in form and substance reasonably satisfactory to the
Administrative Agent: (x) the balance of cash and Cash Equivalents of the Loan
Parties as of the close of business on the last Business Day of the prior
calendar week; (y) commencing after the completion of the first two calendar
weeks after the Petition Date, a reconciliation of actual cash receipts and cash
expenditures with respect to the corresponding period set forth in the Budget
(each such report, a “Budget Reconciliation Report”).
(ii)On or before 5:00 p.m. on the fourth Business Day of each week, commencing
after the completion of the first two calendar weeks after the Petition Date, an
updated detailed weekly forecast of projected receipts and expenditures of the
Loan Parties for the nine-week period following such delivery date, which
updated weekly budget shall be in form and substance reasonably satisfactory to
the Administrative Agent and shall include any supporting information requested
by the Administrative Agent.
(c)Other Information.
(i)promptly upon providing such information or documents an Unsecured Creditors
Committee, copies of all financial information and related documents provided by
or on behalf of the Loan Parties in the Chapter 11 Case; and
(ii)promptly after the same have been produced, any non-legally privileged
written materials prepared or produced by any Investment Banker for any of the
Loan Parties.
The Borrower hereby acknowledges that (a) the Administrative Agent may, but
shall not be obligated to, make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on Debt Domain,
IntraLinks, Syndtrak or another similar electronic system (the “Platform”) and
(b) certain of the Lenders (each a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Company
or its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities. The Borrower hereby agrees that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Company or
its securities for purposes of United States federal and state securities Laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated as “Public Side Information.” Notwithstanding the
foregoing, the Borrower shall not be under any obligation to mark any Borrower
Materials “PUBLIC.”
7.02    Existence, Etc.




58



--------------------------------------------------------------------------------



Except as permitted by Section 8.07, the Company will, and will cause each of
its Restricted Subsidiaries to, at all times preserve and keep in full force and
effect its existence in its jurisdiction of organization and all rights and
franchises material to its business (including Intellectual Property); provided,
however that neither the Company nor any of its Restricted Subsidiaries shall be
required to preserve any such right or franchise if the Governing Body of the
Company or such Restricted Subsidiary shall determine that the preservation
thereof is no longer desirable in the conduct of the business of the Company or
such Restricted Subsidiary, as the case may be, or that the loss thereof could
not reasonably be expected to result in a Material Adverse Effect.
7.03    Payment of Taxes.
Except as would not reasonably be expected to result in a Material Adverse
Effect, the Company will, and will cause each of its Restricted Subsidiaries to,
pay all Postpetition Taxes, fees, assessments and other governmental charges
imposed upon it or any of its properties or assets or in respect of any of its
income, businesses or franchises before any penalty accrues thereon, and all
claims for sums that have become due and payable and that by Law have or may
become a Lien upon any of its properties or assets, prior to the time when any
penalty or fine shall be incurred with respect thereto; provided that no such
tax, fee, assessment, charge or claim need be paid if it is being contested in
good faith by appropriate proceedings, so long as (i) such reserve or other
appropriate provision, if any, as shall be required in conformity with GAAP
shall have been made therefor, and (ii) in the case of a tax, assessment, charge
or claim which has or may become a Lien against any of the Collateral, such
proceedings operate to stay the sale of any portion of the Collateral to satisfy
such charge or claim.
7.04    Maintenance of Properties; Insurance
(a)Maintenance of Properties. The Company will, and will cause each of its
Restricted Subsidiaries to, maintain or cause to be maintained in good repair,
working order and condition, ordinary wear and tear and casualty events or
accidents or force majeure events excepted, all material tangible properties
used or useful in the business of the Company and its Restricted Subsidiaries
and from time to time will make or cause to be made all appropriate repairs,
renewals and replacements thereof, except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.
(b)Insurance. The Company will maintain or cause to be maintained, with
financially sound and reputable insurers (determined at the time such insurance
is obtained or renewed), such public liability insurance, third party property
damage insurance, business interruption insurance and casualty insurance with
respect to liabilities, losses or damage in respect of the assets, properties
and businesses of the Company and its Restricted Subsidiaries as may customarily
be carried or maintained under similar circumstances by companies of established
reputation engaged in similar businesses, in each case in such amounts (giving
effect to self-insurance), with such deductibles, covering such risks and
otherwise on such terms and conditions as shall be customary for companies
similarly situated in the industry. Without limiting the generality of the
foregoing, the Company will maintain or cause to be maintained (i) flood
insurance with respect to each Flood Hazard Property that is located in a
community that participates in the National Flood Insurance Program, in each
case in compliance with any applicable regulations of the Board of Governors of
the Federal Reserve System, and (ii) replacement value casualty insurance on the
Collateral under such policies of insurance, with such insurance companies, in
such amounts, with such deductibles, and covering such risks as are customarily
carried or maintained under similar circumstances by similarly situated
companies. Each vehicle liability policy, umbrella liability policy and
commercial general liability policy shall name the Administrative Agent for the
benefit of the Lenders as an additional insured




59



--------------------------------------------------------------------------------



thereunder as its interests may appear, and each business interruption and
casualty insurance policy obtained by the Company or any other Loan Party shall
contain a loss payable clause or endorsement, reasonably satisfactory in form
and substance to the Administrative Agent, that names the Administrative Agent
for the benefit of the Lenders as the loss payee thereunder for any covered loss
in excess of $1,000,000. In connection with the renewal of each such policy of
insurance, the Company promptly shall deliver to the Administrative Agent a
certificate from the Company’s insurance broker or other evidence satisfactory
to the Administrative Agent that the Administrative Agent on behalf of the
Lenders has been named as additional insured and/or loss payee thereunder.
7.05    Inspection Rights; Lender Conference Calls.
The Company shall, and shall cause each of its Restricted Subsidiaries to,
permit any authorized representatives designated by the Administrative Agent to
visit and inspect any of the properties of the Company or of any of its
Restricted Subsidiaries, to inspect, copy and take extracts from its and their
financial and accounting records, and to discuss its and their affairs, finances
and accounts with its and their officers and independent public accountants
(provided that the Company may, if it so chooses, be present at or participate
in any such discussion) all at the expense of the Company and at such reasonable
times during normal business hours and as often as may be reasonably requested
upon reasonable advance notice to the Company; provided that in no event shall
any such Persons be able to inspect, copy or take extracts from materials
subject to confidentiality obligations (for which no exception is available or
approval has been obtained) or attorney-client privilege or constituting
attorney work product.
The Company shall, upon the request of the Administrative Agent or the Required
Lenders, participate in conference calls with the Lenders no more frequently
than one (1) time per calendar week to discuss such information relating to the
Chapter 11 Case and Company’s and its Subsidiaries’ financial results and
condition as shall be requested by the Administrative Agent or the Required
Lenders.
7.06    Compliance with Laws, Etc.
The Company shall comply, and shall cause each of its Subsidiaries and all other
Restricted Subsidiaries or Affiliates on or occupying any Facilities to comply,
with the requirements of all applicable Laws and orders of any Government
Authority (including all Environmental Laws, ERISA and the Patriot Act),
noncompliance with which could reasonably be expected to result in, individually
or in the aggregate, a Material Adverse Effect.
7.07    Environmental Matters.
(a)Environmental Disclosure. The Company will deliver to the Administrative
Agent:
(i)Environmental Audits and Reports. As soon as practicable following receipt
thereof, copies of all environmental audits, investigations, analyses and
reports of any kind or character, whether prepared by personnel of the Company
or any of its Restricted Subsidiaries or by independent consultants, Government
Authorities or any other Persons, with respect to significant environmental
matters at any Facility that, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect or with respect to any
Environmental Claims that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.




60



--------------------------------------------------------------------------------



(ii)Notice of Certain Releases, Remedial Actions, Etc. Promptly upon the
occurrence thereof, written notice describing in reasonable detail (A) any
Release required to be reported to any Government Authority under any applicable
Environmental Laws,
(B)    any remedial action taken by the Company or any other Person in response
to (1) any Hazardous Materials Activities the existence of which could
reasonably be expected to result in one or more Environmental Claims having,
individually or in the aggregate, a Material Adverse Effect, or (2) any
Environmental Claims that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect, and
(C)    the Company’s discovery of any occurrence or condition on any real
property adjoining or in the vicinity of any Facility that could cause such
Facility or any part thereof to be subject to any material restrictions on the
ownership, occupancy, transferability or use thereof under any Environmental
Laws that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.
(iii)Written Communications Regarding Environmental Claims, Releases, Etc. As
soon as practicable following the sending or receipt thereof by the Company or
any of its Restricted Subsidiaries, a copy of any and all written communications
with respect to (a) any Environmental Claims that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect,
(b) any Release required to be reported to any Government Authority that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect, and (c) any request for information from any Government
Authority that suggests such Government Authority is investigating whether the
Company or any of its Restricted Subsidiaries may be potentially responsible for
any Hazardous Materials Activity that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.
(iv)Notice of Certain Proposed Actions Having Environmental Impact. Prompt
written notice describing in reasonable detail (a) any proposed acquisition of
stock, assets, or property by the Company or any of its Restricted Subsidiaries
that could reasonably be expected to (1) expose the Company or any of its
Restricted Subsidiaries to, or result in, Environmental Claims that could
reasonably be expected to result in, individually or in the aggregate, a
Material Adverse Effect or (2) affect the ability of the Company or any of its
Restricted Subsidiaries to maintain in full force and effect all material
Governmental Authorizations required under any Environmental Laws for their
respective operations and (b) any proposed action to be taken by the Company or
any of its Restricted Subsidiaries to commence manufacturing or other industrial
operations or to modify current operations in a manner that could reasonably be
expected to subject the Company or any of its Restricted Subsidiaries to any
material additional obligations or requirements under any Environmental Laws, in
each case, that could reasonably be expected to result in, individually or in
the aggregate, a Material Adverse Effect.
(b)The Company’s Actions Regarding Hazardous Materials Activities. The Company
shall, in compliance with all applicable Environmental Laws, promptly undertake,
and shall cause each of its Restricted Subsidiaries promptly to undertake, any
and all investigations, studies, sampling, testing, abatement, cleanup, removal,
remediation or other response actions required under Environmental Laws to
remove, remediate, clean up or abate any Hazardous




61



--------------------------------------------------------------------------------



Materials Activity on, under or about any Facility that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
and that is in violation of any Environmental Laws or that presents a material
risk of giving rise to an Environmental Claim.
7.08    Execution of Guaranty and Personal Property Collateral Documents After
the Closing Date.
(a)Execution of Guaranty and Personal Property Collateral Documents. In the
event that any Person becomes a Wholly Owned Restricted Subsidiary of the
Company (other than a Domestic Subsidiary that for U.S. tax purposes is a
disregarded entity or partnership owned by a Foreign Subsidiary) after the
Closing Date, the Company will promptly notify the Administrative Agent of that
fact and, if such Person is a Domestic Subsidiary other than a Foreign
Subsidiary Holdco, cause such Restricted Subsidiary to execute and deliver to
the Administrative Agent a Joinder Agreement and to take all such further
actions and execute all such further documents and instruments (including
actions, documents and instruments comparable to those described in Sections
5.01(a)(iv)) as may be necessary or, in the opinion of the Administrative Agent,
desirable to create in favor of the Administrative Agent, for the benefit of the
Lenders, a valid and perfected First Priority Lien on all of the personal and
mixed property assets (to the extent included in the definition of Collateral
and excluding any acts of perfection not required under the Collateral
Documents) of such Restricted Subsidiary described in the applicable forms of
Collateral Documents, except as otherwise permitted hereunder or under the
Collateral Documents. In addition, the Company shall, or shall cause the Capital
Stock of such Wholly Owned Restricted Subsidiary to be pledged to the
Administrative Agent, for the benefit of the Lenders, in accordance with the
terms of the Security Agreement.
(b)[Reserved].
(c)Restricted Subsidiary Organization Documents, Legal Opinions, Etc. The
Company shall deliver to the Administrative Agent, together with the Loan
Documents required to be delivered under Section 7.08(a), (i) certified copies
of the Organization Documents of any Person that becomes a Guarantor after the
Closing Date, together with a good standing certificate from the Secretary of
State of the jurisdiction of its organization and, to the extent generally
available, a certificate or other evidence of good standing as to payment of any
applicable franchise or similar taxes from the appropriate taxing authority of
such jurisdiction, each to be dated a recent date prior to their delivery to the
Administrative Agent, (ii) a certificate executed by the secretary or similar
officer of such Guarantor as to (a) the fact that the attached resolutions of
the Governing Body of such Guarantor approving and authorizing the execution,
delivery and performance of such Loan Documents are in full force and effect and
have not been modified or amended and (b) the incumbency and signatures of the
officers of such Guarantor executing such Loan Documents, and (iii) to the
extent requested by the Administrative Agent, a favorable opinion of counsel to
such Guarantor, in form and substance reasonably satisfactory to the
Administrative Agent and its counsel, as to (a) the due organization and good
standing of such Guarantor, (b) the due authorization, execution and delivery by
such Guarantor of such Loan Documents, (c) the enforceability of such Loan
Documents against such Guarantor and (d) such other matters (including matters
relating to the creation and perfection of Liens in any Collateral pursuant to
such Loan Documents) as the Administrative Agent may reasonably request, all of
the foregoing to be reasonably satisfactory in form and substance to the
Administrative Agent and its counsel.
7.09    Matters Relating to Additional Real Property Collateral.




62



--------------------------------------------------------------------------------



(a)Additional Mortgages, Etc. In the event that (i) the Company or any Guarantor
owns or acquires any fee interest in real property with a value in excess of
$500,000 or (ii) at the time any Person becomes a Guarantor, such Person owns or
holds any fee interest in real property with a value in excess of $500,000, in
each case excluding any such Real Property Asset the encumbrancing of which
requires the consent of any applicable lessor or then-existing senior
lienholder, where the Company and its Restricted Subsidiaries have attempted in
good faith, but are unable, to obtain such lessor’s or senior lienholder’s
consent, the Company or such Guarantor shall deliver to the Administrative
Agent, as soon as practicable after such Person acquires such Real Property
Asset or becomes a Guarantor, as the case may be, a fully executed and notarized
Mortgage, in proper form for recording in all appropriate places in all
applicable jurisdictions, encumbering the interest of such Loan Party in such
Real Property Asset and such opinions, documents, title insurance and
environmental reports as may be reasonably required by the Administrative Agent.
(b)Real Estate Appraisals. Upon request of the Administrative Agent in
connection with the delivery of any Mortgage pursuant to Section 7.09(a), the
Company shall, and shall cause each of its Restricted Subsidiaries to, permit an
independent real estate appraiser satisfactory to the Administrative Agent, upon
reasonable notice, to visit and inspect such Mortgaged Property for the purpose
of preparing an appraisal of such Mortgaged Property satisfying the requirements
of any applicable Laws (in each case to the extent required under such Laws as
determined by the Administrative Agent in its reasonable discretion).
7.10    Further Assurances.
The Company shall take (or cause to be taken) all such actions, execute and
deliver (or cause to be executed and delivered) all such agreements, documents
and instruments, and make (or caused to be made) all such filings and recordings
that may be necessary or, in the opinion of the Administrative Agent, desirable
in order to maintain in favor of the Administrative Agent, for the benefit of
the Lenders, a valid and perfected First Priority security interest in the
entire personal and mixed property Collateral, including, without limitation,
filing any financing or continuation statements under the UCC (or other similar
Laws) in effect in any jurisdiction with respect to the security interests
created hereby or by the other Loan Documents; provided that no such actions,
agreements, documents, instruments, filings or recordings will be required to
the extent not required under the Collateral Documents. The Company shall, and
shall cause the Guarantors to, use commercially reasonable efforts to obtain
deposit account control agreements with respect to deposit accounts identified
by the Administrative Agent from time to time.
7.11    Use of Proceeds.
Each Loan Party shall, and shall cause each of its Subsidiaries to, use the
proceeds of the Credit Extensions, subject to the Interim DIP Order and the
Final DIP Order: (a) for working capital and other general purposes of the Loan
Parties, including the payment of professional fees and expenses; (b) as
provided in the DIP Orders to pay the reasonable fees and expenses of the
Administrative Agent, the Lenders, the Prepetition Agent and the Prepetition
Lenders (including the reasonable fees and expenses of counsel and financial
advisors); (c) to pay claims in respect of certain Prepetition creditors, which
may include, without limitation, employees, taxing authorities and trade vendors
in the ordinary course, in each case to the extent authorized by orders of the
Bankruptcy Court reasonably acceptable to the Administrative Agent and the
Required Lenders; (d) after entry of the Interim DIP Order or Final DIP Order
and to the extent authorized by the Bankruptcy Court, to repay the obligations
under the Prepetition Loan Documents; and (e) to make adequate protection
payments to the Prepetition Agent and the Prepetition Lenders to the extent
authorized by orders of the Bankruptcy Court, in each case in




63



--------------------------------------------------------------------------------



accordance with the Budget; provided, that in no event shall the proceeds of any
Credit Extension be used (i) in contravention of any Law or of any Loan
Documents; (ii) for the payment of professional fees and disbursements incurred
in connection with any challenge to (A) the amount, extent, priority, validity,
perfection or enforcement of the indebtedness of the Loan Parties owing to the
Administrative Agent, the Lenders, the Prepetition Agent or the Prepetition
Lenders or (B) the collateral securing such indebtedness or the perfection,
priority or validity of the Liens granted in favor of the Administrative Agent,
the Lenders, the Prepetition Agent or the Prepetition Lenders with respect
thereto; provided, notwithstanding anything to the contrary herein, no more than
an aggregate of $25,000 of the Carve-Out may be used to investigate the matters
in the foregoing clauses (A) and (B).
7.12    KYC.
Promptly following any request therefor, the Loan Parties shall deliver all
information and documentation reasonably requested by the Administrative Agent
or any Lender for purposes of compliance with applicable “know your customer”
requirements under the PATRIOT Act, the Beneficial Ownership Regulation or other
applicable anti-money laundering laws
7.13    [Reserved].
7.14    Chief Restructuring Officer.
On or before the date that that is three (3) days after the Petition Date, the
Loan Parties shall seek Bankruptcy Court approval of the Loan Parties’
engagement of the CRO nunc pro tunc to the Petition Date, and within thirty (30)
days of the Petition Date the Loan Parties shall obtain Bankruptcy Court
approval of the Loan Parties’ engagement of the CRO. At all times, the Loan
Parties shall vest the CRO with full operational authority and managerial
control to carry out the CRO Scope. In addition, the Loan Parties shall cause
the CRO to meet with the Administrative Agent as reasonably requested by the
Administrative Agent and to be available to meet with the Lenders and the
Prepetition Lenders every two weeks during the Chapter 11 Case.
7.15    Milestones.
The Loan Parties and their Subsidiaries shall comply with the sale milestones
set forth in the DIP Orders.
7.16    Investment Banker.
The Loan Parties shall (a) retain and continue to retain the Investment Bankers
with the terms of such engagement satisfactory to the Administrative Agent, (b)
seek court approval of the retention Investment Bankers within three (3) days of
the Petition Date nunc pro tunc to the Petition Date, (c) obtain court approval
of the Investment Bankers and on a final basis within thirty (30) days of the
Petition Date and (d) cause the Investment Bankers to meet with the
Administrative Agent as reasonably requested by the Administrative Agent and to
be available to meet with the Lenders and the Prepetition Lenders every two
weeks during the Chapter 11 Case.
7.17    Postpetition Obligations.
Except as otherwise permitted by the Bankruptcy Code, each of the Loan Parties
shall perform and comply with all of their material Postpetition obligations,
including, without limitation, compliance with the Interim DIP Order, the Final
DIP Order (as applicable) and payment of all Postpetition taxes, in




64



--------------------------------------------------------------------------------



each case except to the extent that any such obligation is being contested in
good faith by appropriate proceedings with adequate reserves set aside therefor.
7.18    Post-Closing Covenant.
On or before the date that is ten (10) days after the Closing Date, the Loan
Parties shall deliver to the Administrative Agent copies of insurance policies
or certificates of insurance of the Loan Parties evidencing liability and
casualty insurance meeting the requirements set forth in the Loan Documents,
including, but not limited to, naming the Administrative Agent as additional
insured (in the case of liability insurance) or loss payee (in the case of
hazard insurance) on behalf of the Lenders, which shall be in form reasonably
satisfactory to the Administrative Agent.
ARTICLE VIII
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied:
8.01    Indebtedness.
No Loan Party shall, nor shall it permit any Subsidiary to, directly or
indirectly, create, incur, assume or suffer to exist any Postpetition
Indebtedness, except:
(a)Indebtedness under the Loan Documents and the Prepetition Loan Documents;
(b)intercompany Indebtedness between Loan Parties and any other intercompany
Indebtedness permitted under Section 8.03;
(c)Indebtedness in respect of Capital Leases, Synthetic Lease Obligations and
purchase money obligations outstanding on the Closing Date and refinancings
thereof provided, that no such Indebtedness shall be refinanced for a principal
amount in excess of the principal balance outstanding thereon at the time of
such refinancing, except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing;
(d)Indebtedness existing or arising under any Secured Cash Management Agreement
entered into in the ordinary course of business;
(e)Guarantees with respect to (i) recourse obligations resulting from
endorsement of negotiable instruments for collection in the ordinary course of
business, (ii) surety, appeal and performance bonds obtained in the ordinary
course of business, and (iii) workers’ compensation and similar obligations of
the Borrower and its Subsidiaries incurred in the ordinary course of business;
(f)Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit, securities, and commodities accounts
arising in the ordinary course of business;




65



--------------------------------------------------------------------------------



(g)    to the extent constituting Indebtedness, the Carve-Out; and
(h)    to the extent constituting Indebtedness, any adequate protection provided
to the Administrative Agent, the Lenders, the Cash Management Banks, and the
Prepetition Lenders (as defined in the Interim DIP Order) under the DIP Orders,
as amended pursuant to the terms of this Agreement.
8.02    Liens and Related Matters.
(a)Prohibition on Liens. The Company shall not, and shall not permit any of its
Restricted Subsidiaries to, directly or indirectly, create, incur, assume or
permit to exist any Postpetition Lien on or with respect to any property or
asset of any kind (including any document or instrument in respect of goods or
accounts receivable) of the Company or any of its Restricted Subsidiaries,
whether now owned or hereafter acquired, or any income or profits therefrom, or
file or permit the filing of, or permit to remain in effect, any financing
statement or other similar notice of any Postpetition Lien with respect to any
such property, asset, income or profits under the UCC or under any similar
recording or notice statute, except:
(i)Permitted Encumbrances;
(ii)Liens existing as of the Closing Date and described in Schedule 8.02;
(iii)Liens on deposits made with utilities pursuant to any order of the
Bankruptcy Court in an aggregate principal amount not to exceed $500,000;
(iv)Liens securing the Prepetition Facility Obligations; and
(v)Liens pursuant to the Carve-Out.
(b)Equitable Lien in Favor of the Lenders. If the Company or any of its
Restricted Subsidiaries shall create or assume any Lien upon any of its
properties or assets, whether now owned or hereafter acquired, other than
Permitted Liens, it shall make or cause to be made effective provision whereby
the Obligations will be secured by such Lien equally and ratably with any and
all other Indebtedness secured thereby as long as any such Indebtedness shall be
so secured; provided that, notwithstanding the foregoing, this covenant shall
not be construed as a consent by Required Lenders to the creation or assumption
of any such Lien that is not a Permitted Lien.
(c)No Restrictions on Restricted Subsidiary Distributions to the Company or
Other Restricted Subsidiaries. The Company will not, and will not permit any of
its Restricted Subsidiaries to, create or otherwise cause or suffer to exist or
become effective any consensual encumbrance or restriction of any kind on the
ability of any such Restricted Subsidiary to (i) pay dividends or make any other
distributions on any of such Restricted Subsidiary’s Capital Stock owned by the
Company or any other Restricted Subsidiary, (ii) repay or prepay any
Indebtedness owed by such Restricted Subsidiary to the Company or any other
Restricted Subsidiary, (iii) make loans or advances to the Company or any other
Restricted Subsidiary, or (iv) transfer any of its property or assets to the
Company or any other Restricted Subsidiary, except (a) as provided in this
Agreement or any other Loan Documents, (b) as to transfers of assets, as may be
provided in an agreement with respect to a sale of such assets, (c) restrictions
contained in Indebtedness permitted under Sections 8.01(c) and 8.01(f), (d)
restrictions contained in any agreement of any Person assumed in connection with
any acquisition of such Person permitted by Section 8.03 that




66



--------------------------------------------------------------------------------



apply only to property of such Person, including restrictions under any acquired
Indebtedness of such Person not incurred in violation of this Agreement relating
to the property of such Person or any of its Restricted Subsidiaries, which
restriction in each case existed at the time of acquisition, was not put into
place in connection with or in anticipation of such acquisition and is not
applicable to any Person other than the Person acquired, or to any property
other than the property so acquired, (e) as to transfers of assets, as may be
provided in leases or licenses entered into in the ordinary course of business,
(f) any agreement that amends, refinances or replaces any agreement containing
restrictions permitted by the preceding clause (e); provided that the terms and
conditions of such agreement, as they relate to any such restrictions, are no
less favorable to the Company or any such Restricted Subsidiary, as applicable,
than those under the agreement so amended, refinanced or replaced, (g)
restrictions contained in Indebtedness of a Foreign Subsidiary permitted by
Section 8.01; provided that such restrictions relate only to one or more Foreign
Subsidiaries and their assets or equity interests, (h) as to transfers of
assets, as may be provided in any agreement relating to Permitted Liens, and (i)
encumbrances or restrictions relating to Joint Ventures.
8.03    Investments.
The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly, make any Investment in any Person, including any
Joint Venture, except:
(a)the Company and its Restricted Subsidiaries may make and own Investments in
Cash and Cash Equivalents;
(b)the Company and its Restricted Subsidiaries may continue to own the
Investments owned by them and described in Schedule 8.03;
(c)the Company and its Restricted Subsidiaries may make Investments in the form
of intercompany Indebtedness permitted by Section 8.01(c);
(d)[reserved];
(e)the Company and its Restricted Subsidiaries may acquire Securities or
Investments in connection with the satisfaction or enforcement of Indebtedness
or claims due or owing to the Company or any of its Restricted Subsidiaries,
including Securities or Investments received in connection with the bankruptcy,
insolvency or reorganization of the Person obligated on such Indebtedness or
claim, or as security for any such Indebtedness or claim;
(f)the Company and its Restricted Subsidiaries may make loans (financing
equipment sold by the Company and its Restricted Subsidiaries) or equipment
leases to customers doing business with the Company and its Restricted
Subsidiaries in an aggregate principal amount not to exceed $10,600,000 at any
time outstanding (with the principal amount of such leases to be deemed to be
equal to the discounted present value, at a market rate of interest, of the
remaining rental payments plus any residual value of the leased equipment as
shown on the Company’s financial statements); and
(g)to the extent constituting Investments, Contingent Obligations permitted
under Section 8.04.
8.04    Contingent Obligations.




67



--------------------------------------------------------------------------------



The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly, create or become or remain liable with respect to
any Postpetition Contingent Obligation, except:
(a)the Guaranty;
(b)Contingent Obligations under Hedge Agreements (including guarantees thereof);
that are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view”;
(c)Contingent Obligations described in Schedule 8.04; and
8.05    Restricted Junior Payments.
The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly, declare, order, pay, make or set apart any sum for
any Restricted Junior Payment; provided that each Wholly Owned Restricted
Subsidiary of the Borrower may declare and make Restricted Junior Payments to
the holders of its equity interests.
8.06    Financial Covenants.
(a)The Company and its Restricted Subsidiaries shall not permit “Total Operating
Disbursements” (as set forth in the Budget) for the first two-week and
three-week periods to exceed the projected amounts in the Budget for such
periods by more than 20% and for any four-week period to exceed the projected
amounts in the Budget for such period by more than 10% as reported to the
Administrative Agent in each Budget Reconciliation Report.
(b)The Company and its Restricted Subsidiaries shall not permit “Total Operating
Receipts” (as set forth in the Budget) (i) for the first two-week period to be
less than 25% less than the projected amounts in the Budget on a cumulative
basis, (ii) for the first three-week period to be less than 20% less than the
projected amounts in the Budget on a cumulative basis, and (iii) for any
four-week period to be less than 17.5% less than the projected amounts in the
Budget on a cumulative basis;
(c)For disbursements other than Operating Disbursements, the Company and its
Restricted Subsidiaries shall not permit the aggregate amount of such
disbursements to exceed the amounts permitted to be paid by the Court for
Professional Fees approved pursuant to an order of the Court (including a DIP
Order) or payments in respect of “first day” orders which comply with Section
5.01(i).
8.07    Restriction on Fundamental Changes; Asset Sales.
The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, enter into any transaction of merger or consolidation, or liquidate, wind-up
or dissolve itself (or suffer any liquidation or dissolution), or consummate any
Asset Sale (including Asset Sales of its notes or receivables and Capital Stock
of a Restricted Subsidiary, whether newly issued or outstanding), except:




68



--------------------------------------------------------------------------------



(a)the Company and its Restricted Subsidiaries may dispose of obsolete, worn out
or surplus property or property that is no longer useful in its business in the
ordinary course of business;
(b)in order to resolve disputes that occur in the ordinary course of business or
settle delinquent or overdue accounts, the Company and its Restricted
Subsidiaries may discount or otherwise compromise for less than the face value
thereof, notes or accounts receivable;
(c)the Company or a Restricted Subsidiary may, in the ordinary course of
business, dispose of or terminate Hedge Agreements;
(d)the Company and its Restricted Subsidiaries may transfer property as a result
of casualty or condemnation events;
(e)the Company and its Restricted Subsidiaries may enter into leases and
subleases of real and personal property in the ordinary course of business;
(f)the Company and its Restricted Subsidiaries may use Cash or Cash Equivalents
in transactions not prohibited by this Agreement;
(g)the Company and its Restricted Subsidiaries may make and dispose of inventory
in the ordinary course of business; and
(h)the Company may liquidate, wind-up, or dissolve any Subsidiary of the Company
after an Asset Sale that (i) results in the sale of substantially all of the
assets of such Subsidiary and (ii) is in compliance with the provisions of this
Agreement and the DIP Orders.
8.08    Transactions with Affiliates.
The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly, enter into or permit to exist any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate of the Company, on terms that are
less favorable to the Company or that Restricted Subsidiary in any material
respect, taken as a whole, as the case may be, than those that would have been
obtained at the time from Persons who are not an Affiliate; provided that the
foregoing restriction shall not apply to:
(a)any transaction between the Company and any of its Wholly Owned Restricted
Subsidiaries or between any of its Wholly Owned Restricted Subsidiaries;
(b)normal and reasonable indemnification payments (including reimbursement of
fees and expenses) to officers, directors, employees or consultants of the
Company or any of its Restricted Subsidiaries;
(c)any Restricted Junior Payment permitted by Section 8.05;
(d)Investments permitted by Section 8.03;
(e)any employment agreement, employee benefit plan, officer or director
indemnification agreement or any similar arrangement entered into by the Company
or any of its Restricted Subsidiaries in the ordinary course of business and
payments or issuances of Capital Stock pursuant thereto;




69



--------------------------------------------------------------------------------



(f)the agreements between United Online and its Subsidiaries (other than the
Company and its Restricted Subsidiaries) on the one hand, and the Loan Parties,
on the other hand, with respect to transition services, tax sharing, employee
matters, legal matters, separation and other similar documents, undertakings,
instruments, agreements or otherwise entered into in connection with the
dividend or distribution by United Online of the Capital Stock of the Company to
the shareholders of United Online in November, 2013 and other related
transactions entered into in connection therewith; provided that such agreements
remain on the same or similar terms as existed on the Petition Date; and
(g)the agreements between Liberty Interactive Corporation and its Restricted
Subsidiaries or Affiliates (other than the Company and its Subsidiaries) on the
one hand, and the Loan Parties, on the other hand, with respect to transition
services, tax sharing, employee matters, legal matters, separation and other
similar documents, undertakings, instruments, agreements or otherwise entered
into in connection with that certain Stock Purchase Agreement, dated as of July
30, 2014, by and among the Company, Liberty Interactive Corporation and Provide
Commerce LLC (f/k/a Provide Commerce, Inc.); provided that such agreements
remain on the same or similar terms as existed on the Petition Date.
8.09    Sales and Lease-Backs.
The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly, become or remain liable as lessee or as a guarantor
or other surety with respect to any lease, whether an operating lease or a
Capital Lease, of any property (whether real, personal or mixed), whether now
owned or hereafter acquired, (i) that the Company or any of its Restricted
Subsidiaries has sold or transferred or is to sell or transfer to any other
Person (other than the Company or any of its Restricted Subsidiaries) or (ii)
that the Company or any of its Restricted Subsidiaries intends to use for
substantially the same purpose as any other property that has been or is to be
sold or transferred by the Company or any of its Restricted Subsidiaries to any
Person (other than the Company or any of its Restricted Subsidiaries) in
connection with such lease.
8.10    Conduct of Business.
From and after the Closing Date, the Company shall not, and shall not permit any
of its Restricted Subsidiaries to, engage in any business other than (a) the
businesses engaged in by the Company and its Restricted Subsidiaries on the
Closing Date and reasonably ancillary, complementary, similar or related
businesses and (b) such other lines of business as may be consented to by
Required Lenders.
8.11    Fiscal Year.
The Company shall not change its Fiscal Year-end from December 31.
8.12    Sanctions.
The Company shall not, and shall not permit any of its Subsidiaries to, directly
or indirectly, use the proceeds of any Credit Extension, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other individual or entity, to fund any activities of or business with any
individual or entity, or in any Designated Jurisdiction, that, at the time of
such funding, is the subject of Sanctions, or in any other manner that will
result in a violation by any individual or entity participating in the
transaction, whether as the Lender, the Administrative Agent, or otherwise, of
Sanctions. The Company shall not, and shall not permit any of its Subsidiaries
to, directly or indirectly




70



--------------------------------------------------------------------------------



use the proceeds of any Credit Extension for any purpose which would breach the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, or
other similar legislation in other jurisdictions.
8.13    CRO.
At any time prior to the repayment in full in cash of all Obligations and
termination of all Commitments hereunder, no Loan Party shall, nor shall it
permit any Subsidiary to, (i) make any material change, limitation or revision
to the CRO Scope without the prior written consent of the Administrative Agent
and the Required Lenders or (ii) terminate the CRO’s engagement without the
prior written consent of the Administrative Agent and the Required Lenders
unless the CRO is immediately replaced with another chief restructuring officer
whose identity and scope of engagement are reasonably acceptable to the
Administrative Agent.
8.14    Bankruptcy Matters.
No Loan Party shall, nor shall it permit any Subsidiary to,
(a)at any time, seek or consent to any reversal, modification, amendment, stay
or vacation of (i) any “first day order” entered by the Bankruptcy Court in the
Chapter 11 Case, if such reversal, modification, amendment, stay or vacation
could have an adverse effect on the rights of the Lenders under this Agreement,
(ii) the Interim DIP Order or (iii) the Final DIP Order;
(b)at any time, seek or consent to a priority for any administrative expense or
unsecured claim against any Loan Party (now existing or hereafter arising) of
any kind or nature whatsoever, including, without limitation, any administrative
expenses of the kind specified in, or arising or ordered under, Sections 105(a),
326, 328, 330, 331, 503(b), 506(c), 507, 546(c), 726, 1113 and 1114 of the
Bankruptcy Code equal or superior to the priority of the Secured Parties in
respect of the Obligations, other than for the Carve-Out and as otherwise
expressly permitted by this Agreement or the DIP Orders;
(c)permit the incurrence of any administrative expense or unsecured claim
against any Loan Party (now existing or hereafter arising) of any kind or nature
whatsoever, including, without limitation, any administrative expenses of the
kind specified in, or arising or ordered under, Sections 105(a), 326, 328, 330,
331, 503(b), 506(c), 507, 546(c), 726, 1113 and 1114 of the Bankruptcy Code
equal or superior to the priority of the superpriority adequate protection
claims of the Prepetition Lenders granted under the DIP Orders, other than for
the Carve-Out, the Obligations under this Agreement and as expressly permitted
by this Agreement or the DIP Orders;
(d)file with the Bankruptcy Court any of the following unless such motion,
pleading, proposed order or other document is in form and substance (1)
satisfactory to the Administrative Agent in its sole discretion: (i) any motion
seeking approval of any Order, and any proposed order relating thereto or (ii)
any pleading or proposed order relating to the Loan Documents and (2) reasonably
satisfactory to the Administrative Agent and the Required Lenders: (i) any
motion to extend or otherwise modify the Loan Parties’ exclusive periods set
forth in Section 1121 of the Bankruptcy Code, and any proposed order relating
thereto; (ii) any motion seeking approval of bidding procedures or any sale or
other disposition of any Loan Party’s assets, and any proposed order relating
thereto, including, without limitation, any proposed form of bidding procedures
or proposed sale order; (iii) any motion or proposed form of order relating to
any management equity plan, incentive, retention or severance plan; or (iv) any




71



--------------------------------------------------------------------------------



motion and proposed form of order relating to the assumption, rejection,
modification or amendment of any material contract;
(e)file or permit to be filed with the Bankruptcy Court any Plan of
Reorganization, related disclosure statement, motion to approve any Plan of
Reorganization or related disclosure statement or any form of order relating to
the foregoing, in each case unless such filing is in form and substance
satisfactory to the Administrative Agent and the Required Lenders in their sole
discretion; or
(f)prior to the date on which the Obligations have been paid in cash in full and
the Commitments have been cancelled and terminated, (i) pay any administrative
expense claims of the Loan Parties except (A) the Obligations then due and
payable hereunder or (B) other administrative expense set forth in the Budget
and professional claims set forth in the Budget, in each case to the extent and
having the order of priority set forth in the DIP Orders or (ii) file with the
Bankruptcy Court any alternative debtor-in-possession financing proposal that
does not provide for the Obligations and the Prepetition Facility Obligations to
be paid in cash in full and for the Commitments to be cancelled and terminated.
ARTICLE IX
EVENTS OF DEFAULT AND REMEDIES
9.01    Events of Default.
Any of the following shall constitute an Event of Default:
(a)Failure to Make Payments When Due. (i) Failure by the Borrower to pay any
installment of principal of any Loan when due, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; or (ii) failure by the Borrower to pay any interest on any Loan or
any fee or any other amount due under this Agreement within five days after the
date due; or
(b)Default in Other Agreements.
(i)Failure of the Company or any of its Restricted Subsidiaries to pay when due
any principal of or interest on or any other amount payable in respect of one or
more items of Indebtedness (other than Indebtedness referred to in Section
9.01(a)), Contingent Obligations in respect of Indebtedness, Swap Obligations or
letters of credit in an aggregate principal amount of $2,500,000 or more, in
each case beyond the end of any grace period provided therefor (provided that,
in the case of any Swap Obligation, the amount counted for this purpose shall be
the amount payable by the Company or any of its Restricted Subsidiaries if such
Swap Obligation were terminated at such time); provided that, with respect to
any such failure that occurred prior to the Petition Date or with respect to the
Prepetition Credit Agreement, such failure or event shall be an Event of Default
solely to the extent not subject to the automatic stay of by the Bankruptcy
Court; or
(ii)breach or default by the Company or any of its Restricted Subsidiaries with
respect to any other term of (A) one or more items of Indebtedness (or
Contingent Obligations in respect of Indebtedness, Swap Obligations or letters
of credit) in the aggregate principal amount referred to in clause (i) above or
(B) any loan agreement,




72



--------------------------------------------------------------------------------



mortgage, indenture or other agreement relating to such item(s) of Indebtedness
or Contingent Obligation(s), if the effect of such breach or default is to
cause, or to permit the holder or holders of that Indebtedness or Contingent
Obligation(s) (or a trustee on behalf of such holder or holders) to cause, that
Indebtedness or Contingent Obligation(s) to become or be declared due and
payable prior to its stated maturity or the stated maturity of any underlying
obligation, as the case may be (provided such breach or default has not been
cured or waived or ceased to be continuing); provided that, with respect to any
such breach or default that occurred prior to the Petition Date or with respect
to the Prepetition Credit Agreement, such failure or event shall be an Event of
Default solely to the extent not subject to the automatic stay of by the
Bankruptcy Court; or
(c)Breach of Certain Covenants. Failure of the Company to perform or comply with
any term or condition contained in Section 7.02; or
(d)Breach of Warranty. Any representation, warranty, certification or other
statement made by the Company or any of its Restricted Subsidiaries in any Loan
Document or in any statement or certificate at any time given by the Company or
any of its Restricted Subsidiaries in writing pursuant hereto or thereto or in
connection herewith or therewith shall be false in any material respect (or if
such representation, warranty, certification or other statement is qualified by
materiality or Material Adverse Effect, in any respect) on the date as of which
made; or
(e)Other Defaults Under Loan Documents. Any Loan Party shall default in the
performance of or compliance with any term contained in this Agreement or any of
the other Loan Documents, other than any such term referred to in any other
Section of this Article IX, and such default shall not have been remedied or
waived within 30 days after the earlier of (i) a Responsible Officer of the
Company or such Loan Party becoming aware of such default or (ii) receipt by the
Company and such Loan Party of notice from the Administrative Agent or any
Lender of such default; or
(f)Judgments and Attachments. (i) Any money judgment, writ or warrant of
attachment, distress, execution or similar process in any jurisdiction involving
in the aggregate at any time an amount in excess of $500,000, in any case to the
extent not adequately covered by insurance as to which a solvent and
unaffiliated insurance company has acknowledged coverage, or (ii) any one or
more non-monetary final judgments that have, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, shall be
entered or filed against the Company or any of its Restricted Subsidiaries or
any of their respective assets and shall remain undischarged, unvacated,
unbonded or unstayed for a period of 60 consecutive days (in any event later
than five days prior to the date of any action to foreclose or collect upon its
judgment); or
(g)Dissolution. Except as permitted under Section 8.07, any order, judgment or
decree shall be entered against the Borrower or any Restricted Subsidiary
decreeing the dissolution or split up of the Company or such Subsidiary and such
order shall remain undischarged or unstayed for a period in excess of 30 days;
or
(h)Employee Benefit Plans. There shall occur one or more ERISA Events or similar
events in respect of any Foreign Plans, that individually or in the aggregate
result in or could reasonably be expected to result in a Material Adverse
Effect, provided that, with respect to any such events that occurred prior to
the Petition Date or with respect to the Prepetition Credit




73



--------------------------------------------------------------------------------



Agreement, such failure or event shall be an Event of Default solely to the
extent not subject to the automatic stay of the Bankruptcy Court; or
(i)Change in Control. A Change in Control shall have occurred; or
(j)Invalidity of Loan Documents; Failure of Security; Repudiation of
Obligations. At any time after the execution and delivery thereof, (i) any Loan
Document or any material provision thereof, for any reason other than the
satisfaction in full of all Obligations, shall cease to be in full force and
effect (other than in accordance with its terms) in any material respect or
shall be declared to be null and void, (ii) the Administrative Agent shall not
have or shall cease to have a valid and perfected First Priority Lien in any
material portion of the Collateral purported to be covered by the Collateral
Documents, in each case for any reason other than the failure of the
Administrative Agent or any Lender to take any action within its control, or
(iii) any Loan Party shall contest the validity or enforceability of any Loan
Document or any provision thereof in writing or deny in writing that it has any
further liability, including with respect to future advances by the Lenders,
under any Loan Document or any provision thereof to which it is a party.
(k)Bankruptcy Matters. Any of the following shall occur:
(i)the Chapter 11 Case shall be dismissed (which dismissal does not require as a
condition to such dismissal the termination of the Lenders’ Commitments and the
payment in full in cash of all Secured Obligations and the Prepetition Facility
Obligations) or converted to a case under Chapter 7 of the Bankruptcy Code or
the Loan Parties (or any of them) shall file a motion or other pleading seeking
the dismissal or conversion of the Chapter 11 Case under Section 1112 of the
Bankruptcy Code or otherwise without the consent of the Lenders; a trustee under
Chapter 7 or Chapter 11 of the Bankruptcy Code, a responsible officer or an
examiner with enlarged powers relating to the operation of the business (powers
beyond those set forth in Sections 1106(a)(3) and (4) of the Bankruptcy Code)
under Section 1106(b) of the Bankruptcy Code shall be appointed in the Chapter
11 Case, provided that the appointment of a Chapter 11 trustee or officer or
examiner with enlarged powers shall not be an Event of Default hereunder if (A)
such relief is sought by the Administrative Agent or (B) the Required Lenders
waive such Event of Default in connection with such appointment; the Board of
Directors of one or more of the Loan Parties shall authorize a liquidation of
any Loan Party’s business, except with the prior written consent of the
Administrative Agent; or an application shall be filed by the Loan Parties for
the approval of any other Superpriority Claim (other than the Carve-Out, which
shall have a Superpriority Claim ranking senior to the Secured Obligations, and
which shall be paid by the Loan Parties at the times and in the amounts
permitted by an order of the Bankruptcy Court) or any Primed Liens in the
Chapter 11 Case which is equal to or senior to the claims of the Lenders against
the Loan Parties hereunder or under any of the other Loan Documents if it is not
used to repay the Secured Obligations in full in cash, or there shall arise or
be granted any such senior or pari passu Superpriority Claim;
(ii)    the Bankruptcy Court shall enter an order or orders granting relief from
the automatic stay applicable under Section 362 of the Bankruptcy Code
pertaining to the Collateral to the holder or holders of any security interest
to (i) permit foreclosure (or the granting of a deed in lieu of foreclosure or
the like) on any assets of the Loan Parties in an amount in excess of $250,000,
individually or in the aggregate (except as otherwise




74



--------------------------------------------------------------------------------



permitted in writing by the Administrative Agent and the Required Lenders) or
(ii) permit other actions that would have a Material Adverse Effect;
(iii)    (1) the Final Order Entry Date shall not have occurred on or prior to
the date occurring thirty (30) calendar days after the entry of the Interim DIP
Order, (2) an order of the Bankruptcy Court shall be entered reversing,
amending, supplementing, vacating or otherwise amending, supplementing or
modifying the Interim DIP Order and/or the Final DIP Order without the prior
written consent of the Administrative Agent and the Required Lenders, or any
Loan Party shall apply for authority to do so, without the prior written consent
of the Administrative Agent and the Required Lenders, (3) an order with respect
to the Chapter 11 Case shall be entered by the Bankruptcy Court without the
express prior written consent of the Lenders to permit any administrative
expense or any claim (now existing or hereafter arising, of any kind or nature
whatsoever) to have administrative priority as to the Loan Parties equal or
superior to the priority of the Secured Parties in respect of the Secured
Obligations except as otherwise provided in this Agreement, (4) an order of the
Bankruptcy Court shall be entered permitting the grant of a Lien on the
Collateral, (5) the Interim DIP Order and/or the Final DIP Order shall cease to
create a valid and perfected first priority Lien on the Collateral or otherwise
cease to be valid and binding and in full force and effect, (6) any of the Loan
Parties shall fail to comply with any material provision (or any provision in
such a way as is materially adverse to the interests of the Secured Parties) of
the Interim DIP Order and/or the Final DIP Order, (7) any Loan Party shall seek
any modification of the Interim DIP Order and/or the Final DIP Order or assert
in any pleading filed in any court that any material provision of the Interim
DIP Order and/or the Final DIP Order is not valid and binding for any reason or
otherwise modifying the Interim DIP Order and/or the Final DIP Order in a manner
adverse to the Secured Parties, or (8) if any Loan Party is enjoined, restrained
or in any way prevented by court order from continuing or conducting all or any
material part of its business or affairs; or
(iv)    except as permitted by this Agreement, the DIP Orders, the Budget or as
otherwise agreed to by the Administrative Agent and the Required Lenders, the
Loan Parties shall make (or shall have made) any Prepetition Payment other than
Prepetition Payments authorized by the Bankruptcy Court in accordance with
orders of the Bankruptcy Court entered without objection by the Administrative
Agent;
(v)    the Bankruptcy Court shall enter an order avoiding or requiring
disgorgement by the Secured Parties of any amounts received in respect of the
Secured Obligations;
(vi)    the Bankruptcy Court shall enter an order or orders to sell, transfer,
lease, exchange, alienate or otherwise dispose of any assets, properties or
equity of any Loan Party pursuant to Section 363 of the Bankruptcy Code without
the consent of the Administrative Agent and Required Lenders unless such order
or orders contemplate the repayment in full in cash of the Secured Obligations
and the termination in full of all Commitments under this Agreement;
(vii)    any of the Loan Parties shall take any action in support of any matter
set forth in clauses (i)-(vi) above or any other Person shall do so and such
application is not contested in good faith by the Loan Parties and the relief
requested is granted in an order that is not stayed pending appeal;




75



--------------------------------------------------------------------------------



(viii)    any Loan Party shall file a motion, pleading or proceeding which could
reasonably be expected to result in a material impairment of the rights or
interests of the Lenders;
(ix)     any Loan Party shall file a motion in the Chapter 11 Case (i) to use
Cash Collateral under Section 363(c) of the Bankruptcy Code without the consent
of the Lenders and the Prepetition Lenders, (ii) to obtain additional financing
under Sections 364(c) or (d) of the Bankruptcy Code not otherwise permitted
under this Agreement or (iii) to take any other action or actions materially
adverse to Administrative Agent, the Lenders, the Prepetition Agent or the
Prepetition Lenders or their rights and remedies hereunder or under any of the
other Loan Documents, the Prepetition Loan Documents or the DIP Orders, or
Administrative Agent’s, Prepetition Agent’s, Lenders’ or Prepetition Lenders’
interest in any of the Collateral;
(x)    the filing or support by any Loan Party of any plan of reorganization or
liquidation that is not approved by the Administrative Agent and the Required
Lenders unless such plan of reorganization or liquidation provides for the
repayment in full in cash of and termination in full of all Commitments and
Secured Obligations;
(xi)    [reserved];
(xii)    any Loan Party shall take (or support any Person in taking) any action
in order to restrict or prohibit the Administrative Agent, any Lender, the
Prepetition Agent or any Prepetition Lender from submitting a “credit bid” for
any assets of the Loan Parties;
(xiii)     subject to any requirements to the contrary in the DIP Orders, the
Loan Parties fail to disburse the sale proceeds to the Administrative Agent
contemporaneously with the closing of a sale of substantially all of the Loan
Parties’ assets, subject to payment of the Carve-Out and any wind-down fund
provided for in the DIP Orders;
(xiv)    the grant of a change of venue with respect to the Chapter 11 Case;    
(xv)     entry of an order by the Bankruptcy Court authorizing or directing
payment of any claim or claims under Section 506(c) or 552(b) of the Bankruptcy
Code against or with respect to any of the Collateral;
(xvi)    the filing of a challenge by any Loan Party to the Liens or claims of
the Prepetition Agent or the Prepetition Lenders based on upon the Prepetition
Agent’s or any of the Prepetition Lender’s conduct; or
(xvii)    except as otherwise permitted in this Agreement, the failure of any
Loan Party to comply with the terms of the Interim DIP Order or the Final DIP
Order (after giving effect to any applicable grace period or periods in the
Interim DIP Order or Final DIP Order, as applicable).
9.02    Remedies Upon Event of Default.
If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the written consent of, the Required
Lenders, take any or all of the following actions:




76



--------------------------------------------------------------------------------



(a)declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;
(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and
(c)exercise on behalf of itself, the Lenders all rights and remedies available
to it, the Lenders under the Loan Documents or applicable Law or at equity.
9.03    Application of Funds.
After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable), any amounts received on
account of the Obligations shall, subject to the provisions of Section 2.15, be
applied by the Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of outside counsel to the Administrative Agent and amounts payable
under Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest) payable to the
Lenders (including fees, charges and disbursements of outside counsel to the
respective Lenders and amounts payable under Article III), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third held by them;
Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans, and (b) payments of Obligations then owing under any
Secured Cash Management Agreements, ratably among the Lenders, and the Cash
Management Banks in proportion to the respective amounts described in this
clause Fourth held by them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.
Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements shall be excluded from the application described above if the
Administrative Agent has not received a Secured Party Designation Notice,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank. Each Cash Management Bank not
a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article X for itself and its Affiliates as if a “Lender” party hereto.
ARTICLE X
ADMINISTRATIVE AGENT
10.01    Appointment and Authority.




77



--------------------------------------------------------------------------------



Each of the Lenders hereby irrevocably appoints Bank of America to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders (other than Section 10.06), and no Loan
Party shall have rights as a third party beneficiary of any of such provisions.
It is understood and agreed that the use of the term “agent” herein or in any
other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (in its capacities as a Lender and potential
Cash Management Banks) hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of (and to hold any Liens created under
or pursuant to the Collateral Documents governed by English Law for and on
behalf of or in trust for) such Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral, together with such powers and
discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents,
separate trustees or co-trustees and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 10.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent, shall be entitled to the benefits of
all provisions of this Article X and Article XI (including Section 11.04(c), as
though such co-agents, sub-agents, separate trustees, co-trustees and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.
10.02    Rights as a Lender.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Loan Party or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders or to provide notice to or consent of the
Lenders with respect thereto.
10.03    Exculpatory Provisions.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:
(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in




78



--------------------------------------------------------------------------------



writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents) or discretionary rights expressly subject to Administrative Agent
consent, provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable Law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and
(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to any Loan Party or any
of its Affiliates that is communicated to or obtained by the Person serving as
the Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by a Loan Party, a Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
10.04    Reliance by Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such
Lender. The Administrative Agent may consult with legal counsel (who may be
counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
10.05    Delegation of Duties.




79



--------------------------------------------------------------------------------



The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub agents appointed by the Administrative Agent. The Administrative
Agent and any such sub agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub agent and to
the Related Parties of the Administrative Agent and any such sub agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.
10.06    Resignation of Administrative Agent.
(a)The Administrative Agent may at any time give 30 days’ prior written notice
of its resignation to the Lenders and the Company. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank (subject to the Company’s approval (not to be
unreasonably withheld, conditioned or delayed) of such successor if no Event of
Default has occurred and is continuing) with an office in the United States. If
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within thirty days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent may (but shall not be obligated to) on
behalf of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above (subject to the Company’s approval (not to be
unreasonably withheld, conditioned or delayed) of such successor if no Event of
Default has occurred and is continuing). Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.
(b)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable Law, by notice in writing to the Company and such Person
remove such Person as Administrative Agent and appoint a successor (subject to
the Company’s approval (not to be unreasonably withheld, conditioned or delayed)
of such successor if no Event of Default has occurred and is continuing). If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within thirty days (or such earlier day as shall
be agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.
(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of (or, as applicable, in trust for) the Lenders
under any of the Loan Documents, the retiring or removed Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) except for any indemnity payments or
other amounts then owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment




80



--------------------------------------------------------------------------------



as Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Company to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 11.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.
10.07    Non-Reliance on Administrative Agent and Other Lenders.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
10.08    No Other Duties; Etc.
Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender hereunder.
10.09    Administrative Agent May File Proofs of Claim.
In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09 and 11.04) allowed in such judicial
proceeding; and
(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;




81



--------------------------------------------------------------------------------



and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 11.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.
10.10    Collateral and Guaranty Matters.
Without limiting the provisions of Section 10.09, each of the Lenders (including
in its capacities as a potential Cash Management Bank) irrevocably authorize the
Administrative Agent, at its option and in its discretion,
(a)to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Commitments and
payment in full of the Obligations (other than (A) contingent indemnification
obligations and (B) obligations and liabilities under Secured Cash Management
Agreements as to which arrangements satisfactory to the applicable provider
thereof shall have been made), (ii) that is sold or otherwise disposed of as
part of or in connection with any sale or other disposition permitted hereunder
or under any other Loan Document or any Recovery Event, or (iii) as approved in
accordance with Section 11.01;
(b)[reserved]; and
(c)to release any Guarantor from its obligations under the Loan Documents
(including releasing all Liens granted by such Person under the Collateral
Documents) if such Person ceases to be a Restricted Subsidiary as a result of a
transaction permitted under the Loan Documents.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this Section
10.10.
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
10.11    Secured Cash Management Agreements.
No Cash Management Bank that obtains the benefit of Section 9.03, the Guaranty
or any Collateral by virtue of the provisions hereof or any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) (or to
notice of or to consent to any amendment, waiver or modification of the
provisions hereof or of the Guaranty or




82



--------------------------------------------------------------------------------



any Collateral Document) other than in its capacity as a Lender and, in such
case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article X to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements except to the extent expressly
provided herein and unless the Administrative Agent has received a Secured Party
Designation Notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Cash
Management Bank. The Administrative Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Obligations arising under Secured Cash Management Agreements in the case of
a Maturity Date.
10.12    ERISA Matters.
(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and its Affiliates, and not, for
the avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that at least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) subclause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and




83



--------------------------------------------------------------------------------



covenant in accordance with subclause (iv) in the immediately preceding clause
(a), such Lender further (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and its Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that none of the Administrative Agent or any of its Affiliates
is a fiduciary with respect to the assets of such Lender involved in such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto).
ARTICLE XI
MISCELLANEOUS
11.01    Amendments, Etc.
No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders (or by the
Administrative Agent acting at the direction of the Required Lenders) and the
Borrower or the applicable Loan Party, as the case may be, and furnished to the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that
(a)no such amendment, waiver or consent shall:
(i)extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) without the written consent of such Lender
(it being understood and agreed that a waiver of any condition precedent set
forth in Section 5.02, or of any Default or a mandatory reduction in Commitments
is not considered an extension or increase in Commitments of any Lender);
(ii)postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) or any scheduled reduction of the
Commitments hereunder or under any other Loan Document without the written
consent of each Lender entitled to receive such payment or whose Commitments are
to be reduced;
(iii)reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (i) of the final proviso to this Section 11.01) any
fees or other amounts payable hereunder or under any other Loan Document without
the written consent of each Lender entitled to receive such amount; provided,
however, that only the consent of the Required Lenders shall be necessary (A) to
amend the definition of “Default Rate” at the Default Rate or (B) to amend any
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
to reduce any fee payable hereunder;
(iv)change Sections 2.06(c), 2.13, or 9.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender directly affected thereby;




84



--------------------------------------------------------------------------------



(v)change any provision of this Section 11.01(a) or the definition of “Required
Lenders” without the written consent of each Lender directly affected thereby;
(vi)release all or substantially all of the Collateral without the written
consent of each Lender whose Obligations are secured by such Collateral;
(vii)(A) release the Company without the consent of each Lender or (B) except in
connection with a transaction permitted under Section 8.07, release all or
substantially all of the value of the Guaranty; and
(b)unless also signed by the Administrative Agent, no amendment, waiver or
consent shall affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document;
provided, further, that notwithstanding anything to the contrary herein, (i)
each Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) each Lender is entitled to
vote as such Lender sees fit on any bankruptcy reorganization or liquidation
plan that affects the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code supersedes the unanimous consent
provisions set forth herein and (iii) the Required Lenders shall determine
whether or not to allow a Loan Party to use cash collateral in the context of a
bankruptcy or insolvency proceeding and such determination shall be binding on
all of the Lenders.
No Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of such Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects such Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.
In addition to the foregoing, the Company may supplement Schedule 6.01 as
contemplated by this Agreement.
Notwithstanding any provision herein to the contrary the Administrative Agent
and the Company may amend, modify or supplement this Agreement or any other Loan
Document to cure or correct administrative errors or omissions, any ambiguity,
omission, defect or inconsistency or to effect administrative changes, and such
amendment shall become effective without any further consent of any other party
to such Loan Document so long as (i) such amendment, modification or supplement
does not adversely affect the rights of any Lender or other holder of
Obligations in any material respect and (ii) the Lenders shall have received at
least five (5) Business Days’ prior written notice thereof and the
Administrative Agent shall not have received, within five (5) Business Days of
the date of such notice to the Lenders, a written notice from the Required
Lenders stating that the Required Lenders object to such amendment.
11.02    Notices; Effectiveness; Electronic Communications.
(a)Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as




85



--------------------------------------------------------------------------------



follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
(i)if to any Loan Party, the Administrative Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 11.02; and
(ii)if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the Loan
Parties).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including e
mail, FpML messaging, and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent, or the Borrower may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(c)The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER




86



--------------------------------------------------------------------------------



CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower, any Lender, or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Loan Party’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, unless determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Agent Party.
(d)Change of Address, Etc. Each of the Borrower and the Administrative Agent may
change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Company, the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Company or its
securities for purposes of United States federal or state securities Laws.
(e)Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic or electronic Loan Notices and Notices of Loan Prepayment)
purportedly given by or on behalf of any Loan Party even if (i) such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Loan Parties shall indemnify the Administrative Agent, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of a Loan Party; provided that such indemnity shall not, as to any
such Person, be available to the extent that such losses, costs, expenses and
liabilities are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Person. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
11.03    No Waiver; Cumulative Remedies; Enforcement.
No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder or under any other Loan Document (including the imposition
of the Default Rate) preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by Law.




87



--------------------------------------------------------------------------------



Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at Law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 11.08 (subject to the terms of Section
2.13), or (c) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 9.02 and (ii)
in addition to the matters set forth in clauses (b) and (c) of the preceding
proviso and subject to Section 2.13, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
11.04    Expenses; Indemnity; Damage Waiver.
(a)Costs and Expenses. The Company shall pay (i) all reasonable out of pocket
expenses incurred by the Administrative Agent and its Affiliates, any Lender,
and the Prepetition Agent (including the (x) reasonable, out of pocket fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender, and the Prepetition Agent, and (y) the fees and expenses of an
independent consultant from time to time retained by the Administrative Agent or
the Prepetition Agent) in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents, the
Interim DIP Order, the Final DIP Order, or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all unpaid reasonable
out of pocket expenses incurred by the Prepetition Agent in connection with the
Prepetition Loan Documents, and (iii) all reasonable out of pocket expenses
incurred by the Administrative Agent, any Lender, or the Prepetition Agent
(including the reasonable out of pocket fees, charges and disbursements of any
counsel for the Administrative Agent, any Lender, or the Prepetition Agent), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement, the other Loan Documents, the Prepetition Credit Agreement
or the Prepetition Loan Documents, including its rights under this Section, or
(B) in connection with the Loans made, including all such out of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans, in each case subject to receipt by the Loan Parties of an invoice. All
such fees and expenses shall be paid by the Loan Parties on the tenth (10th)
Business Day following delivery of the applicable invoice; provided, that the
Administrative Agent, any Lender, or the Prepetition Agent, as applicable, shall
provide copies of each invoice to the United States Trustee and the Unsecured
Creditors Committee in the Chapter 11 Case and allow such parties ten (10)
Business Days to review and object to any such invoice. In the event that an
objection is asserted, the Loan Parties shall: (A) pay the undisputed portion of
the applicable fees and expenses pursuant to the terms of this section; and (B)
not be required to pay the disputed portion of the applicable fees and expenses
until such time as the Bankruptcy Court as made a determination regarding such
objection.
(b)Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each




88



--------------------------------------------------------------------------------



Indemnitee harmless from, any and all losses, claims, damages, penalties,
liabilities and related expenses (including the reasonable and documented fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including any Loan
Party) arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01 or Section 3.08), (ii) any Loan
or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by a Loan Party or any of its Subsidiaries, or any Environmental
Claim related in any way to a Loan Party or any of its Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by any Loan Party, and regardless of whether
any Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee. Without limiting the
provisions of Section 3.01(c), this Section 11.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.
(c)Reimbursement by Lenders. To the extent that the Loan Parties for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by them to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Credit Exposures of all Lenders
at such time) of such unpaid amount (including any such unpaid amount in respect
of a claim asserted by such Lender), such payment to be made severally among
them based on such Lenders’ Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought),
provided, further that, the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent), in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).
(d)Waiver of Consequential Damages, Etc. Without limiting the Loan Parties’
indemnification obligations above, to the fullest extent permitted by applicable
Law, no party hereto shall assert, and each other party hereto hereby waives,
any claim against any other party hereto (or any Indemnitee or any Loan Party),
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof (other than in
respect of any such damages incurred or paid by an




89



--------------------------------------------------------------------------------



Indemnitee to a third party and to which such Indemnitee is otherwise entitled
to indemnification as provided above). No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.
(e)Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.
(f)Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations.
11.05    Payments Set Aside.
To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, or any Lender, or the Administrative Agent, or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent, or such Lender in its discretion) to
be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and severally agrees to pay to the Administrative Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. The obligations of the Lenders under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.
11.06    Successors and Assigns.
(a)Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Company may not assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.




90



--------------------------------------------------------------------------------



(b)Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans at the time owing to it); provided that any such assignment shall be
subject to the following conditions:
(i)Minimum Amounts.
(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the related Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in subsection (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and
(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $500,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed).
(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s Loans and
Commitments, and rights and obligations with respect thereto, assigned.
(iii)Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:
(A)[reserved]; and
(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Revolving Commitment if such assignment is to a Person that is not a Lender, an
Affiliate of such Lender or an Approved Fund with respect to such Lender.
(iv)Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire. Where the consent of the Company is not required
for an assignment, the Administrative Agent shall promptly send to the Company a
copy of the Assignment and Assumption duly executed by the parties to the
relevant assignment.




91



--------------------------------------------------------------------------------



(v)No Assignment to Certain Persons. No such assignment shall be made to (A) the
Company or any of the Company’s Affiliates or Subsidiaries, (B) any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B), or (C) a natural Person.
(vi)Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (b) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04 and 11.04 with respect to
facts and circumstances occurring prior to the effective date of such
assignment); provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.
(c)Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement.




92



--------------------------------------------------------------------------------



The Register shall be available for inspection by the Borrower and any Lender at
any reasonable time and from time to time upon reasonable prior notice.
(d)Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural Person, a Defaulting Lender, or the Company or any of the
Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 11.04(c) without regard to the existence of any
participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 11.01(a)
that affects such Participant. The Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01 and 3.04 to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section (it being understood that the documentation
required of such Participant under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 11.14 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Section 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Company’s request and expense, to use reasonable efforts to cooperate with the
Company to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(e)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure




93



--------------------------------------------------------------------------------



obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
11.07    Treatment of Certain Information; Confidentiality.
Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and shall have agreed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), in which case such Person shall inform
the Company promptly thereof unless prohibited by applicable Law from doing so
or unless requested as part of such authority’s regulatory review or oversight,
(c) to the extent required by applicable Laws or regulations or by any subpoena
or similar legal process (in which case such Person shall inform the Company
promptly thereof unless prohibited by applicable Law from doing so), (d) to any
other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section or to other confidentiality
arrangements satisfactory to the Company, to (i) any assignee of or Participant
in, or any prospective assignee of or Participant in, any of its rights and
obligations under this Agreement or any Eligible Assignee invited to become a
Lender pursuant to Section 2.01 or (ii) any actual or prospective party (or its
Related Parties) to any swap, derivative or other transaction under which
payments are to be made by reference to the Borrower and its obligations, this
Agreement or payments hereunder (it being understood and agreed by the Company
that customary procedures employed by the Administrative Agent for providing
such Persons access via IntraLinks, Syndtrak or similar system to information
and other materials related to this Agreement and the confidentiality terms to
be accepted by such Persons in connection therewith are satisfactory to the
Company for the purposes of this clause (f)), (g) on a confidential basis to (i)
any rating agency in connection with rating any Loan Party or its Subsidiaries
or the credit facilities provided hereunder or (ii) the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers or other market identifiers with respect to the credit facilities
provided hereunder, (h) with the consent of the Company or (i) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to the Administrative Agent, any
Lender or any of their respective Affiliates on a nonconfidential basis from a
source other than the Company and its Affiliates and that is obtained from a
source that is not known by such Person or Related Party to be in breach of its
confidentiality obligations with the Company or any of its Affiliates. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments.
For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary relating to the Loan Parties or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender on a nonconfidential basis
prior to disclosure by such Loan Party or any Subsidiary (other than such
information that is obtained from a source that is known by such Person
receiving such information to be in breach of its confidentiality obligations
with the Loan Parties or any of its Subsidiaries); provided that “Information”
shall not include information independently developed by the Administrative
Agent, the Lenders without




94



--------------------------------------------------------------------------------



the use of confidential Information. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning a Loan Party
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.
11.08    Rights of Setoff.
If an Event of Default shall have occurred and be continuing, each Lender and
each of their respective Affiliates is hereby authorized at any time and from
time to time, after obtaining the prior written consent of the Administrative
Agent, to the fullest extent permitted by applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, or any such Affiliate to or for the
credit or the account of any Loan Party against any and all of the obligations
of such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or their respective Affiliates, irrespective of
whether or not such Lender, or such Affiliate shall have made any demand under
this Agreement or any other Loan Document and although such obligations of such
Loan Party may be contingent or unmatured or are owed to a branch or office or
Affiliate of such Lender different from the branch or office or Affiliate
holding such deposit or obligated on such indebtedness; provided, that in the
event that any Defaulting Lender shall exercise any such right of setoff, (x)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.15
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, or their respective Affiliates may have. Each Lender
and the agrees to notify the Company and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.
11.09    Interest Rate Limitation.
(a)Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.




95



--------------------------------------------------------------------------------



(b)[Reserved].
11.10    Counterparts; Integration; Effectiveness.
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents and any separate letter agreements with respect to
fees payable to the Administrative Agent constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.
11.11    Collateral Release.
The Administrative Agent and the Lenders agree:
(a)that any Lien on any property granted to or held by the Administrative Agent
under any Loan Document shall be automatically released (i) upon termination of
the Commitments and payment in full of the Obligations (other than (A)
contingent indemnification obligations and (B) obligations and liabilities under
Secured Cash Management Agreements as to which arrangements satisfactory to the
applicable provider thereof shall have been made), (ii) when such property is
sold or otherwise disposed of as part of or in connection with any sale or other
disposition permitted hereunder or under any other Loan Document or any Recovery
Event, in each case to a Person that is not, or is not required to become, a
Loan Party, or (iii) as approved in accordance with Section 11.01;
(b)to the extent required by the holder of such Lien pursuant to the terms of
the instrument or document evidencing the Indebtedness secured by such Lien, to
subordinate any Lien on any property granted to or held by the Administrative
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 8.02(a)(iv); and
(c)to release any Guarantor from its obligations under the Loan Documents
(including releasing all Liens granted by such Person under the Collateral
Documents) if such Person ceases to be a Restricted Subsidiary as a result of a
transaction permitted under the Loan Documents.
The Administrative Agent shall promptly execute and deliver such documents and
release instruments and subordination agreements (including UCC-3 amendments and
releases), in form and substance satisfactory to the Administrative Agent, as
may be reasonably requested by the Company in connection with the releases and
subordination of Liens referred to in clauses (a) through (c) above, and all
expenses in preparing and filing such documents, release instruments and
agreements shall be borne by the Company.
11.12    Survival of Representations and Warranties.
All representations and warranties made hereunder and in any other Loan Document
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be




96



--------------------------------------------------------------------------------



relied upon by the Administrative Agent and each Lender, regardless of any
investigation made by the Administrative Agent or any Lender or on their behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied.
11.13    Severability.
If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.13, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, as applicable, then such provisions shall be deemed to
be in effect only to the extent not so limited.
11.14    Replacement of Lenders.
If the Company is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Company may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:
(a)the Company shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 11.06(b);
(b)such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents from the
assignee (to the extent of such outstanding principal) or the Borrower (in the
case of all other amounts); provided that such interest and fees may be funded
by the Borrower or such assignee;
(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04, or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;
(d)such assignment does not conflict with applicable Laws; and
(e)in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent;




97



--------------------------------------------------------------------------------



provided, further, that the failure by such Lender to execute and deliver an
Assignment and Assumption shall not impair the validity of the removal of such
Lender and the mandatory assignment of such Lender's Commitments and outstanding
Loans shall nevertheless be effective without the execution by such Lender of an
Assignment and Assumption notwithstanding anything in Section 11.06 to the
contrary.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.
11.15    Governing Law; Jurisdiction; Etc.
(a)GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST ANY OTHER PARTY HERETO (OR IN THE CASE OF THE ADMINISTRATIVE
AGENT, ANY LENDER, ANY RELATED PARTY THEREOF) IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE BANKRUPTCY COURT AND IF THE BANKRUPTCY
COURT DOES NOT HAVE OR ABSTAINS FROM EXERCISING SUCH JURISDICTION, THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THE ENFORCEMENT OF COLLATERAL AGAINST
ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO




98



--------------------------------------------------------------------------------



THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
11.16    Waiver of Jury Trial.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
11.17    No Advisory or Fiduciary Responsibility.
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Loan Parties acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent and the Lenders are arm’s-length commercial transactions
between the Loan Parties and their respective Affiliates, on the one hand, and
the Administrative Agent and the Lenders, on the other hand, (B) each of the
Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) each of the Loan
Parties is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and the Lenders each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Loan Parties or any of their respective
Affiliates in connection with this Agreement and the transaction contemplated
hereby, or any other Person and (B) neither the Administrative Agent nor any
Lender has any obligation to the Loan Parties or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Lenders and their respective Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of the Loan Parties and their respective Affiliates, and neither the
Administrative Agent nor any Lender has any obligation to disclose any of such
interests to the Loan Parties and their respective Affiliates. To the fullest
extent permitted by Law, each of the Loan Parties




99



--------------------------------------------------------------------------------



hereby waives and releases any claims that it may have against the
Administrative Agent or any Lender with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.
11.18    Electronic Execution of Assignments and Certain Other Documents.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Loan Notices,
Notices of Loan Prepayments, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that notwithstanding
anything contained herein to the contrary neither the Administrative Agent nor
any Lender is under any obligation to agree to accept electronic signatures in
any form or in any format unless expressly agreed to by the Administrative Agent
or such Lender pursuant to procedures approved by it and provided further,
without limiting the foregoing, upon the request of any party, any electronic
signature shall be promptly followed by such manually executed counterpart.
11.19    USA PATRIOT Act Notice.
Each Lender that is subject to the Patriot Act and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the Patriot Act. The Borrower shall, promptly
following a request by the Administrative Agent or any Lender, provide all
documentation and other information that the Administrative Agent or such Lender
reasonably requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act.
11.20    [Reserved].
11.21    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent any Lender that is an EEA Financial Institution is a party
to this Agreement and notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Lender or that
is an EEA Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the write-down and conversion
powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by: (a) the application of any Write-Down
and Conversion Powers by an EEA Resolution Authority to any such liabilities
arising hereunder which may be payable to it by any Lender that is an EEA
Financial Institution; and (b) the effects of any Bail-in Action on any such
liability, including, if applicable: (i) a reduction in full or in part or
cancellation of any such liability; (ii) a conversion of all, or a portion of,
such liability into shares or other instruments of ownership in such EEA
Financial Institution, its parent entity, or a bridge institution that may be
issued to it or otherwise conferred on it, and that such shares or other
instruments of




100



--------------------------------------------------------------------------------



ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or (iii) the
variation of the terms of such liability in connection with the exercise of the
Write-Down and Conversion Powers of any EEA Resolution Authority.
11.22    Acknowledgement Regarding any Supported QFC’s.
To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Hedge Agreement or any other agreement or instrument that is
a QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States):
(a)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b)As used in this Section 11.22, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).






101



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
COMPANY:
FTD COMPANIES, INC.,

a Delaware corporation
By: /s/ Steven Barnhart        
Name: Steven Barnhart
Title: Executive Vice President and Chief Financial Officer
GUARANTORS:
FTD GROUP, INC.,

a Delaware corporation
By: /s/ Steven Barnhart                    
Name: Steven Barnhart
Title: Executive Vice President, Chief Financial Officer and Treasurer
FTD, INC.,
a Delaware corporation
By: /s/ Steven Barnhart                
Name: Steven Barnhart
Title: Executive Vice President, Chief Financial Officer and Treasurer
PROVIDE COMMERCE LLC,
a Delaware limited liability company
By: /s/ Steven Barnhart                        
Name: Steven Barnhart
Title: Executive Vice President, Chief Financial Officer and Treasurer
FTD.CA, INC.,
a Delaware corporation
By: /s/ Steven Barnhart                
Name: Steven Barnhart
Title: Executive Vice President, Chief Financial Officer and Treasurer


FTD.COM INC.,
a Florida corporation
By: /s/ Steven Barnhart                        
Name: Steven Barnhart
Title: Executive Vice President, Chief Financial Officer and Treasurer
[signature pages continue]












--------------------------------------------------------------------------------



FLORISTS’ TRANSWORLD DELIVERY, INC.,
a Michigan corporation
By: /s/ Steven Barnhart                    
Name: Steven Barnhart
Title: Executive Vice President, Chief Financial Officer and Treasurer
PROVIDE CARDS, INC.,
a California corporation
By: /s/ Steven Barnhart                        
Name: Steven Barnhart
Title: Executive Vice President, Chief Financial Officer and Treasurer
PROVIDE CREATIONS, INC.,
a Delaware corporation
By: /s/ Steven Barnhart                        
Name: Steven Barnhart
Title: Executive Vice President, Chief Financial Officer and Treasurer
GIFTCO, LLC,
a Delaware limited liability company
By: /s/ Steven Barnhart                        
Name: Steven Barnhart
Title: Executive Vice President, Chief Financial Officer and Treasurer
FTD MOBILE, INC.,
a Delaware corporation
By: /s/ Steven Barnhart                        
Name: Steven Barnhart
Title: Executive Vice President, Chief Financial Officer and Treasurer
BLOOM THAT, INC.,
a Delaware corporation
By: /s/ Steven Barnhart                        
Name: Steven Barnhart
Title: Executive Vice President, Chief Financial Officer and Treasurer
[signature pages continue]
















--------------------------------------------------------------------------------



FLOWERFARM, INC.,
a Delaware corporation
By: /s/ Steven Barnhart                        
Name: Steven Barnhart
Title: Executive Vice President, Chief Financial Officer and Treasurer
FSC DENVER LLC,
a Delaware limited liability company
By: /s/ Steven Barnhart                        
Name: Steven Barnhart
Title: Executive Vice President, Chief Financial Officer and Treasurer
FSC PHOENIX LLC,
a Delaware limited liability company
By: /s/ Steven Barnhart                        
Name: Steven Barnhart
Title: Executive Vice President, Chief Financial Officer and Treasurer




--------------------------------------------------------------------------------



ADMINISTRATIVE
AGENT:
BANK OF AMERICA, N.A.,

as Administrative Agent
By: /s/ Gavin Shak                        
Name: Gavin Shak
Title: Assistant Vice President


[signature pages continue]






--------------------------------------------------------------------------------



LENDERS:
BANK OF AMERICA, N.A.,

as a Lender
By: /s/ John M. Schuessler                    
Name: John M. Schuessler
Title: Senior Vice President
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender
By: /s/ Jeffrey K. Scott                        
Name: Jeffrey K. Scott
Title: SVP
COMPASS BANK,
as a Lender
By: /s/ Jon McCurdy                        
Name: Jon McCurdy
Title: SVP
BMO HARRIS BANK N.A.,
as a Lender
By: /s/ Megan Tripodi                        
Name: Megan Tripodi
Title: Vice President
BANK OF MONTREAL,
as a Lender
By: /s/ Megan Tripodi                        
Name: Megan Tripodi
Title: Vice President
[signature pages continue]






--------------------------------------------------------------------------------



PNC BANK, NATIONAL ASSOCIATION,
as a Lender
By: /s/ Terry A. Graffis                        
Name: Terry A. Graffis
Title: Senior Vice President
MUFG UNION BANK, N.A.,
as a Lender
By: /s/ Lauren Hom                        
Name: Lauren Hom
Title: Director
REGIONS BANK,
as a Lender
By: /s/ Arthur E. Cutler                        
Name: Arthur E. Cutler
Title: Senior Vice President
HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender
By: /s/ Fred Schimel                        
Name: Fred Schimel
Title: Vice President
FIRST BANK OF HIGHLAND PARK,
as a Lender
By: /s/ Lynn M. Rosinsky                    
Name: Lynn M. Rosinsky
Title: Senior Vice President




--------------------------------------------------------------------------------



COMPEER FINANCIAL, PCA successor to 1st FARM CREDIT SERVICES, PCA, as a Lender
By: /s/ Kevin Buente                        
Name: Kevin Buente
Title: Principal Credit Officer
AGCOUNTRY FARM CREDIT SERVICES, PCA (f/k/a FCS COMMERCIAL FINANCE GROUP, FOR
AGCOUNTRY FARM CREDIT SERVICES, PCA), as a Lender


By: /s/ Michael Frodermann                    
Name: Michael Frodermann
Title: Senior Vice President




--------------------------------------------------------------------------------




Exhibit 1.01
FORM OF SECURED PARTY DESIGNATION NOTICE
Date: _________, _____
To:
Bank of America, N.A.,

as Administrative Agent
Agency Management
901 Main St
Mail Code: TX1-492-14-12
Dallas, TX 75202-3714


Ladies and Gentlemen:
THIS SECURED PARTY DESIGNATION NOTICE is made by _______________________, a
______________ (the “Designor”), to BANK OF AMERICA, N.A., as Administrative
Agent under that certain Credit Agreement referenced below (in such capacity,
the “Administrative Agent”). All capitalized terms not defined herein shall have
the meaning ascribed to them in the Credit Agreement.
W I T N E S S E T H :


WHEREAS, FTD Companies, Inc., a Delaware corporation (the “Borrower”), the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent have entered into
that certain Superpriority Secured Debtor-in-Possession Credit Agreement, dated
as of June 5, 2019 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
pursuant to which certain loans and financial accommodations have been made to
the Borrower;


WHEREAS, in connection with the Credit Agreement, a Lender or Affiliate of a
Lender is permitted to designate its [Cash Management Agreement/Hedge Agreement]
as a [“Secured Cash Management Agreement”/“Secured Hedge Agreement”] under the
Credit Agreement and the Collateral Documents;
WHEREAS, the Credit Agreement requires that the Designor deliver this Secured
Party Designation Notice to the Administrative Agent; and
WHEREAS, the Designor has agreed to execute and deliver this Secured Party
Designation Notice:
1.Designation. [_____________] hereby designates the [Cash Management
Agreement/Hedge Agreement] described on Schedule 1 hereto to be a “[Secured Cash
Management Agreement/Secured Hedge Agreement]” and hereby represents and
warrants to the Administrative Agent that such [Cash Management Agreement/Hedge
Agreement] satisfies all the requirements under the Loan Documents to be so
designated. By executing and delivering this Secured Party Designation Notice,
the Designor, as provided in the Credit Agreement, hereby agrees to be bound by
all of the provisions of the Loan Documents which are applicable to it as a
provider of a [Secured Cash Management Agreement/Secured Hedge Agreement] and
hereby (a) confirms that it has received a copy of the Loan Documents and such
other documents and information as it has deemed appropriate to make its own
decision to enter into this Secured Party Designation Notice, (b) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Credit Agreement, the other
Loan Documents or any other instrument or document furnished pursuant thereto as
are delegated to the Administrative Agent by the terms thereof, together with
such powers as are incidental thereto




--------------------------------------------------------------------------------



(including, without limitation, the provisions of Section 10.01 of the Credit
Agreement), and (c) agrees that it will be bound by the provisions of the Loan
Documents and will perform in accordance with its terms all the obligations
which by the terms of the Loan Documents are required to be performed by it as a
provider of a [Cash Management Agreement/Hedge Agreement]. Without limiting the
foregoing, the Designor agrees to indemnify the Administrative Agent as
contemplated by Section 11.04(b) of the Credit Agreement.
GOVERNING LAW. THIS SECURED PARTY DESIGNATION NOTICE AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS SECURED PARTY
DESIGNATION NOTICE AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
[signature page follows]




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have caused this Secured Party Designation
Notice to be duly executed and delivered by their respective officers thereunto
duly authorized as of the date first above written.
DESIGNOR:
By:                                    
Name:                                
Title:                                


ADMINISTRATIVE AGENT:
By:                                
Name:                                
Title:                                




--------------------------------------------------------------------------------



Schedule 1
To Secured Party Designation Notice




--------------------------------------------------------------------------------



Exhibit 2.02
FORM OF LOAN NOTICE
Date: ___________, _____
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Superpriority Secured Debtor-in-Possession
Credit Agreement, dated as of June 5, 2019 (as amended, restated, amended and
restated, extended, supplemented or otherwise modified from time to time, the
"Credit Agreement;" the terms defined therein being used herein as therein
defined), among FTD Companies, Inc., a Delaware corporation (the "Borrower"),
the Guarantors party thereto, the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent.
The undersigned Borrower hereby requests a Borrowing of Revolving Loans:
1.On             (a Business Day).
2.In the amount of $            .
With respect to such Borrowing, the undersigned Borrower hereby represents and
warrants that each of the conditions set forth in [Sections 5.01(a) and (b)]1
[Sections 5.02(a), (b), (g), (h) and, if applicable, (i)]2 of the Credit
Agreement has been satisfied on and as of the date of such Borrowing.


[signature page follows]




































 
 
1 For purposes of the initial Credit Extension.
2 For purposes of all Credit Extensions other than the initial Credit Extension.





--------------------------------------------------------------------------------



FTD COMPANIES, INC.,
a Delaware corporation




By:                    
Name:                    
Title:                    




--------------------------------------------------------------------------------



Exhibit 2.05


FORM OF NOTICE OF LOAN PREPAYMENT


TO:    Bank of America, N.A., as Administrative Agent


RE:
Superpriority Secured Debtor-in-Possession Credit Agreement, dated as of June 5,
2019 (as amended, restated, amended and restated, extended, supplemented or
otherwise modified from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among FTD Companies, Inc., a
Delaware corporation (the “Borrower”), the Guarantors party thereto, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent



DATE:    ___________, _____


The Company hereby notifies the Administrative Agent that on _____________,
pursuant to the terms of Section 2.05 of the Credit Agreement, the Company
intends to prepay/repay the Revolving Loans in the amount of $__________:


Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.




[Signature page follows]




--------------------------------------------------------------------------------



The Company has caused this Notice of Loan Prepayment to be duly executed and
delivered as of the date first above written.


FTD COMPANIES, INC.,
a Delaware corporation


By:                    
Name:
Title:]










--------------------------------------------------------------------------------



Exhibit 2.11
FORM OF NOTE
____________, 20__
FOR VALUE RECEIVED, the undersigned (the "Company"), hereby promises to pay to
_____________________ or its registered assigns (the "Lender"), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of each Loan from time to time made by the Lender to the Company under
that certain Superpriority Secured Debtor-in-Possession Credit Agreement, dated
as of June 5, 2019 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified from time to time, the "Agreement;" the terms
defined therein being used herein as therein defined), among the Company, the
Guarantors party thereto, the Lenders from time to time party thereto, and Bank
of America, N.A., as Administrative Agent.
The Company promises to pay interest on the unpaid principal amount of each Loan
made by the Lender to the Company from the date of such Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement. All payments of principal and interest shall be made
to the Administrative Agent for the account of the Lender in the currency in
which such Loan is denominated in Dollars at the Administrative Agent's Office
for such currency. If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Agreement.
This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount, currency and maturity of its Loans
and payments with respect thereto.
The Company, for itself, and its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.




--------------------------------------------------------------------------------



THIS NOTE AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
NOTE AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
FTD COMPANIES, INC.,
a Delaware corporation




By:                    
Name:                    
Title:                    










--------------------------------------------------------------------------------



EXHIBIT 3.01-A
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Superpriority Secured Debtor-in-Possession
Credit Agreement dated as of June 5, 2019 (as amended, restated, amended and
restated, extended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among FTD Companies, Inc., a Delaware corporation (the
"Borrower"), the Guarantors party thereto, the Lenders identified therein, and
Bank of America, N.A., as Administrative Agent.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Internal Revenue Code and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Internal
Revenue Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:                
Name:                
Title:                
Date:        , 20___




--------------------------------------------------------------------------------



EXHIBIT 3.01-B
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Superpriority Secured Debtor-in-Possession
Credit Agreement dated as of June 5, 2019 (as amended, restated, amended and
restated, extended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among FTD Companies, Inc., a Delaware corporation (the
"Borrower"), the Guarantors party thereto, the Lenders identified therein, and
Bank of America, N.A., as Administrative Agent.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:                
Name:                
Title:                
Date:        , 20___




--------------------------------------------------------------------------------



EXHIBIT 3.01-C
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Superpriority Secured Debtor-in-Possession
Credit Agreement dated as of June 5, 2019 (as amended, restated, amended and
restated, extended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among FTD Companies, Inc., a Delaware corporation (the
"Borrower"), the Guarantors party thereto, the Lenders identified therein, and
Bank of America, N.A., as Administrative Agent.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in Section
881(c)(3)(C) of the Internal Revenue Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:                
Name:                
Title:                
Date:        , 20___




--------------------------------------------------------------------------------



EXHIBIT 3.01-D
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Superpriority Secured Debtor-in-Possession
Credit Agreement dated as of June 5, 2019 (as amended, restated, amended and
restated, extended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among FTD Companies, Inc., a Delaware corporation (the
"Borrower"), the Guarantors party thereto, the Lenders identified therein, and
Bank of America, N.A., as Administrative Agent.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iv)
none of its direct or indirect partners/members is a ten percent shareholder of
the Borrower within the meaning of Section 871(h)(3)(B) of the Internal Revenue
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Internal Revenue Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
    
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:                
Name:                
Title:                
Date:        , 20___






--------------------------------------------------------------------------------



Exhibit 7.08
FORM OF JOINDER AGREEMENT
THIS JOINDER AGREEMENT (the "Agreement"), dated as of _____________, 20__, is by
and between _____________________, a ___________________ (such Wholly Owned
Restricted Subsidiary, the "New Subsidiary"), and BANK OF AMERICA, N.A., in its
capacity as Administrative Agent under that certain Superpriority Secured
Debtor-in-Possession Credit Agreement (as it may be amended, restated, amended
and restated, extended, supplemented or otherwise modified from time to time,
the "Credit Agreement"), dated as of June 5, 2019, by and among FTD Companies,
Inc., a Delaware corporation (the "Borrower"), the Guarantors, the Lenders and
Bank of America, N.A., as Administrative Agent. All of the defined terms in the
Credit Agreement are incorporated herein by reference.
The Loan Parties are required by Section 7.08 of the Credit Agreement to cause
the New Subsidiary to become a "Guarantor".
Accordingly, the New Subsidiary hereby agrees as follows with the Administrative
Agent, for the benefit of the Lenders:
1.The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Credit Agreement and a "Guarantor" for all purposes of the Credit Agreement,
and shall have all of the obligations of a Guarantor thereunder as if it had
executed the Credit Agreement. The New Subsidiary hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions applicable to the Guarantors contained in the Credit Agreement.
Without limiting the generality of the foregoing terms of this paragraph 1, the
New Subsidiary hereby jointly and severally together with the other Guarantors,
guarantees to each Lender and the Administrative Agent, as provided in Article
IV of the Credit Agreement, the prompt payment of the Obligations in full when
due (whether at stated maturity, as a mandatory prepayment, by acceleration, a
mandatory cash collateralization or otherwise) strictly in accordance with the
terms thereof.
2.The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Security Agreement, and shall have all the obligations of an "Obligor" (as
such term is defined in the Security Agreement) thereunder as if it had executed
the Security Agreement. The New Subsidiary hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
contained in the Security Agreement. Without limiting generality of the
foregoing terms of this paragraph 2, the New Subsidiary hereby grants to the
Administrative Agent, for the benefit of the holders of the Secured Obligations
(as such term is defined in Section 1 of the Security Agreement), a continuing
security interest in, and a right of set off against any and all right, title
and interest of the New Subsidiary in and to the Collateral (as such term is
defined in Section 2 of the Security Agreement) of the New Subsidiary. The New
Subsidiary hereby represents and warrants to the Administrative Agent, for the
benefit of the holders of the Secured Obligations (as such term is defined in
Section 1 of the Security Agreement), that:
(i)
The New Subsidiary's chief executive office, tax payer identification number,
organization identification number, and chief place of business are (and for the
prior four months have been) located at the locations set forth on Schedule 1
attached hereto and the New Subsidiary keeps its books and records at such
locations.

(ii)
The location of all owned and material leased real property of the New
Subsidiary is as shown on Schedule 2 attached hereto.





--------------------------------------------------------------------------------



(iii)
The New Subsidiary's legal name and jurisdiction of organization is as shown in
this Agreement and the New Subsidiary has not, within the five year period
preceding the date hereof, had a different name, been party to a merger,
consolidation or other change in structure or used any tradename, except as set
forth in Schedule 3 attached hereto.

(iv)
All United States federal registrations of and applications for Intellectual
Property that are owned by the New Subsidiary are listed on Schedule 4 attached
hereto.

(v)
The Deposit Accounts (as defined in the Security Agreement), the Securities
Accounts (as defined in the Security Agreement) and the Commodity Accounts (as
defined in the Security Agreement) listed on Schedule 5 attached hereto
constitute all of such accounts owned by the New Subsidiary.

(vi)
The Pledged Equity (as defined in the Security Agreement) of the Subsidiaries
owned by the New Subsidiary is set forth on Schedule 6 attached hereto.

(vii)
The Commercial Tort Claims (as defined in the Security Agreement) of the New
Subsidiary seeking damages in excess of $3,000,000 are set forth on Schedule 7
attached hereto.

(viii)
All Instruments (as defined in the Security Agreement), Documents (as defined in
the Security Agreement) and Tangible Chattel Paper (as defined in the Security
Agreement) required to be pledged and delivered to the Administrative Agent
pursuant to Section 4(a)(i) of the Security Agreement are set forth on Schedule
8 attached hereto.



3.The address of the New Subsidiary for purposes of all notices and other
communications is ____________________, ____________________________, Attention
of ______________ (Facsimile No. ____________).
4.The New Subsidiary hereby waives acceptance by the Administrative Agent and
the Lenders of the guaranty by the New Subsidiary under Article IV of the Credit
Agreement upon the execution of this Agreement by the New Subsidiary.
5.This Agreement may be executed in two or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract.
6.This Agreement and any claims, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement and the transactions contemplated hereby shall be
governed by, and construed in accordance with, the law of the state of New York.




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the New Subsidiary has caused this Joinder Agreement to be
duly executed by its authorized officers, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.
    
[NEW SUBSIDIARY]
By:                
Name:                
Title:                
Acknowledged and accepted:
    
BANK OF AMERICA, N.A.,
as Administrative Agent
By:                
Name:                
Title:                




--------------------------------------------------------------------------------



Schedule 1
TO FORM OF JOINDER AGREEMENT
[Chief Executive Office, Tax Identification Number, Organization Identification
Number
and Chief Place of Business of New Subsidiary]




--------------------------------------------------------------------------------



Schedule 2
TO FORM OF JOINDER AGREEMENT
[Owned and Leased Real Property]




--------------------------------------------------------------------------------



Schedule 3
TO FORM OF JOINDER AGREEMENT
[Change in Legal Name, Mergers, Consolidations, Changes in Structure and
Tradenames]




--------------------------------------------------------------------------------



Schedule 4
TO FORM OF JOINDER AGREEMENT
[Intellectual Property]




--------------------------------------------------------------------------------



Schedule 5
TO FORM OF JOINDER AGREEMENT
[Deposit Accounts, Securities Accounts, Commodity Accounts]






--------------------------------------------------------------------------------



Schedule 6
TO FORM OF JOINDER AGREEMENT
[Pledged Equity]




--------------------------------------------------------------------------------



Schedule 7
TO FORM OF JOINDER AGREEMENT
[Commercial Tort Claims]




--------------------------------------------------------------------------------



Schedule 8
TO FORM OF JOINDER AGREEMENT
[Instruments, Documents and Tangible Chattel Paper]








--------------------------------------------------------------------------------



Exhibit 11.06(b)
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this "Assignment and Assumption") is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the "Assignor") and [Insert name of Assignee] (the
"Assignee"). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, amended and restated, extended, supplemented or otherwise modified
from time to time, the "Credit Agreement"), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor's rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto in the amount[s] and equal to the
percentage interest[s] identified below of all the outstanding rights and
obligations under the respective facilities identified below (including, without
limitation, the Guarantees included in such facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including, but not limited to, contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
"Assigned Interest"). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.
1.
Assignor:        ______________________________

[Assignor [is][is not] a Defaulting Lender.]
2.
Assignee:        ______________________________

[and is an Affiliate/Approved Fund of [identify Lender]1 
3.
Borrowers:        FTD Companies, Inc., a Delaware corporation

4.
Agent:            Bank of America, N.A., as the administrative agent under the
Credit

Agreement
5.
Credit Agreement:    Superpriority Secured Debtor-in-Possession Credit Agreement
dated as of

June 5, 2019 among the Borrowers, the Guarantors party thereto, the Lenders
parties thereto and Bank of America, N.A., as Administrative Agent






 
 
1 Select as applicable.





--------------------------------------------------------------------------------



6.
Assigned Interest:    

Aggregate Amount of Commitment/Loans for all Lenders*
Amount of
Commitment/Loans Assigned*
Percentage Assigned of Commitment/Loans2
$
$
%
$
$
%
$
$
%



[7.    Trade Date:        ______________]3 
Effective Date: _____________ ___, 20___ [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
o The Assignee is not a Competitor4 or an Affiliate5 of a Competitor.


[The Assignee confirms, for the benefit of the Administrative Agent and without
liability to any Loan Party, that it is:


o    not a Qualifying Lender;


o    a Qualifying Lender; or]


[Signature pages follow.]
















 
 
* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
2Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
3To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
4 “Competitor” means (a) a Person that is primarily engaged in the business of
selling or providing floral products or services, including, without limitation,
fresh flowers, floral arrangements, special occasion gifts and floral
network-related products and services or (b) an Affiliate of any Person
described in the foregoing clause (a); provided, however, a “Competitor” shall
not include any bona fide debt fund that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of business (and the holdings of which are at
least $500,000,000 and do not primarily consist of Loans and Commitments) which
is managed, sponsored or advised by any Person described in the foregoing clause
(b).
5 “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.





--------------------------------------------------------------------------------



The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By:______________________________
Title:
ASSIGNEE
[NAME OF ASSIGNEE]
By:______________________________
Title:




[Consented to and]1 Accepted:
BANK OF AMERICA, N.A. as
Agent
By_________________________________
Title:
[Consented to:]2 
[FTD COMPANIES, INC.,
a Delaware corporation




By:                        
Name:                            
Title:                         ]


























 
 
1To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement. 
2To be added only if the consent of the Borrowers and/or other parties is
required by the terms of the Credit Agreement.





--------------------------------------------------------------------------------



ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
1.2    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets the
requirements to be an assignee under Section 11.06(b)(iii) and (v) of the Credit
Agreement (subject to such consents, if any, as may be required under Section
11.06(b)(iii) of the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 7.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2.Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date. Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to the
Assignee.




--------------------------------------------------------------------------------



3.General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Assignment and
Assumption and the transactions contemplated hereby shall be governed by, and
construed in accordance with, the law of the State of New York.




--------------------------------------------------------------------------------



Exhibit 11.06(b)(iv)
FORM OF ADMINISTRATIVE QUESTIONNAIRE
See attached.






--------------------------------------------------------------------------------



Exhibit A


FORM OF INTERIM DIP ORDER


See attached.




